 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130Altorfer Machinery Company, Lift Truck Division and Teamsters Local Union No. 371 affiliated with the International Brotherhood of Teamsters, AFLŒCIO. Cases 33ŒCAŒ12112, 33ŒCAŒ12193, and 33ŒCAŒ12373 September 20, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On December 8, 1998, Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.  The Gen-eral Counsel filed a brief in support of the judge™s decision.  The Respondent filed exceptions and a supporting brief.1  The General Counsel filed an answering brief.  The Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge's rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge and orders that the Respondent, Altorfer Machinery Company, Lift Truck Division, Davenport, Iowa, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.                                                            1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2  The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951 ).  We have carefully examined the record and find no basis for reversing the findings. We agree with the judge and our concurring colleague that the Re-spondent™s conduct in its entirety reflects an intention on its part either to avoid reaching an agreement or to reach one which would essentially eliminate the Union™s representational role.  We do not, however, agree with our concurring colleague to the extent that he is suggesting that certain matters are not to be considered in determining whether the Respondent did not bargain in good faith.  This reasoning is inconsis-tent with the principle that good faith or the lack of it depends upon a factual determination based on overall conduct.  Atlanta Hilton & Tower, 271 NLRB 1600, 1603 (1984).  Although individual actions standing alone may be insufficient to demonstrate bad-faith bargaining, these actions must be considered a part of the totality of circumstances in determining whether a respondent has engaged in surface bargaining.  Continental Insurance Co., 204 NLRB 1013 (1973).  See also NLRB v. General Electric Co., 418 F.2d 736, 756Œ757 (2d Cir. 1969), cert. denied 397 U.S. 965 (1970). In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by suspending striker David Wells, we find it unnecessary to pass on the judge™s conclusion that even if Wells ﬁhad mouthed and gestured obscenities at the van driversﬂ this conduct does not rise to the level of strike misconduct.  MEMBER HURTGEN, concurring in part.  I agree with my colleagues, and with the judge, as to all of the violations found, including the finding of bad-faith bargaining.  I write separately to establish three different points: one, to note that there are certain factors involved herein which in my view are not indicia of bad-faith bar-gaining; secondly, to emphasize the ultimate conclusion that surface bargaining occurred; and lastly to urge an addi-tional remedial requirement. Specifically, I find nothing improper in the Respondent™s making initial proposals which, if accepted, would have resulted in the employees™ receiving lesser benefits than they received before the advent of the Union.  It is, of course, common and perfectly lawful for negotiators to employ such tactics.  Indeed, the Respondent explained that many of its counterproposals were, in effect, bargaining chips, i.e., the proposed reductions were made with the intention of using their restoration in exchange for conces-sions by the Union from its own extensive initial proposals.  In any event, there is certainly no guarantee that a union contract will be superior to a previous nonunion arrange-ment, and the proposal of such reductions is not, without more, evidence of bad faith. Nor do I see anything sinister in the Respondent™s use of another tactic often employed by parties to a negotiation, that of agreeing to modify a position without receiving a specific concession in return (so-called ‚‚tit-for-tat™™ bar-gaining).  I would be hard-pressed to find such conduct evidence of bad faith.  In my experience, parties often em-ploy this tactic merely to restart negotiations or to avoid getting bogged down. I would also not find that the Respondent™s reluctance to contractually formalize past practices was evidence of bad-faith bargaining.  In my experience, it may be simple pru-dence for an employer to avoid contractually memorializ-ing such practices, many of which are vague and highly conditional.  Standing alone, I do not consider an em-ployer™s opposition to such clauses, or to open-ended lists of such practices, to be evidence of bad faith. On a related point, I do not infer bad faith from the judge™s finding that the Respondent called the Union™s proposed list of past practices ﬁridiculous.ﬂ  This consti-tutes mere bargaining rhetoric and posturing.  So long as Respondent kept an open mind about reaching an overall agreement, it was free to reject individual union proposals, and even to characterize them harshly. Finally, I see nothing improper in Respondent™s proposal that contractual terms and conditions expire upon the con-332 NLRB No. 12  ALTORFER MACHINERY CO. 131tract™s termination. I am aware, of course, that most sub-
stantive terms and conditions of
 employment continue as a 
matter of law after contract expiration.  They normally con-
tinue until impasse or a new agreement is reached. How-
ever, there is nothing unlawful in an agreement of the par-
ties to have a different arrangement.  Accordingly, there is 
nothing unlawful in the Respondent™s proposing such an 

arrangement. 
Notwithstanding the foregoing, I find that Respondent™s 
conduct in its entirety reflects an intention on its part to 
avoid the reaching of an agreement or to reach one which 
would essentially eliminate the Union™s representative role. 
Thus, as the judge noted, the Respondent™s counterpro-
posal concerning wage increases and its extremely broad 
management rights proposal, especially with respect to 
personnel decisions, would have
 allowed the Respondent to 
continue to deal directly with unit employees on an indi-

vidual basis, to the detriment of the collective-bargaining 
process contemplated by the 
Act.  Indeed, as acknowledged 
by the Respondent, apart from granting an employee wage 

increase, it sought in negotiations to retain its unfettered 
management control over all aspects of its operations.  In 
the circumstances of this case, I find this position antitheti-
cal to the principle of good-faith bargaining.  Noteworthy 
in this respect was the Respondent™s proposal that there 
would be no ﬁjust causeﬂ or any other standard for disci-
pline and, indeed, Respondent insisted on complete discre-
tion for all its claimed management rights, including disci-
pline, and that there would be no grievance or arbitration 
procedure applicable to such actions. 
I also note the judge™s finding that, apart from its sub-
stantive positions, the Respondent made various statements 
that demonstrated its inflexibility concerning its counter-
proposals, particularly with respect to seniority, breaks, 
telephone and restroom use, ma
nagement rights (especially 
as to discipline and discharge), and job classifications or 
descriptions.  In my view, the judge correctly found that the 
Respondent™s statements on these subjects did not express a 
willingness to compromise or settle differences, but rather 
were ﬁphrases of farewell, should the Union seek to negoti-
ate any changes in Respondent™s initial counterproposals 
concerning those subjects.ﬂ 
In sum, although I agree with the judge™s finding that this 
case is not ﬁopen and shut,ﬂ a
nd I have reservations as to 
some matters, I adopt the ultimate conclusion that, on bal-
ance, a preponderance of the evidence shows that the Re-
spondent did not bargain in good faith.
1                                                           
                                                                                             
1 I do not disagree with the principle that all relevant circumstances 
are to considered in determining 
whether an allegation of bad-faith 
bargaining has been established.  Howe
ver, having said that, I think that 
the Board is obligated to say what those circumstances are and how 
they affect that determination.  T
hus, contrary to the assertion of my 
The last point is remedial.  This is a first contract nego-
tiation and it is obvious to me
 that Respondent had decided 
that there would be no contract or one so woeful that the 
Union would figuratively cease to exist as a representative 
of the bargaining unit.  The Union was doing everything it 
could and then some to reach an
 agreement, but to no avail.  
Under these circumstances, it may be wholly inadequate to 
simply order the Respondent to bargain in good faith.  The 
mere order may be insufficient to cause Respondent to 
genuinely change its mind and view concerning the effi-
cacy of union representation and bargaining.  And, without 
such a conversion, Respondent could resume its similar but 
more cleverly disguised tact
ics.  However, perhaps a 
skilled mediator would cause Respondent to alter its 
con-duct.  It would also provide the Board with a window 
through which to observe the negotiations and to receive a 
firsthand neutral report of the bargaining. 
Accordingly, I would authorize the Regional Director to 
appoint a mediatorŠchosen from a list of those qualified 

from an American Arbitration Association panel for the 
Region Office area which incl
udes Davenport.  The selec-
tion may be of a person mutually selected by the parties or 
through a procedure of alternatively striking names from 
the list.  The mediator would be directed at Respondent's 

expense to participate in all bargaining sessions, to attempt 
to forge an agreement and failing which after a period of 
time decided by the mediator, to render a report to the par-
ties and to the Regional Director as to the status of the ne-
gotiations, including matters agreed upon, matters not 
agreed upon the positions of the parties with respect 

thereto, and his or her recommendations concerning the 
resolution of the nonagreed items. 
 Judith T. Poltz, Esq., 
for the General Counsel
. Arthur W. Eggers, Esq. (Califf & Harper, P.C.), 
of Moline, Illi-
nois, for the Respondent.
 John S. Callas, Howard Spoon, Jerry Vermost
, and 
David
 Bruske, 
Esqs. (McCarthy, Callas Fuhr & Ellison, P.C.
), of Rock Is-
land, Illinois, for the Charging Party. 
DECISION 
STATEMENT OF THE CASE 
WILLIAM J. PANNIER III, Administrative Law Judge.  I 
heard this case in Davenport, Iowa, on January 27 though 30 and 
on March 4, 10, 11, and 13, 1998.  On November 14, 1997,
1 the Regional Director for Region 33 of the National Labor Relations 

Board (the Board), issued an order further consolidating cases, 
amended consolidated complaint and notice of hearing, based 
upon an unfair labor practice charge in Case 33ŒCAŒ12112 filed 
on February 24 and amended on June 12, an unfair labor practice 
 colleagues, I have not said that these 
matters ﬁare not to be considered.ﬂ  
Rather, as discussed above I 
have considered
 them and I have found 
that they do not support the alle
gation of bad-faith bargaining. 
1 Unless stated otherwise, all dates occurred during 1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132charge in Case 33ŒCAŒ12193, filed on April 4 and amended on 
June 24, and an unfair labor practice charge in Case 33ŒCAŒ
12373, filed on September 2 and amended on September 12 and 
on November 5, alleging violations of Section 8(a)(1), (3),  and (5) 
of the National Labor Relations Ac
t (the Act).  All parties have 
been afforded full opportunity to 
appear, to introduce evidence, to 
examine and cross-examine witnesses, and to file briefs.  Based 
upon the entire record,
2 upon the briefs which were filed, and 
upon my observation of the demeanor of the witnesses, I make the 
following findings of fact and conclusions of law. 
I. INTRODUCTION 
This case presents allegations that an employer unlawfully pro-
hibited employees from discussing a union at their workplace and 
made unlawful threats against employees caught violating that 
prohibition, unlawfully discharged one employee and unlawfully 
issued a written warning to another employee because of pur-
ported strike misconduct, and unlawfully conducted negotiations 
with a newly certified union, in the process unlawfully implement-
ing changes in wage rates of employees represented by that union. 
The employer is Altorfer Machinery Company, Lift Truck Di-
vision (the Respondent).
3  At all material times it has been a cor-
poration, with an office and place of business in Davenport, where 
it engages in the sale and service of lift trucks.  Respondent admits 
that at all material times it has been engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, based upon 
the admitted facts that, in conducting its above-described business 
operations during calendar year 1996, it derived gross revenues in 
excess of $500,000 and, further, during that same calendar year 
purchased goods valued in excess
 of $50,000 which it received at 
its Davenport facility directly from outside of the State of Iowa. 
The Union involved is Teamsters Local Union No. 371, affili-
ated with the International Brot
herhood of Teamsters, AFLŒCIO 
(the Union), a labor organization within the meaning of Section 
2(5) of the Act at all material times.  On December 2, 1996, it was 
certified as the exclusive collective-bargaining representative of 
all employees in an appropriate ba
rgaining unit of all full-time and 
regular part-time hourly employees employed at Respondent™s 
Lift Truck Division facility located at 3888 West River Drive in 
Davenport; excluding all other employees, including but not lim-
ited to sales employees, confidential employees, guards and su-
pervisors as defined in the Act. 
One aspect of events leading to 
that certification turns out to be 
significant to the bargaining issues posed here.  When the Union 
filed its representation petition it 
sought to exclude clerical em-
ployees from the bargaining unit.  Respondent sought to include 
them in the unit.  In the Stipulation for a Consent Election, the 
Union eventually agreed to their inclusion. 
Negotiations did not commence until January 29.  By then, it is 
alleged, one supervisor already had unlawfully prohibited an em-
ployee from ﬁtalking unionﬂ on Respondent™s property and had 
unlawfully threatened discharge for being caught doing so.  That 
unlawful prohibition, it is further alleged, was repeated on Febru-
                                                          
 2 The record is correct
ed so that the surname of Alan Vanderheyden 
is spelled correctly in those places
 where it is spelled incorrectly. 
3 Actually, with the addition of a fourth partner, Respondent™s name 
changed to Altorfer, Incorporated after December 31.  However, no 
motion has been made to amend the caption. 
ary 6 by that same supervisor and by two others, with accompany-
ing unlawful threats of adverse consequences for employees who 
did not comply with that prohibiti
on.  As discussed in section II, 
infra, a preponderance of the cr
edible evidence supports those 
allegations. 
The Union submitted its initial 
proposals by March 20.  Re-
spondent submitted its initial counterproposal by April 2. Negoti-
ating sessions were conducted on April 2, 22, and 23; on May 1, 
3, 20, 22, and 30; and, on June 5 a
nd 11.  That last session led to 
presentation by Respondent of its final proposal.  Nonetheless, 
another negotiating session was conducted on June 24.  The com-
plaint alleges, and the answer admits, that on June 29 Respondent 
implemented changes in unit employees™ wage rates. 
On June 16, meanwhile, certain employees had ceased work 
and engaged in a strike against Respondent.  That strike ended 
when, by letter dated July 6, the Union gave Respondent notice of 
the strikers™ ﬁunconditional return to work at their normal bid start 
times on Friday, July 11, 1997.ﬂ  Those events would not be par-
ticularly remarkable, save for one aspect of the strike. 
As discussed in section III, infr
a, on June 16 there was an inci-
dent in which some strikers and two supporters not employed by 
Respondent followed, in cars, two of Respondent™s service vans 
being driven by employees of Respondent who had chosen not to 
engage in the strike.  On a country gravel road an accident oc-
curred, though no one was injured 
in it.  There were some arrests 
and criminal convictions.  Two 
of the strikersŠengine rebuilders 

David Wells and Jimmy SproutŠwere at the scene of the acci-
dent, but neither was arrested nor charged with any criminal viola-
tion.  Even so, Respondent believed that their conduct that day 
was sufficient to warrant discipline of both. 
On July 18, Sprout was notified that he was discharged and 
Wells, whose asserted misconduct was viewed as having been less 
egregious, was suspended for 30 days.  The complaint alleges that 
those disciplinary actions violated
 Section 8(a)(1) and (3) of the 
Act.  Sprout denied having engaged in any of the misconduct 
attributed to him.  Respondent concedes that its only reasons for 
having disciplined Wells had been his presence when others en-
gaged in strike misconduct and his failure to take any action to 
prevent it from continuing.   
Although I do not doubt that Respondent genuinely believed 
those assertions about Sprout and We
lls, discipline of the latter for 
mere presence and for failing to intervene, as a matter of law, does 

not constitute strike misconduct.  In addition, Sprout denied that 
he had engaged in the misconduct attributed to him.  Given the 
seeming candor of that denial, in conjunction with the unreliability 
of Respondent™s evidence to the contrary, I credit his denial, even 
though Sprout™s testimony was not always credible on other 
points.  Thus, under the analysis spelled out in 
NLRB v. Burnup & 
Sims, Inc., 379 U.S. 21 (1964), Respondent™s discipline of Sprout 
and Wells violated Section 8(a)(1) of the Act.  Given that conclu-
sion, in accord with what appears 
to be settled practice, it is un-
necessary to resolve the added is
sue of whether Respondent, in 
addition, violated Section 8(a)(3) of the Act, 
Eller Media Co.
, 326 
NLRB 1287 fn. 2 (1998), and I shall dismiss that allegation. 
Negotiations continued during the strike, on July 1 and 7.  An-
other negotiating session was conducted on July 17.  By then, the 
negotiators appear to have run out of patience with each other.  
Another negotiating session did not occur until October 1.  It was 
 ALTORFER MACHINERY CO. 133followed by sessions on October 24, on November 26 and on 
December 23.  Over the course of 1997™s negotiations, Respon-
dent made some concessions and agreements were reached on 
some subjects.  Even so, as discussed further in section IV, infra, I 
conclude that Respondent™s concessions and agreements had been 
no more than tactical: made in an effort to disguise a rigid overall 
intention to reach no 
agreements on any subject that would permit 
the Union to function in its statutory role as bargaining agent for 
employees who had elected it to represent them.  Such an inten-
tion undermines the collective-bargaining process contemplated 
by Congress and, in turn, unde
rmines the Act™s overall objective 
of fostering collective bargaining as one means for removing or, at 

least, minimizing obstructions to the free flow of commerce.  In 
consequence, by its bargaining, Respondent violated Section 
8(a)(5) and (1) of the Act and its piecemeal implementation of 
wage increases for unit employees also violated Section 8(a)(5) 
and (1) of the Act. 
II.  THE ALLEGED UNLAWFUL ACTS OF INTERFERENCE, 
RESTRAINT, AND COERCION 
The complaint alleges that on January 21 Parts Manager Nancy 
Olds threatened an employee with discharge for ﬁtalking unionﬂ 

on company property.  It alleges that Olds did that, as well, on 
February 6 and, moreover, that on that same date Engine Shop 

Supervisor Bill Glass and Service Manager David Harvey each 
had told one other employee that the latter could not discuss union 
business on company property, coupled with threats of discipline 
for doing so.  Respondent admits 
that each of those three officials 
had been a statutory supervisor and agent at those times, but de-
nies that they made any statements which violate the Act. 
As will be seen from the recitation of evidence which follows, 
what occurred is not so susceptible of characterization as a ﬁrule,ﬂ 
the term expressed in the compla
int, as of ﬁprohibition.ﬂ  Of 
course, such a difference, in effect, of degree is not fatal to the 
General Counsel.  Resolution of whether or not unfair labor prac-
tices occurred is not an exercise in
 word games.  In any event, the 
facts to which the General Counse
l points, in support of those 
allegations, have been fully litig
ated.  Before turning to those 
facts, it might be best to state certain principles, to better focus 
evaluation of the testimony presented by each side. 
As discussed most recently in 
MDI Commercial Services
, 325 
NLRB 53, 63Œ64 (1997), and in 
Koronis Parts, Inc.
, 324 NLRB 
675, 694, 695 (1997), the Supreme Court has extended broad 

protection under the Act to 
workplace communications among 
employees regarding unions and union-related subjects, and about 
employment terms and conditions, such as were involved in 
Handicabs, Inc.
, 318 NLRB 890, 890Œ891 (1995), enfd. 95 F.3d 
681 (8th Cir. 1996), cert. denied 521 U.S. 1118 (1997); in 
Indian 
Hills Care Center
, 321 NLRB 144, 155 (1996), and in 
Mobile Oil 
Exploration & Producing, U.S.
, 325 NLRB 176 (1997). 
Without flogging the dead horse of what already has been 
stated and restated in those cases, the workplace is viewed as a 
natural place for communications
 among employees concerning 
those subjects.  In the interest
 of maintaining production and 
workplace discipline, however, 
employers can lawfully impose 
restrictions on workplace communications among employees. In 
fact, when justified by production or by disciplinary considera-
tions, employers can prohibit al
l talking while employees are 
working.  See, e.g., 
Stone & Webster Engineering Corp.
, 220 
NLRB 905 (1975), and 
Pilot Freight Carriers, Inc.
, 265 NLRB 
129, 133 (1982).  But, the ability of employees to do so lawfully 
under the Act is not an unlimited one. 
In the first place, such prohibitions and restrictions cannot be 
discriminatory: cannot prohibit or restrict communication among 
employees about unions, union-related subjects and employment 
terms and conditions, while allowing employees to freely com-
municate with each other about other nonwork-related subjects.  
Thus, an employer ﬁmay not prohibit discussions about a union 
during worktime while permitting discussions about other non-
work subjects.ﬂ  (Footnote omitted.)  
M .J. Mechanical Services
, 324 NLRB 812, 814 (1997).  See also 
Stein Seal Co. v. NLRB
, 605 
F.2d 703, 706Œ707 (3d Cir. 1979), and 
NLRB v. Roney Plaza 
Apartments
, 597 F.2d 1046, 1048Œ1050 (5th Cir. 1979).  After all, 
if production and workplace discipline are not viewed as impaired 
by communications among employees concerning nonwork-
related subjects generally, then it is difficult for the employer to 
view them as somehow endangered by communications regarding 
unions, union-related subjects, and employment terms and condi-
tions unless, of course, that employer satisfies its burden of show-
ing ﬁspecial circumstances.ﬂ  See discussion, 
Meijer, Inc. v. 
NLRB, 130 F.3d 1209, 1214Œ1217 (6th Cir. 1997). 
In the second place, a prohibition on communications among 
employees may not be overly broad: so broad that it prohibits 
communications among employees during even paid nonwork 
periods, such as during breaks and lunch periods, or during unpaid 
nonwork periods, such as before and after work so long as em-
ployees are lawfully on the employer™s premises, such as in a 
company-owned parking lot.  Such broad prohibitions are pre-
sumptively unlawful ﬁirrespectiv
e of whether the [communica-
tion] occurs in a work
 or nonwork area.ﬂ  
St. John™s Hospital
, 222 NLRB 1150, 1150 (1976). ﬁEven a rule prohibiting union solicita-
tion in actual working areas at all times has been upheld only in 
certain settingsﬂ (footnote omitted), 
Cooper Tire & Rubber Co. v. 
NLRB, 957 F.2d 1245, 1250 (5th Cir. 1992), cert. denied 506 U.S. 
985 (1992), such as hospitals, restaurants, and retail stores.  For 
example, prohibitions of communications during ﬁcompany timeﬂ 
are regarded as overly broad because that phrase naturally conveys 
to employees that paid nonwork periodsŠbreaks and lunch peri-
odsŠare embraced by the prohibition.  See, e.g., 
Limestone Ap-
parel Corp
., 255 NLRB 722 fn. 1 (1981), enfd. 705 F.2d 799 (6th 
Cir. 1982); 
Florida Steel Corp. v. NLRB
, 529 F.2d 1225, 1230Œ
1231 (5th Cir. 1976). 
Any ambiguity in a particular prohibitionŠone which, for ex-
ample, ﬁsweep[s] so broadly as 
to put in doubt an employee™s 
right to engage in union solicitations protected by the Act without 
fear of punishment by his or her employer,ﬂ 
Albertson™s Inc.
, 307 
NLRB 787, 788 fn. 6 (1992)Šis construed against the employer 
which formulated that prohibition.  
For, intent or motive to violate 
the Act or to prohibit employees from exercising statutory rights is 

not an element of analysis under Section 8(a)(1) of the Act.  ﬁA 
violation of [Section] 8(a)(1) alone . . .  presupposes an act which 
is unlawful even absent a discriminatory motive.ﬂ  
Textile Work-ers UTWA v. Darlington Mfg. Co.
, 380 U.S. 263, 269 (1965). 
In addition, a showing of enforcement of the prohibition, by ac-
tual imposition of discipline upon an employee or employees for 
having violated that prohibition, is not needed to conclude that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134prohibition violated the Act.  See discussion, 
Medeco Security 
Locks, Inc. v. NLRB
, 142 F.3d 733, 746Œ747 (4th Cir. 1998).  
After all, standing alone, absence of actual enforcement or disci-
pline shows no more than that an unlawful prohibition ﬁachieved 
its purpose.  That is, it succeeded in deterring discussion . . .  
among . . . employees.ﬂ  
Koronis Parts, 
supra, 324 NLRB at 695. 
Turning to the evidence underlying Respondent™s alleged 
unlawful prohibition, and to the asserted threats aimed at backing 
up that prohibition, Respondent does not dispute that it has no rule 
prohibiting communications among employees, not even while 
employees are working.  Service Manager Harvey testified, and 
engine rebuilder Wells agreed, that whenever employees engaged 
in lengthy conversations during worktime, something would be 
said to them by a supervisor, to get them to return to work.  Even 
so, although Harvey testified that Respondent tried to discourage 
conversations between employees while working, he conceded 
that there was no rule prohibiting such discussions.  In conse-
quence, this is not a situation where, in the interest of production 
nor that of workplace discipline, an employer has a rule absolutely 
prohibiting employees from communicating with each other while 
working or at work. 
Beyond that, engine rebuilders Wells and David Wiggins, for-
mer parts person Helen Wolever and field service me-
chanic/technician Alan Venderheyden each denied having ever 
been told prior to the Union™s el
ection as their bargaining agent, 
independently of any formal rule, that they could not communi-
cate with coworkers as they were 
working nor while at work.  In 
fact, Wells testified that, as he had been working and occasionally 

instead of working, he had engaged in discussions with employees 
working next to him, about such nonwork-related matters as 
weekend activities and racing.  At ﬁany timeﬂ during the day, 
testified Wiggins, he had engaged in conversations about bowling, 
television shows, and drag racing, although he agreed that he had 
not allowed those conversations to interfere with performance of 
his work.  Similarly, Wolever testified that she had conversed with 
coworkers about animals, spouses, ﬁanything under the sunﬂ as 

she performed her duties.  Of perhaps greater significance, Van-
derheyden testified not only to having engaged in such nonwork-
related discussions while he worked, but he also testified that 
those discussions had continued even when supervisors ﬁwalked 
through the shopﬂ and, significantly, that one or more times a 
week on average, supervisors and managers would participate in 
those conversations. 
Parts person Wolever, a member of the Union™s negotiating 
committee who worked for Respondent until mid-September, and 
Parts Manager Olds, Wolever™s immediate supervisor, agreed that 
there had been a conversation between them on January 21 about 
communications while at work regarding the Union.  Wolever 
testified that she had been summoned to Olds™s office where Olds 
ﬁsaid that rumor has it that you™ve been talking union on company 
time.ﬂ  After she denied having done that, testified Wolever, Olds 
warned that ﬁshe could be forced to let [me] go if management 
caught me talking union on comp
any time, company property.ﬂ  
According to Wolever, Olds added, ﬁthat she would hate to lose 
me over such a piddly reason,ﬂ and ﬁreminded me, again, that she 
thought that the company did not 
allow their employees to talk 
union on company time, company property, or on their breaks.ﬂ 
As mentioned at the beginning of the preceding paragraph, 
Olds agreed that such a conversation had occurred.  She testified, 
however, that it had been initiated,
 during a discussion then al-
ready in progress in her office, by Wolever.  According to Olds, 
Wolever had volunteered that she (Wolever) would be one of the 
negotiators for the Union.  During direct examination, Olds testi-
fied that their ensuing conversation had involved ﬁnot talking 
about union business . . . to wher
e it was taking away from work 
productivity.ﬂ  When she described specifically what she had said 
to Wolever, however, Olds testified that she had ﬁrequested that 
[Wolever] not discussion [sic] union business and that we try to 
carry on as normal during the work day,ﬂ after which Wolever had 
agreed, saying that Union people had told her not to talk ﬁabout 
union business at work.ﬂ 
Pressed during cross-examination about that conversation with 
Wolever, Olds claimed that her memory about it was not com-
pletely clear.  Then, ﬁas best my memory can recall,ﬂ she first 
testified that she had instructed
 Wolever not to discuss union 
business ﬁon company time while she was working,ﬂ but then 
testified, ﬁI think what I told her was that she shouldn™t be talking 
about companyŠabout union business on company time.ﬂ  Sig-
nificantly, Olds never denied having warning that ﬁshe could be 
forced to let [Wolever] go if 
management caught [Wolever] talk-
ing about union on company time [or] company property,ﬂ nor did 
Olds deny having said, ﬁ[T]hat she would hate to lose [Wolever] 
over such a piddly reason.ﬂ  Moreover, Olds did not deny having 
ended their conversation by tellin
g Wolever ﬁthe company did not 
allow their employees to talk union on company time, company 
property, or on their breaks.ﬂ 
The fact that testimony is not denied, of course, does not mean 
that it must be credited.  See 
Kasper v. Saint Mary of Nazareth 
Hospital
, 135 F.3d 1170, 1173 (7th Cir. 1998), and 
MDI Com-
mercial Services, 
supra, 325 NLRB at 58.  Nonetheless, a wit-
ness™s failure to deny unlawful remarks attributed to that witness 

is some indication that that witness does not dispute having ut-
tered those remarks.  When testifying, Wolever seemed to be 

doing so candidly.  In light of other remarks which, as quoted 
above, Olds admitted having made during her January 21 conver-
sation with Wolever, it is objectively probable that she also had 
made the uncontested remarks attributed to her.  Therefore, I 
credit her account that Olds had threatened that she (Wolever) 
could be ﬁlet goﬂ if caught ﬁtalking union on company time, com-
pany property,ﬂ because Respondent did not ﬁallow [its] employ-
ees to talk union on company time,
 company property, or on their 
breaks.ﬂ  Under the principles discussed above, such a prohibition 

is both discriminatory, given the 
absence of any rule prohibiting 
workplace communications among
 employees regarding non-
work-related subjects, and overly broad, thereby naturally interfer-
ing with, restraining and coercing Wolever, a statutory employee, 
in the exercise of a right protected by Section 7 of the Act. 
That conclusion is not diminished by the fact that the discrimi-
natory and overly broad prohibition corresponded with the Un-
ion™s own instruction to Respondent™s employees.  Such a cau-
tionary instruction, of which there is no evidence that Olds had 
knowledge prior to her January 21 conversation with Wolever, 
appears to have been no more than a prudent effort to protect the 
Union™s employee-activists from retaliatory and intimidating ac-
tion by Respondent, such as that to which Olds subjected Wolever 
 ALTORFER MACHINERY CO. 135on January 21.  The Union™s instruction to employees certainly 
cannot be held to somehow rise to 
the level of some sort of waiver 
of employees™ statutory right to communicate at their workplace 

about the Union and union-related subjects, and about employ-
ment terms and conditions.  In a
ny event, there is neither conten-
tion nor evidence that, on January 21, Olds had been relying upon 

anything said to employees by the Union when she instructed 
Wolever not to ﬁtalk unionﬂ on company time or property. 
Beyond that, whether or not Wolever had initiated discussion of 
the Union, by revealing her newly-acquired role as one of the 
Union™s negotiators, is not a material analytical factor.  Employee-
initiation of conversations about un
ions does not provide a justifi-
cation under the Act for ensuing unlawful statements which su-
pervisors choose to make, as such conversations progress.  See, 
e.g, NLRB v. General Electric Co.
, 418 F.2d 736, 755 (2d Cir. 
1969), cert. denied 397 U.S. 965 (1970); 
NLRB v. Randall F. 
Kane, Inc.
, 581 F.2d 215, 218 (9th Cir. 1978).  When a supervisor 
chooses to inject unlawful prohib
itions and threats into employee-
initiated conversations, those inject
ed unlawful statements are no 
less unlawful because it had not been the supervisor who initiated 
discussion of a union or unions.  
Rock-Tenn Co.
, 238 NLRB 403, 
(1978). 
In sum, credible evidence establishes that Parts Manager Olds, 
an admitted statutory supervisor a
nd agent of Respondent, threat-
ened that Wolever, a statutory employee, could be fired for dis-
cussing the Union on company time or company property, includ-
ing during breaks.  As conclude
d above, the prohibition was both 
discriminatory, given the absence of any general prohibition of 

workplace discussions among empl
oyees about nonwork-related 
subjects and the evidence that such discussions had been allowed 
prior to the Union™s certification, and overly broad.  A threat to 
discharge employees caught violating such an unlawful prohibi-
tion naturally interferes further with employees™ statutory right to 
communicate at the workplace ab
out unions and union-related 
subjects.  Therefore, I conclude that Respondent violated Section 
8(a)(1) of the Act on January 21 by prohibiting an employee from 
communicating with coworkers ab
out the Union at all times on 
Respondent™s property and, further, by threatening that employee 
with discharge if caught doing so. 
Turning next to the analytically related issue of alleged unlaw-
ful prohibition and enfo
rcing threats on Febr
uary 6, it is undis-
puted that, sometime between noon and 12:30 p.m. that day, 

Wolever was at her station on the 
parts side of the main ware-
house parts department counter.  On the other side of that counter 
were engine rebuilder Wiggins and field service me-
chanic/technician Alan Vanderheyden.  To understand what un-
derlies the events which ensued, it 
is necessary to be aware of five 
background facts. 
First, parts are not all stored at a single location at Respondent™s 
Davenport facility.  Most are kept
 in the parts department located 
in the main warehouse, where Wolever worked.  But, most of the 
parts needed for engine rebuilding are stored in the parts depart-
ment of a building, other than the main warehouse, in which en-
gine rebuilding is conducted. 
Second, ordinarily an engine rebuilder, such as Wiggins, would 
obtain all his parts from the parts department in the building where 
engine rebuilding is located.  However, when building a Perkins 
engineŠbe it a 203, 236, or 248Šsome of the parts are stored in, 
and must be obtained from, the main warehouse parts department. 
Third, whenever an engine rebuilder needs parts, he/she com-
pletes a ﬁreqﬂŠrequisitionŠlisting the quantities of needed parts 
by number and description, as well as listing the work order num-
ber, date and the requesting engine rebuilder™s name.  According 
to Parts Manager Olds, that requisition would be submitted to 
personnelŠas of February, Rita 
Malloy and, perhaps still, Paul 
ﬁDukeﬂ LawlerŠin the engine rebuilding parts department.  If it 
then was determined that one or more of those parts was/were 
stored in the main warehouse, 
Engine Shop Supervisor Bill Glass 
would bring the req to the main warehouse parts department.  But, 
Olds acknowledged, that was not 
always the procedure followed. 
If the engine rebuilding building™s parts department personnel 
were not at their station, such as presumably during lunch, Olds 
testified, ﬁ[T]hen the req should have been brought overﬂ to the 
main warehouse parts department by the engine rebuilder.  As a 
result, although she testified that
 ﬁit is unusual for engine shop 
technicians to be at the [main warehouse] parts counter,ﬂ Olds 

conceded that, prior to February 6, she had seen Wiggins there, 
albeit ﬁrarely,ﬂ whenever he had 
been seeking parts for a Perkins 
engine.  In addition, Olds admitted that there was nothing im-
proper about either Wiggins or Vanderheyden being at the counter 
of the main warehouse parts department. 
Fourth, whenever Wiggins came to that part department, Olds 
testified at one point, he needed only to ﬁdrop[ ] off the requisi-
tion, come back to the engine shop, and wait[ ] for someone to 
bring him his parts.ﬂ  Nevertheless, it seems undisputed that only a 
few parts for a Perkins engine are stored at the main warehouse.  
Olds admitted that, ordinarily, ﬁif it was like a single part, he 
might wait for it,ﬂ rather than simply leave the req and return to 
the engine rebuilding building.  In fact, her admissions reveal that 
waiting in the main warehouse for a part or two was not a discre-
tionary issue for the engine rebuilder and, instead, was an obliga-
tion imposed by Respondent:  ﬁIf there was a couple of parts that 
he knew were over in the main warehouse, he might wait for them 
and should wait for them and just take them back with him
.ﬂ  (Emphasis added.) 
Finally, regardless of whether engine rebuilders would be tak-
ing parts back from the main warehouse, or would be returning to 
the engine rebuilding building to await their delivery, the testi-
mony of Olds discloses that more 
is involved than simply taking a 
req to the main warehouse parts counter and dropping it off.  For, 
Olds acknowledged that whoever at the parts counter receives the 
req must punch the parts listed onto the computer to ascertain 
which ones are being stored in the main warehouse and which 
others are being stored in the engine rebuilding building: 
 Q.  And its possible that, if he had a requisition form, 
some of those parts might have been in the engine shop and 
some of them might have been elsewhere? 
A.  Right. 
Q.  But he would need Helen [Wolever] to punch this 
into the computer to tell him where the parts were? 
A.  Right. 
Now, that computer-function
 appears to require more 
than a minute to perform. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136Olds did not dispute Wolever™s description of what needs to be 
done to locate parts by means of
 the computer.  According to 
Wolever, from the req parts list she would enter each part on the 
computer, after which ﬁI take the print-out off the printer and then 
there™s also pick tags and then I go walk down to the pick tag 
printer and I pull the pick tags off.  They have like the part number 
and the location
 and the quantity and I look through the list and 
see if there™s any part with a location that would have been on our 
side
.ﬂ  (Emphasi added.)  Then, steps have to be taken, and some 
time consumed doing so, picking the parts which are being stored 
in the main warehouse parts department and, as pointed out above, 
which the engine rebuilder must take back to the engine rebuilding 
building.  In consequence, seemingly the larger the list of parts on 
a particular req, the longer the time needed to go through that 
process. 
All of which leads back to the events of February 6.  Wiggins 
testified that he had prepared a req for Perkins engine parts and 
had taken it to the main warehouse parts counter for location of 
those parts and, also, to pick up whichever one were being stored 
in the main warehouse.  When he
 arrived at the parts counter, 
already there filling out a req was Vanderheyden.  So, Wiggins 

testified that he ﬁ[j]ust waited ‚til 
Helen was done with Al.ﬂ  Inter-
estingly, Olds never contested Wiggins™s testimony that she also 

had been present in the main warehouse parts department when he 
had arrived there, ﬁwriting on the chalk board for the delivery 
driver.ﬂ  Obviously, she had not seen fit to take the time to assist 
Wolever, already occupied with Vanderheyden, by assisting Wig-
gins. 
Wiggins and Wolever testified that the latter had taken the for-
mer™s req, which both Olds and Wolever testified had been a 
page-and-a-half in length, and had punched the 25 to 30 listed 
items into the computer, after wh
ich she had located to 10 to 15 
percent of those parts, according to Olds™s estimate, then-stored in 
the main warehouse and gave them
 to Wiggins who returned to 
the engine rebuilding building.  So far as the evidence discloses, 
given the procedure described in preceding paragraphs, it cannot 

be said, as an objective matter, that Wiggins had spent an inordi-
nate amount of time at the main warehouse parts counter on Feb-
ruary 6.  Although there may have been some exchange of words 
between them during that encounter, Wolever and Wiggins each 
denied having discussed the Union on February 6 at the parts 
counter.  So, too, did Vanderheyden.  However, Olds suspected 
differently. 
Wolever estimated that she spent approximately 15 minutes 
with Wiggins at the parts counter on February 6.  Wiggins esti-
mated that it had been only 5 minutes.  From her office, Olds 
testified that she had observed Wiggins and Vanderheyden talking 
to Wolever for ﬁa few minutes.ﬂ  
She testified that she knew all 
three were on the Un
ion™s negotiating committee.
4  And she 
                                                          
                                                                                             
4 Vanderheyden was not, in fact, on the negotiating committee.  
Then-Business Agent Bruske testified that, instead, Vanderheyden had 
been on a subcommittee, though Br
uske acknowledged that ﬁVander-
heyden I believe did sit in on one session in March sometime.ﬂ  Still, 
Bruske admitted that Respondent ha
d known by Februa
ry that Vender-heyden, and others, were members of that subcommittee.  Moreover, 
for all the Sturm and Drang over a
ssertions by Respondent and its 
witnesses about Vanderheyden havi
ng been on the negotiating commit-
tee, the fact is that Vanderheyden, himself, was confused about his own 
ﬁquestioned ifŠif everything out there that was going on was a 
business purpose and not just people standing around not doing 
their work.ﬂ  Admittedly, she did not simply go out and ascertain 
from the three employeesŠone of whom, Wolever, Olds directly 
supervisedŠwhat they were doing. 
Instead, Olds went to Service Manager Harvey and reported, 
she testified, that three ﬁUnion negotiators,ﬂ two of whom he su-
pervised, were talking together in the parts department.  Harvey 
agreed that Olds had reported that three people on the Union™s 
negotiating committee possibly were
 engaging in discussion at the 
parts counter.  He further testified that when he went out to that 

area, Wiggins and Vanderheyden were already gone.  Apparently, 
Harvey did not see fit to say anything to Wolever about any possi-
ble conversation at the parts counter.  This sequence of events led 
to at least two and at most four conversations between supervisors 
and employees.  Those conversations form the basis for the alleg-
edly unlawful statements of February 6. 
With regard to one of those conversations, counsel, perhaps be-
coming imbued with ﬁthe feel of the fighting,ﬂ 
Winn & Lovett 
Grocery Co. v. NLRB
, 213 F.2d 785, 786 (5th Cir. 1954), reversed 
their natural positions, with Respondent presenting testimony 
which admitted unlawful statements
 and with the General Counsel 
presenting testimony which contradicted it.  Thus, called as a 

witness for Respondent, Harvey testified that, following Olds™s 
report, he had waited for Vanderheyden to return from a customer 
call.  When Vanderheyden did so, Harvey testified that he asked, 
ﬁ[W]]hat they were or what you 
were talking about and he said, 
well, we were talking about the [U]nion.ﬂ  Then, testified Harvey, 
ﬁI asked him if he remembered that, while they were on the clock, 
that they should keep to business and not discuss any union activi-
ties and he said, well, yeah, he knows that now and it™d never 
happen again.ﬂ  By way of explanation about the concern which 
had led him to question and admonish Vanderheyden, Harvey 
testified, ﬁWe don™t allow meetings during work hours,ﬂ though 
he also allowed, ﬁI don™t know if you call [the three employees™ 
conversation] a meeting.ﬂ 
Of course, under the conclusion 
reached above and the princi-
ples set forth at the beginning of this section, by his own descrip-
tion of having admonished Vanderheyden not to ﬁdiscuss any 
union activitiesﬂ so long as ﬁon the clock,ﬂ Harvey effectively 
admitted having uttered a prohibition unlawful under the Act.  In 
fact, it should not escape notice that Harvey had done so without 
any accompanying effort to ascertain if Vanderheyden™s conversa-
tion with Wolever and Wiggins had interfered with performance 
of Vanderheyden™s work.  Indeed, Harvey made no reference 
whatsoever to the issue of possib
le work interference which, as 
pointed out above, there is no 
evidence occurred as a result of 
Vanderheyden, Wiggins and Wolever™s encounter earlier on Feb-
ruary 6. 
 status in connection with the negotia
tions.  In response to the General 
Counsel™s own questioning, Vanderheyde
n testified that he had been on the Union™s negotiating committee ﬁfrom probably December through 
the time that I left the Company,ﬂ 
during March.  At best, Respondent™s 
testimony shows no more than that 
its officials, like Vanderheyden, 
were confused about his role in negotiations and mistakenly regarded 

him as one of the Union™s employee
-negotiators.  That confusion is 
hardly the ﬁstuffﬂ of untruthfulness. 
 ALTORFER MACHINERY CO. 137Apparent concern about Harvey™s
 assertion that Vanderheyden 
having admitted that he had discussed the Union with Wiggins 
and Wolever led to the calling of Vanderheyden as a rebuttal wit-
ness.  He did deny having said to Harvey that he had discussed the 
Union with those two employees at the parts counter.  But, he also 
denied altogether having ﬁhad a discussion withﬂ Harvey about 
the subject of having discussed the Union in the main warehouse 
parts department.  If true, of course, that denial refutes Harvey™s, 
in effect, admission of having unlawfully stated that Vanderhey-
den, and other employees, should ﬁnot discuss any union activi-
tiesﬂ while ﬁon the clock.ﬂ 
Nonetheless, Vanderheyden™s denial about having been spoken 
to by Harvey, regarding possible parts counter discussion about 
the Union, tends to be refuted by the accounts of Wiggins and 
Wolever concerning what happened to them that same afternoon.  
As described below, each testifiedŠWiggins, without contradic-
tionŠto having been spoken to, regarding that parts counter con-
versation, by a supervisor.  If so, obviously it is most likely that, as 
well, Vanderheyden had been the object of a similar discussion, as 
Harvey testified had been the fact
.  It is not truly significant 
whether or not, during that conversation, Vanderheyden actually 

had admitted to Harvey that a discussion had occurred among the 
employees concerning the Union or, alternatively, whether Re-
spondent™s supervisors later tried to bluff Wiggins and Wolever 
into admitting as much, by telling them that Vanderheyden had 
made such an admission.  Under 
the complaint™s allegations, the 
crucial issue is whether Respondent unlawfully prohibited em-
ployees from discussing the Union at the workplace.  As much 
was admitted by Harvey when he 
described his conversation with 
Vanderheyden during the afternoon of February 6. 
Uncontradicted was the testimony by Wiggins that he had been 
summoned to the office of Engine Shop Supervisor Glass, during 
the afternoon of February 6, where, ﬁBill Glass said to me you 
have been warned about discussing union business on company 
property.ﬂ  When he asked what Glass was talking about, testified 
Wiggins, Glass retorted, ﬁI™m just relaying a message that Dave 
Harvey said that you™re not to be discussing union business on 
company property.ﬂ  Wiggins replied, ﬁI™ll go over and take this 
up with Dave Harvey then.ﬂ  Glass was never called as a witness, 
though there was neither evidence nor representation that he was 
unavailable to testify.  As pointed out above, the fact that testi-
mony is not contradicted does not mean that it 
must
 be credited.  
Yet, Wiggins appeared to be an honest individual who was trying 
to recreate events with candor.  His uncontested account of the 
remarks by Glass are consistent with Harvey™s admitted remarks 
to Vanderheyden and, also, with 
the remarks that afternoon which 
Wolever attributed to Olds, as discussed below.  Accordingly, I 
credit Wiggins™s testimony about what had been said to him by 
Glass. 
Aside from the prohibition on ﬁdiscussing union business on 
company property,ﬂ one other aspect of Glass™s remarks to Wig-
gins warrants a second look.  Harvey and Olds each admitted that 
the former had reported back to the latter that Vanderheyden had 
admitted that the three employees had been discussing the Union 
at the parts counter.  ﬁHe told me that Val hadŠAl [Vanderhey-
den] had admitted to him that they had been talking about union 
business and that he had said they wouldn™t be doing it again and 
he [Vanderheyden] apologized for it,ﬂ Olds testified.  But, Harvey 
denied that he had taken, or had 
sought to have other supervisors 
take, any further action concerning Vanderheyden™s admission 
that he had been discussing the Union with Wolever and Wiggins 
at the parts counter.  Yet, although Olds denied that she had taken 
any further action as a result of Harvey™s report back to her about 
what Vanderheyden had admitted, the nonappearance of Glass as 
a witness leaves uncorroborated Harvey™s denial that he had di-
rected Glass to pursue further action regarding those three em-
ployees™ discussion at the parts counter. 
It is uncontradicted that, as quoted above, Glass had said to 
Wiggins, ﬁI™m just relaying a message that Dave Harvey said.ﬂ  In 
other words, Glass admitted to Wiggins that, in fact, he (Glass) 
had been told by Harvey to pursue further action in connection 
with the employees™ earlier encounter at the parts counter.  That 
remark by Glass is not susceptible to hearsay objection, since 
under Federal Rules of Evidence 
801(d)(2)(D) it constitutes an 
admission by Glass of what another agent of Respondent, Harvey, 

had instructed Glass to do.  In any event, no hearsay objection was 
raised to that description by Wiggins as to what Harvey had in-
structed Glass to do.  And that remark is significant.  It contradicts 
Harvey™s denial of having directed Glass to pursue further action 
as a consequence of Vanderheyden™s admission that the Union 
had been discussed at the parts counter.  In turn, it casts doubt 
upon the reliability of Harvey™s testimony.  After all, falsification 
in one area shows a capability to fals
ify in others and, as a result, 
that demonstrated falsification ﬁsh
ould be considered negatively in 
weighing [the witness™s] other statements.ﬂ  
McCormick on Evi-
dence §45 at 169 (ed. 1992.) 
Consistent with his above-quoted testimony about what he had 
said to Glass, Wiggins testified that he had braced Harvey, that 
same afternoon, about what had been said by Glass.  Wiggins 
testified that he asked why Harvey was making such an accusa-
tion.  In response, according to Wiggins, Harvey™s ﬁexact words 
were we will not tolerate disc
ussing union business on company 
property,ﬂ which Wiggins then denied having done: ﬁwe™ve never 
been told that we could discuss it . . . while we™re on the premises, 

so it doesn™t happen.ﬂ  Wiggins testified that Harvey asserted that 
one of the other two employees had admitted ﬁtalking unionﬂ at 
the parts counter.  But when Wiggins pursued the subject, he fur-
ther testified, Harvey backed do
wn somewhat, saying, ﬁ[Y]ou and 
Al and Helen were in the Parts Department and I assumed that 
you were discussing union business.ﬂ  Of course, that statement 
tends to support the above-ment
ioned possibility that Respon-
dent™s supervisors had tried to bluff Wiggins and Wolever, as 
described below, into admitting that which Vanderheyden may not 
have actually admitted during his exchange that afternoon with 
Harvey. 
When he was interrogated during 
direct examination about that 
conversation described by Wiggins, Harvey initially denied flatly 
that it had occurred.  Before direct examination was completed, 
however, he conceded that it was possible that he had participated 
in a conversation with Wiggins, but simply did not recall it:  
ﬁWell, certainly, it™s entirely possible.ﬂ  Consequently, at that 
point the best that Harvey™s testimony showed is that he did not 
recall whether or not he had made the above-quoted remarks to 
Wiggins.  Of course, a lack of recollection ﬁhardly qualifies as a 
refutation of . . . positive testimony and unquestionably [is] not 
enough to create an issue of f
act betweenﬂ Wiggins and Harvey.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138Roadway Express, Inc. v. NLRB
, 647 F.2d 415, 425 (4th Cir. 
1981). 
Harvey™s conceded lack of recollection was pursued during 
cross-examination, however.  At that point he denied flatly having 
participated in the above-describe
d conversation with Wiggins:  
ﬁNo.  I did not talk to Dave Wiggins about it.ﬂ  Thus, the record is 
left with a direct contradiction of the account advanced by Wig-
gins.  Nevertheless, it was my impression that Harvey was not 
always being candid when he testified: that he was tailoring his 
testimony to fortify Respondent™s position, instead of trying truth-
fully to recreate events and conversations as they had occurred.  
Certainly, he had a particular reason to do so in connection with 
the conversation described by Wiggins.  As pointed out above, 
Harvey denied that he had directed Glass to take any further action 
concerning the employee-encounter at the main warehouse parts 
counter.  That denial would tend 
to be diminished, at least some-
what, by any concession that he had been approached by Wiggins 

concerning action by Glass that, in fact, demonstrated that Glass 
was taking further action regarding what may have occurred at the 
parts counter. 
As pointed out above, I felt that Wiggins was testifying with 
candor.  There is no evidence as to why Glass would even have 
logically known about the parts counter encounter of Wolever, 
Wiggins and Vanderheyden had Harvey not spoken to Glass about 
it.  Under Respondent™s scenario, it would not have been illogical 
for Harvey to have reported back
 to Olds what Vanderheyden may 
have said.  She had been the supervisor who had reported to Har-
vey what she had seen at the parts counter.  But, there is no seem-
ing logic for Harvey to have said anything to Glass, if Harvey 
truly had not intended for the other two supervisors to take some 
action to prevent future communication among employees about 
the Union.  Yet, Glass told Wigg
ins that Harvey had done so.  
Even without that express admission, there is no basis for inferring 
logically, based upon Respondent™s scenario, that Glass would 
have said anything to Wiggins nor, even, that Glass likely would 
have known about what may have occurred at the parts counter, 

unless Harvey had gone out of his seeming way to relate to Glass 
what had occurred.  But, had Harvey not intended Glass to take 
some action, left unanswered is why Harvey would have said 
anything at all to Glass about events at the parts counter. 
That, contrary to his denial, Harvey had wanted his supervisors 
to pursue the subject is shown further by Wolever™s testimony 
about what was said to her that same afternoon by Olds.  Wolever 
testified that she had been summoned to the office where ﬁfirst 
[Olds] reminded me about our conversation on January 21stﬂ and, 
then, ﬁaccused me of talking un
ion, to Dave Wiggins and Al 
[Vanderheyden] in the parts department.ﬂ  After explaining that 

she only had been ﬁrunning a requisition for Dave Wigginsﬂ and 
denying having discussed the Union, Wolever testified that she 
was told by Olds ﬁthat one of us had admitted to talking union out 
there,ﬂ adding that Harvey had said that Venderheyden had admit-
ted as much.  According to Wolever, the conversation concluded 
with Olds telling ﬁme that I wasn™t going to get fired over this and 
she didn™t know whether I™d get written up and I said, well, I™d 
better not get written up because it didn™t happen.ﬂ 
Olds agreed that such a conversation had taken place.  But, as 
with her testimony about the conversation with Wolever on Janu-
ary 21, Olds denied having initiated it.  Rather, she claimed that 
Wolever ﬁcame to meﬂ and ﬁsaid that she was very upset and 
Dave Wiggins was very upset that they had been accused of dis-
cussing union matter during comp
any time,ﬂ to which Old replied 
ﬁone of the three of you has already admittedﬂ as much.  Accord-
ing to Olds, Wolever denied having done so and was reminded by 
Olds of their January 21 conver
sation concerning ﬁtalking about 
union business . . . to where it was taking away from work produc-
tivity,ﬂ though Olds ultimately conceded that she ﬁprobably said,ﬂ 
during the February 6 conversation, that Wolever could not dis-
cuss union business at work.  Of
 course, that concession pretty 
much establishes utterance of an unlawful prohibition by Olds on 

February 6, under the principles identified above. 
Two general points are disclosed by review of the entirety of 
the above-described testimony concerning what occurred on Feb-
ruary 6.  First, there is no ev
idence that Wolever, Wiggins and 
Vanderheyden had been discussing the Union, and its negotiations 
with Respondent, while at the main warehouse parts counter.  As 
pointed out above, the time spent there by WigginsŠand, for that 
matter, VanderheydenŠhardly seemed inordinate given the un-
disputed evidence of procedure needed for Wolever to process 
parts lists and locate the few Perkins engine parts being stored in 
the main warehouse and which engine rebuilders were obliged to 
take back to their building.  More importantly, there is no evi-
dence whatsoever that whatever conversation may have occurred 
at the parts counter, among those three employees or any two of 
them, had detracted from their workŠhad been other than the 
types of exchanges, whether work-related or nonwork-related, in 
which Respondent™s employees normally had engaged before the 
Union had been elected to represent them. 
Second, there really is no evidence whatsoever that Respon-
dent™s supervisors had been concerned in the least with any possi-
ble neglect of duties by Wolever, Wiggins or Vanderheyden on 
February 6.  So far as even the testimony of Olds and Harvey 
discloses, nonperformance of work, 
while two or all three of those 
employees conversed, was never an object of inquiry or investiga-

tion.  Instead, Harvey, Glass and Olds pretty much confined their 

questioning, prohibitions and threats of possible adverse action to 
the possibility of employee-communications involving only the 
Union, with possible work interference being relegated to no more 
than, in essence, a footnote to 
what was said to Vanderheyden, 
Wiggins and Wolever.  In the totality of the circumstances, there 

is no basis for concluding that, on February 6, Respondent™s offi-
cials had actually been concerning with work performance nor 
with workplace discipline. 
Olds admitted that it had been th
e possibility that the three em-
ployees might be discussing the Union which had led her to report 
that perceived possible activity to Harvey.  Harvey admitted that 
that limited report, in turn, had led him to question Vanderheyden 
and, more importantly, given the complaint™s allegations, to say 
that ﬁwhile . . . on the clockﬂ employees could not ﬁdiscuss any 
union activities.ﬂ  Similarly, it is undisputed that Glass told Wig-
gins that ﬁyou™re not to be discussing union business on company 
property.ﬂ  And I credit the testimony that Harvey later repeated 
that same message to Wiggins: ﬁ[W]e will not tolerate discussing 
union business on company property.ﬂ  In addition, Olds admitted 
that she had ﬁprobably saidﬂ that Wolever could not discuss union 
business while at work.  I credit Wolever™s testimony that she was 
reminded by Olds about their January 21 conversationŠduring 
 ALTORFER MACHINERY CO. 139which Olds had unlawfully prohibited Wolever from ﬁtalking 
unionﬂ on company time or property, and had threatened that 
discharge could ensue if Wolever were to be caught doing soŠ
and was threatened with a possible written warning based upon 
Respondent™s suspicion that she and the other two employees had 
been discussing the Union at the parts counter. 
Under the principles set forth at the beginning and throughout 
this section, those February 6 remarks by admitted statutory su-
pervisors to Vanderheyden, Wiggin
s, and Wolever naturally inter-
fered with, restrained, and coerced those employees in the exercise 
of their statutory right to communicate about the Union and union-
related subjects at their workplace.  Respondent has presented no 
valid defense to its discriminatory and overly broad prohibition 
and to the threats utilized to put 
teeth in those repeated prohibi-
tions.  Therefore, I conclude that a preponderance of the credible 

evidence shows that Respondent further violated Section 8(a)(1) 
of the Act on February 6, by prohibiting employees from discuss-
ing the Union and union-related subjects on company time and 
property and, also, by threatening discipline should employees be 
caught doing so. 
III.  THE DISCIPLINE OF SRIKERS DAVID WELLS AND 
JIMMY SPROUT 
As mentioned in section I, above, the amended consolidated 
complaint alleges that Respondent violated Section 8(a)(1) of the 
Act by having discharged one and suspended another striker for 
having engaged in asserted strike misconduct.  At the outset, cer-
tain established principles should be brought into focus, to better 
inform review of the eviden
ce underlying those allegations. 
ﬁThe law is clear that when an employer disciplines an em-
ployee because he has engaged in an economic strike, such disci-
pline violates Section 8(a)(3) and (1) of the Act.ﬂ  
General Tele-
phone Co. of Michigan
, 251 NLRB 737, 738 (1980).  No different 
result exists with respect to unfair labor practice strikers.  Those 
conclusions find their root in the intent of Congress expressed in 
Section 13 of the Act:  ﬁNothing in this Act [subchapter] except as 
specifically provided for herein, shall be construed so as either to 
interfere with or impede or diminish in any way the right to strike 
or to affect the limitations or qualifications on that right.ﬂ  Note 
that while that section of the Ac
t protects the right of employee to 
strike, it preserves ﬁthe limitations or qualificationsﬂ already im-

posed upon it. 
One long-recognized such ﬁlimitation[ ] or qualification[ ]ﬂ on 
the right to strike is susceptibilit
y to discipline for strike activity 
which constitutes misconduct.  ﬁTo justify [strike misconduct] 

because of the existence of a labo
r dispute or of an unfair labor 
practice would be to put a premium on resort to force instead of 
legal remedies and to subvert the principles of law and order 
which lie at the foundation of society.ﬂ  
NLRB v. Fansteel Metal-
lurgical Corp.
, 306 U.S. 240, 253 (1939).  Even so, as the Court 

later cautioned, assertions of st
rike misconduct should be evalu-
ated with care lest ﬁprotected ac
tivity would lose some of its im-
munity, since the example of employees who are discharged on 
false changes would or might have a deterrent affect on other 
employees,ﬂ leaving statutorily protected activity to ﬁacquire[ ] a 
precarious statusﬂ because ﬁinnocent employees [are] discharged 
while engaging in it, even though the employer acts in good faith.ﬂ  
NLRB v. Burnup & Sims, 
supra, 379 U.S. at 23. 
In that case, striking a balance between the policies of protect-
ing employees engaged in statutorily-protected activities and of 
allowing employers to discipline employees who engage in mis-
conduct while doing so, the Court established a four-step analyti-
cal methodology.  Thus, Section 8(a)(1) of the Act ﬁis violated if it 
is shown that the [disciplined] 
employee was at the time engaged 
in a protected activity, that the employer knew it was such, that the 
basis of the [discipline] was an alleged act of misconduct in the 
course of that activity, and that the employee was not, in fact, 
guilty of that misconduct.ﬂ  Id.  As quoted above, the Court held 
specifically that if the answer in
 all four areas is an affirmative 
one, then it is not a defense to a conclusion of violation that ﬁthe 

employer [has] act[ed] in good faith.ﬂ 
That methodology has been applied by the Board specifically to 
assertions of strike misconduct.  See, e.g., 
Beaird Industries
, 311 
NLRB 768, 769 fn. 7 (1983).  So, also, have the United States 

Courts of Appeals.  See, e.g., 
Allied Industrial Workers Local 289 
v. NLRB
, 476 F.2d 868, 878Œ880 (D.C. Cir. 1973); 
Kayser-Roth 
Hosiery Co. v. NLRB
, 447 F.2d 396, 400 (6th Cir. 1971). 
With those principles in mind, attention can now be directed to 
the events of June 16, the first day of the strike and the day on 
which the asserted strike misconduct took place.  During that 
day™s morning two service vans, one driven by nonstriking service 
mechanic/technician Tom Post and the other by nonstriking ser-
vice mechanic/technician Gary Chisholm, left Respondent™s facil-
ity.  Following them, with an intention of picketing at whatever 
customer-locations those nonstriking employees stopped to per-
form work, were two cars.  OneŠa Ford EscortŠwas driven by 
striking employee Bill Lynch; riding as a passenger was Dalen 
Snow, also a striking employee of
 Respondent.  The other carŠa 
Chevrolet LuminaŠwas driven by Tiny Bailey, a strike sympa-

thizer not employed by Respondent.  Riding in the Lumina™s front 
passenger seat was another nonemployee strike-sympathizer, 
identified in the record only as Ken.
  Also riding as a passenger, in 
the Lumina™s back seat, was striking employee David Wells. 
A fifth vehicle also left Respondent™s facility when the above-
mentioned service vans and cars left it.  That was a green 1996 
Chevrolet S-10 pickup truck, driven by striking employee Jimmy 
Sprout.  He testified that, while he had left the facility at the same 
time as the other vehicles, he had been going to a particular cus-
tomer-location, different from where the service vans may have 
been headed, to engage in picketing there, should one of Respon-
dent™s service vans and its nonstriking driver show up.  That tes-
timony by Sprout was contradicted, however, by then-Business 
Agent Bruske. 
Bruske testified that he had been assigning strikers and their 
supporters to go to specific cust
omer locations to picket should 
any of Respondent™s service vans show up at one or more of them.  

However, testified Bruske, Sprout ﬁgot there somewhat late and I 
told him, because he got there late
[,] to follow the others and when 
they got to where they were going they would give him a list and 

tell him where to go and explain to him what was going on.ﬂ  
Consequently, Sprout™s departure 
from Respondent™s facility was 
related to the service vans and cars which preceded his truck and 

he was intending to follow those four vehicles. 
There is some dispute about the exact order of the service vans 
and cars after they left Respondent™s facility.  There is no dispute 
about the fact that Sprout was the last of the five vehicles.  All five 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140entered a side street and turned onto State 61, along which they 
traveled until reaching Interstate 2
80, onto which they turned.  For 
5 or 6 miles they traveled along Interstate 280.  There is contradic-

tory testimony concerning whether the cars or, at least, one or 
another of them had been tailgating one or the other service van 
for periods and, at other periods, had passed service vans, pulled 
in front of one or the other of them, and repeatedly applied the 
brakes and then sped up after the following service van was forced 
to slow down. The vans followed by the cars and, eventually, by Sprout turned 
off Interstate 280 at the Kimberly
 Road offramp.  After traveling 
along Kimberly Road for a short di
stance, the vans and cars turned 
onto a gravel road.  They traveled along it, eventually reaching a 
point where it became a paved road.  After traveling awhile on 
that paved segment, the vans and cars turned onto another gravel 
road, denominated 145th Street.  Sprout testified that, after turning 
onto State 61 the vans and cars had sped up and, being unwilling 
to also do so, he had lost direct contact with them.  Not until he 
neared the Kimberly Road offramp on Interstate 280, testified 
Sprout, did he again see the four vehicles.  By that time, they were 
on the first gravel road and were 
observed there by Sprout from 
the interstate. 
In fact, no witness disputed Sprout™s testimony about having no 
longer been in the procession of vehicles as it traveled along Inter-

state 280, although Respondent would later attribute misconduct 
to Sprout during that portion of the vehicles™ journey that morn-
ing. Sprout testified that, upon observing the four other vehicles on 
the first gravel road, he had turned off Interstate 280 at the Kim-
berly Road offramp and had hastened to catch up with them.  As 
to his reason for having done so, given his contradicted testimony 
about going to a customer-location other than the likely destina-
tions of the two service vans, Sprout testified that he had ob-
served, from the interstate, that the vans and cars were ﬁdriving 
recklesslyﬂ on the first gravel road.  In fact, Post and Chisholm 
each testified that the drivers of the Lumina and Escort had con-

tinued tailgating and, also, that the Lumina had passed the lead 
service van and, then, had repeat
ed the actions of slowing down 
and then speeding up when the vans slowed to avoid a collision.  

With respect to his reason for leaving the Interstate, Sprout ex-
plained, ﬁI thought, maybe, an accident might happen and, if 
somebody needed help, then I was there to help.ﬂ  Sprout™s testi-
mony tends to remove any doubt that the drivers of the Lumina 
and Escort had engaged in at least some unsafe driving that morn-
ing. After turning onto 145th Street, the second gravel road, Chis-
holm ended up stopped at the side of the road.  He testified that he 
had been forced to do so, because the Lumina had passed him and 
then had stopped in front of his van, forcing Chisholm to likewise 
stop.  Wells testified, however, 
that Chisholm™s vehicle had been 
the lead vehicle making the turn onto 145
th Street and, after having 
made that turn, that Chisholm had stopped at the side of the road.  
According to Wells, the other three vehicles had passed the 
stopped van, but Bailey had slowed down in front of Chisholm™s 
by-then stopped van, to ascertain what Chisholm next intended to 
do, bearing in mind that the Union 
wanted each of the vans to be 
followed to its customer destination. 
Meanwhile, Post, followed by Lynch™s Escort, continued for a 
piece along 145th Street until Post
 decided to turn around and 
return to Chisholm™s location.  For, both Chisholm and Post testi-
fied, by then all three Lumina occupantsŠBailey, Ken, and 
WellsŠhad gotten out of their assertedly stopped car and Bailey 
was pounding on the Chisholm™s stopped van and was reviling 
Chisholm for not joining the strike. 
Post turned around in a driveway.  But, he testified that he had 
encountered difficulty doing so 
because Lynch kept trying to 
block him from turning around.  Once he succeeded in getting 

turned around, testified Post, he began driving back toward Chis-
holm and the Lumina, but the Escort, also by then turned around, 
moved up on his (Post™s) van™s right side and began trying to force 
it across the road and into the ditc
h on the other side.  Regardless 
of whether that is or is not an accurate description of what had 

occurred, there is no dispute about the fact that, as Post headed 
back, his van was on the wrong side of the road, aimed directly at 
Bailey™s Lumina. 
Chisholm and Post each testified th
at Bailey had run back to the 
Lumina, had jumped in and had begun driving in the direction of 
Post™s van and the Escort.  It is undisputed that Bailey was suc-
cessful in somehow maneuvering around the two oncoming vehi-
cles.  After Bailey got around them, it is also undisputed that the 
van and Escort collided, with the front right of the service van and 
the front left of the Escort being the point of impact.  Bailey 
turned around his vehicle, drove back, and stopped behind the by-
then stopped and collided vehicles
.  According to Post and Chis-
holm, Bailey jumped out of his car, jumped on and pounded on 
Post™s van, and cursed Post while engaging in that conduct. 
Wells denied having seen Bailey engage in any untoward con-
duct directed at either Post or Chisholm.  Furthermore, Wells 
testified that no one had gotten out of the Lumina until after the 
accident had occurred, contrary to the descriptions of Chisholm 
and Post recited three paragraphs above. 
Sprout testified that he had not caught up to the other four vehi-
cles until after the collision had occurred.  Some doubt is cast 

upon the reliability of that testimony, however. For, he claimed 
that when he arrived on the scene, ﬁone privately owned vehicle 
and one van [were] facing the direction I was going,ﬂ while ﬁan-
other van and privately owned vehicle [were] facing the opposite 
direction that I was going.ﬂ  Moreover, Sprout testified, as to the 
vehicles™ occupants, ﬁseveral of them [were] outside of the vehi-
cles.ﬂ  Now, it is undisputed that Chisholm and Post never had 
gotten out of the vans, at least 
not until after the police had ar-
rived.  If Wells is to be believed, no one had gotten out of the 

Lumina or Escort until after the accident had occurred and after 
Bailey had stopped his by-then turned-around car.  So, if Sprout 
truly had not arrived until after the collision and after occupants 
had gotten out of the cars, then there simply could not have been 
ﬁone privately owned vehicle . . . facing in the direction [he] was 
goingﬂ when he turned onto 145th Street. 
The significant point about the ti
me of Sprout™s arrival on the 
scene is revealed by Chisholm™s testimony regarding what hap-
pened after Bailey purportedly had forced Chisholm to stop at the 
roadside.  According to Chisholm, after that occurred he had given 
thought to backing up and, then, pulling around the assertedly 
stopped Lumina, to continue traveling along 145
th Street.  How-
ever, testified Chisholm, when he looked in his rearview mirror, 
 ALTORFER MACHINERY CO. 141he discovered that there was a vehicle immediately behind him, so 
close that he could not even ascertain that it was a pickup truck.  
Thus, he was blocked front and back, and forced to remain parked 
at the side of the road, Chisholm testified. 
As stated above, Sprout testified that he had not even turned 
onto 145th Street until after the collision had occurred
.  He further 
testified that he first had parked about 100 feet behind Chisholm™s 

service van, but had then pulled up ﬁto within about three car 
lengths ofﬂ that van, after Snow had motioned him (Sprout) to pull 
up closer.  Sprout denied flatly that he had tried or had intended to 
try to block Chisholm from backing up. 
One final incident at the collision-scene must be mentioned.  It 
is undisputed that, after the collision, striking employee Snow had 
sauntered up to the driver™s side of Chisholm™s service van, in 
which Chisholm was waiting for the police to arrive, and had said 
to Chisholm, ﬁ[I]t would be a damn shame that [Chisholm] would 
be at work and [Snow] would have someone take care of [Chis-
holm™s] kids.ﬂ  At that time, Chisholm estimated, Wells had been 
standing approximately ten feet in front of Chisholm™s service 
van.  However, Chisholm never 
actually claimed that Wells had 
heard, or could have heard, what was being said by Snow. 
There is no dispute about the events which followed the colli-
sion.  The police arrived at the scene.  Baily, Lynch, and SnowŠ
but not Chisholm, Post, Ken, Sprout, or WellsŠwere arrested.  
Ultimately, the three arrested employees were charged and found 
guilty of criminal violations in connection with the events that 
morning. Meanwhile, Post and Ch
isholm reported their accounts 
of those events to Respondent.  On June 23 Respondent filed un-

fair labor practice charges against the Union and, on that same 
date, gave written notice to Spro
ut that his conduct was under 
investigation by Respondent. 
As mentioned in section I, supra, by letter dated July 6 the Un-
ion gave notice that the strikers would be returning to work on 
July 11.  Letters dated July 10 we
re sent to Lynch, Snow, Wells, 
and Sprout, giving each notice of meetings on July 16 to ascertain 
their accounts of the events of June 16.  Wells and Sprout each did 
appear for their July 16 meetings.  But, on advice of union coun-
sel, each refused to answer any qu
estions.  Lacking an explanation 
by those strikers, Respondent completed its investigation based 
upon the information available to it and notified Sprout and Wells 
of the disciplinary action being taken. 
Before moving to description of that disciplinary action, this 
might be a good point to dispose of an argument advanced in 
connection with Respondent™s decision to pursue interviews with 
Wells and Sprout in mid-July.  Respondent is faulted for deciding 
to conduct its investigation while the criminal investigation was 
still in progress, with the suggestion that Respondent should have 
stayed its own investigation until
 the criminal investigation was 
completed.  The problem with such an argument is that it ignores 
the position is which Respondent
 was placed as a result of the 
Union™s offer on behalf of the strikers to return to work. 
An employer who believes that some strikers have engaged in 
strike misconduct is faced with somewhat of a difficult choice 

when confronting strikers™ offer to return to work.  Obviously, the 
Act requires that those strikers be
 allowed to retu
rn to work, if 
positions are available for them.  
But, to allow strikers suspected 
of misconduct to return is to run th
e risk that it will later be held 
that the employer condoned their strike misconduct, by the very 
fact of having allowed them to return.  See, e.g., 
United Parcel 
Service, 301 NLRB 1142, 1143Œ1144 (1991), and 
Circuit-Wise, 
Inc., 308 NLRB 1091 fn. 2 (1992).  On the other hand, if they are 
not allowed to return to work, an
d it is later determined that the 
employer failed to make a good fa
ith effort to complete an inves-
tigation of their asserted misconduct, then the employer may be 
held to have unlawfully refused to allowŠor unlawfully delayed 
allowingŠthose  strikers to return to work.  In such circum-
stances, regardless of other ongoing investigations, it is difficult to 
fault an employer, such as Respond
ent, for pressing ahead with its 
own investigation.  Any contrary
 conclusion would be ﬁto pro-
mote the ostrich over the farther-seeing species.ﬂ  
Partington v. 
Broyhill Furniture Industries, 
999 F.2d 269, 271 (7th Cir. 1993). 
By letter dated July 18 Respondent gave notice to Lynch, 
Snow, and Sprout that each one wa
s terminated.  There is no alle-
gation that Lynch™s and Snow™s terminations had violated the Act.  
In a letter bearing that same date, Wells was notified of his 30-day 
disciplinary suspension.  The letters sent to Sprout and Wells each 
charged generally that the employee-addressee had engaged in 
ﬁacts of misconductﬂ which ﬁtended to coerce or intimidate [Post 
and Chisholm] from exercising their rights to continue to work 
during a strike,ﬂ as guaranteed by the Act.  But, the specific ﬁacts 
of misconductﬂ recited in those two letters differ. 
Wells, as set forth above, denied having engaged in any of the 
acts of strike misconduct which had occurred on June 16.  In fact, 
Respondent concedes as much.  Th
us, in the July 18 letter to him, 
Respondent states that Wells had been no more than ﬁa passengerﬂ 
in the Lumina and, more significantly, ﬁdid not engage in any acts 
of intimidation.ﬂ  Nonetheless, Holcomb testified, Wells had been 
ﬁa party to the action[s]ﬂ which 
had occurred that day, because 
Wells ﬁwas with the entire gro
up,ﬂ but had done ﬁabsolutely noth-
ing to my knowledge to stop those actions from taking place.ﬂ  
Although I do not doubt the genuineness of Holcomb™s convic-
tion, his conclusion is contrary to principles developed under the 
Act. 
To be sure, it has been concluded that strikers™ actions do rise to 
the level of misconduct when they
 engage in such activities as 
tailgating, 
NLRB v. Otesgo Ski Club
, 542 F.2d 18 (6th Cir. 1976), 
deliberately slowing down a vehicle, and then speeding up, in 
front of a nonstriker™s vehicle, 
NLRB V. Moore Business Forms, 
Inc., 574 F.2d 835, 843 (5th Cir. 1978), ﬁcurbingﬂ or swerving in 

front of and forcing a nonstriker™s vehicle to stop, 
Firestone Tire 
& Rubber Co. v. NLRB
, 449 F.2d 511 (5th Cir. 1971), blocking a 
nonstriker™s vehicle, 
Associated Grocers of New England v. 
NLRB, 562 F.2d 1333 (1st Cir. 1977), and threatening violence 

against a nonstriker and his family.  
NLRB v. Trumball Asphalt 
Co., 327 F.2d 841, 844Œ845 (8th Cir. 1964).  No doubt, so also 
does causing a nonstriker to beco
me involved in a vehicular colli-
sion.  But, Wells did none of those things and Respondent con-
cedes that he did not engage in any of those activities. 
His only affirmative action on June 16 had been to get into a 
car to follow nonstrikers.  Of its
elf, mere following of nonstrikers 
does not rise to the level of strike misconduct which forfeits a 
striker™s protection under the Act.  See 
Gibraltar Sprocket Co.
, 241 NLRB 501 (1979).  Nor, to the extent that Wells may have 
been one of the strikers and strike-supporters to do so, does resort 
to obscene language and gestures.  
Garrett Railroad Car
, 255 
NLRB 620, 621 (1981).  Beyond that, it cannot be said that Wells 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142engaged in any activity which cause
d him to lose the Act™s protec-
tion extended to strikers. 
ﬁUnauthorized acts of violence on the part of individual strikers 
are not chargeable to other union 
members in the absence of proof 
that identifies them as participating in such violenceﬂ (footnote 
omitted), 
Coronet Casuals, Inc.
, 207 NLRB 304, 305 (1973), for 
the ﬁlaw is settled that an employee™s disqualification for reem-
ployment must be based upon evidence that he personally partici-
pated in the misconduct.ﬂ  
NLRB v. Wichita Television Corp.
, 277 
F.2d 579, 585 (10th Cir. 1960), ce
rt. denied 364 U.S. 871 (1960).  
Accord: Stewart Die Casting Corp. v. NLRB
, 114 F.2d 849, 856 
(7th Cir. 1940); 
NLRB v. Sea-Land Service.
, 356 F.2d 955, 966 
(1st Cir. 1966), cert. denied 385 U.S. 900 (1966); 
Methodist Hos-
pital of Kentucky, Inc. v. NLRB
, 619 F.2d 563, 567 (6th Cir. 
1980), cert. denied 449 U.S. 886 (1980). 
Of course, bystander-strikers can be held accountable for mis-
conduct which they ratify, counsel or incite, even though they are 
not actual participants in it.  See, e.g., 
NLRB v. Sea-Land Service, 
supra.  For example, in 
Auburn Foundry
, 274 NLRB 1317 (1985), 
a car™s passenger (Handshoe) was held to have been ﬁin associa-
tionﬂ with individuals whom that knew or should have known, 
when getting into the car, were bent on misconduct. 
In the instant case, in contrast, there is no evidence that the 
strikers and their supporters had been planning on engaging in 
misconduct at the point at which they got into the cars and began 
following the service vans from Respondent™s facility.  So far as 
the record discloses, they had been intending no more than to 
follow the vans and engage in 
picketing at whatever customer-
locations those vans happened to stop, a subject to which greater 
attention is paid below.  There is no other evidence of misconduct 
in connection with the activities of any other strikers, an absence 
which tends to support a conclusion that the misconduct involving 
Chisholm and Post had been more spontaneous, rather than arising 
from some deliberate plan of the Union and its striking supporters. 
Beyond that, even had Bailey, the driver of the Lumina in 
which Wells was a passenger, subjectively been intent on harass-
ing the service van drivers, there is no evidence whatsoever that 
Wells had been aware of that subjective intention.  That is, there is 
no evidence that Bailey announced whatever improper intention 
he had formulated when following the service vans.  And there is 
no evidence that could serve as a basis for inferring that Wells 
likely could have foreseen that BaileyŠand, for that matter, 
Lynch and SnowŠwould be engaging in misconduct during the 
course of the ensuing ride. 
Finally, even if Wells had mouthed and gestured obscenities at 
the van driversŠconduct which, standing alone, does not rise to 
the level of strike misconduct, as discussed aboveŠthat is not 
evidence that he had been counseling or inciting the actual strike 
misconduct of Bailey, Lynch and Snow.  Indeed, from what lim-
ited evidence has been adduced concerning him, Bailey appears to 
have been an individual who needed no counseling or incitement 
to engage in misconduct. 
It might be argued that some 
evidence of ratification could be 
inferred from a failure by Wells to intervene to stop the miscon-
duct of Bailey and, later, of Snow.  Yet, that is hardly a realistic 
argument.  There is no evidence that Wells had overheard what 
Snow had said to Chisholm follow
ing the collision.  Absent such 
evidence, there is hardly basis for attributing Snow™s remarks to 
Wells.  Beyond that, as an objective matter, a backseat passenger 

is in a poor position to put a stop to unsafe driving, especially 
when conducted by a seemingly headstrong driver. 
With regard to strikers who observe misconduct by other strik-
ers, the Board and circuit courts of
 appeals appear to follow a rule 
parallel to that existing in the torts area: there is no duty to take 

affirmative action to intervene, absent some special circumstance.  
See 
Beaird Industries, 
supra, 311 NLRB at 770 fn. 8.  In fact, 
when misconduct occurs, an uninvolved employee is not even 

obliged to abandon his/her own prot
ected activity as some sort of 
protest against another™s misconduct.  
Garment Workers v. NLRB
, 237 F.2d 545, 550Œ551 (D.C. Cir. 1956).  Imposition of such an 
affirmative duty, to try to prevent misconduct of others engaged in 
the same activity protected by the Act, would have too great ﬁa 
deterrent effectﬂ on the statutorily-protected activity of bystanding 
employees not involved in that misconduct, under the doctrine of 
Burnup & Sims, 
supra. 
In sum, there is no basis upon which it can be concluded that 
Wells had engaged in strike misconduct which deprived him of 
the statutory protection for a strike
r, under the above-stated prin-
ciples.  As a matter of law, any asserted ﬁgood faithﬂ belief that his 
mere presence and failure to affirmatively act to try to prevent 
misconduct by others, of themselves, do not constitute strike mis-
conduct.  Left, then, for consideration is the threshold question of 
whether the underlying strike activ
ity by WellsŠas well as that of 
SproutŠon June 16 had, in fact, been activity protected by Sec-
tion 7 of the Act.  That question is addressed at the end of this 
Section, after discussion of whether or not Sprout had engaged in 
activity so egregious that it co
nstituted strike misconduct. 
The letter which Respondent sent on July 18 attributed to 
Sprout essentially three specific acts
 of asserted strike misconduct: 
ﬁchas[ing] two service vansﬂ driven by nonstriking employees ﬁon 
interstate highways as well as na
rrow gravel roadsﬂ; ﬁtailgatingﬂ 
Post™s van ﬁon Interstate 280ﬂ while ﬁa car driven by another 
picketer swerved in front of Mr. Post™s van and applied its 
brakesﬂ; and, in conjunction with another picketer™s vehicle, forc-

ing ﬁChisholm to stop his van and thenﬂ blocking that van so that 
Chisholm ﬁcould not escape the ensuing confrontationﬂ and, as a 
result, was ﬁsubject[ed] to further intimidation by a group of five 
other picketers who pounded on his van and threatened harm to 
his wife and kids.ﬂ  Holcomb testified that the letter set forth accu-
rately his reasons for having decided to fire Sprout; he denied that 
his decision had been based upon Sprout™s support for the Union 
or upon Sprout™s participation in the strike against Respondent.  
However, the evidence adduced cr
eates major difficulties for Hol-
comb™s explanation of his decision to discharge Sprout. 
Sprout denied having engaged in any of the above-listed acts of 
misconduct.  As a general proposition, an employee™s denial of 
strike misconduct can constitute evidence sufficient to rebut a 
charge of strike misconduct.  See, e.g., 
Teledyne Industries v. 
NLRB, 911 F.2d 1214  (6th Cir. 1990). 
Based upon some of what has been set forth above, however, it 
should be evident that Sprout was not always candid when he 
testified.  For, refuted by Bruske was Sprout™s testimony that he 
had not left Respondent™s facility 
in conjunction with the Lumina 
and Escort, but had intended to head to a specific location not 
necessarily related to where Post
™s and Chisholm™s service vans 
might be destined.  In fact, testified Bruske, Sprout had been di-
 ALTORFER MACHINERY CO. 143rected to follow the two cars and obtain a customer-location from 
the occupants of one or the other of those cars when it stopped at a 
customer-location.  Yet, lack of candor in that regard is not neces-
sarily fatal to the totality
 of Sprout™s credibility. 
As he was testifying, Sprout impressed me as an individual 
who did not seek to become involved in controversy, by engaging 
in imprudent activities.  Thus, although he participated in the 
strike and was admittedly willing to picket at Respondent™s and at 
its customers™ locations, there were limits as to how far he was 
willing to go in support of the strike.  That was shown by the re-
cord.  For example, after the other vehicles left Respondent™s 
facility, they increased their speed on State 61.  Because he was 
not willing to also do so, Sprout te
stified that he had lost sight of 
the four vehicles in front of him, even though, based upon 
Bruske™s testimony, Sprout had been directed to follow the cars.  
In fact, that testimony by Sprout tends to be corroborated by the 
accounts of Post, Chisholm and Wells.  None mentioned having 
seen Sprout™s pickup while traveling on State 61 and on Interstate 
280.  The fact that Sprout had been unwilling to engage in even 
the unsafe, though not generally uncommon, practice to speeding 
is some indication of Sprout™s
 generally cautious approach. 
A like demonstration of cautious
 attitude is revealed by what 
Sprout did not do at the scene of the collision.  Regardless of 
when he may have arrived there, a subject discussed below, it is 
uncontroverted that he never got out of his truck, even though all 
of the other strikers and their supporters had done so.  In fact, not 
only did those others do so, but there is testimony, some undis-
puted and some apparently confirmed by subsequent criminal 
convictions, that at least one strikerŠSnowŠand one strike-
supporterŠTiny BaileyŠengaged in strike misconduct as Sprout 
sat in his truck.  Rather than join
 in it, or even get out as some 
form of showing of support for it, Sprout remained in his truck. 
To be sure, the logical riposte to that would be that Sprout re-
mained in his truck to continue blocking Chisholm™s service van.  
But, that is not so logical as might appear at first blush.  After all, 
leaving it would not somehow remove the pickup from behind 

Chisholm™s van.  Given the situation, certainly Sprout, if truly 
bent on the misconduct of blocking that van, could fairly safely 
assume that if he got out of his truck, Chisholm or Post would not 
jump out, rush over and command
eer the pickup, then trying to 
back it up.  Rather, the fact that Sprout remained in his truck until 
the police arrived is a further i
ndication of his general unwilling-
ness to become involved in action which could be regarded as too 

controversial. 
In consequence, even though Sprout was not candid in some 
aspects of his testimony, there is some basis for concluding that he 
was testifying with candor when he denied having deliberately 
attempted to position his pickup truck in a manner that would 
serve to block Chisholm from backing up his service van.  And 
that is the only possible strike misconductŠblocking a non-
striker™s vehicle, 
Associated Grocers of New England v. NLRB, 
supraŠamong all the assertions enumerated in the above-

mentioned July 18 letter to Sprout of which there is any evidence 
to support any of those assertions. 
According to that lette
r, Sprout had been ﬁtailgatingﬂ Post™s 
service van while ﬁon interstate hi
ghways as well as narrow gravel 
roads,ﬂ at the same time as ﬁa car driven by another picketer 

swerved in front of Mr. Post™s van and applied its brakes.ﬂ  In fact, 
Post did testify to having been subjected to the type of strike mis-
conduct which Respondent™s letter describes.  But, Post attributed 
none of it to Sprout.  He did not claim that he had been tailgated 
by Sprout.  He did not claim that he had been subjected to strikers 
applying their brakes in front of 
him at the same time as Sprout 
was immediately behind his service van.  In fact, Post testified, 
generally, only that, while on State 61 and on Interstate 280, ﬁthe 
green truck stayed behind me most of the time.ﬂ  However, Post 
never claimed that the truck had been driven so close to him that 
he had regarded it as tailgating his service van.  And Post gave no 
testimony whatsoever about being followed by Sprout on either 
the first or second gravel roads. 
In fact, Chisholm, who seemed no less observant and con-
cerned than Post about had been occurring behind and in front of 
the service vans, acknowledged that, when the turn had been made 
onto 145th Street, he had observed no vehicle behind him other 
than the Lumina and the Escort.  In sum, Respondent has pre-
sented no evidence that Sprout had tailgated either service van 
while the two vans traveled on State 61, on Interstate 280, or on 
the first and second gravel roads.  
Nor did either service van driver 
describe any specific conduct by Sprout on those highways and 

roads that served to facilitate the misconduct of the Lumina and 
Escort drivers. 
It is somewhat of a puzzle that Respondent would have made 
such seemingly reckless assertions
 in its July 18 letter to Sprout 
when it should have known, from their reports to Respondent 

about the incidents on June 16, that neither Chisholm nor Post 
would provide testimony in support of those assertions.  Some 
explanation for that may arise in
 connection with Respondent™s 
unfair labor practice charge in what became Case 33ŒCBŒ3503Œ1. 
That charge is dated June 23, while Respondent assertedly was 
still conducting its own investigation of the June 16 events and, 

further, almost a month before its July 18 discharge letter to 
Sprout.  Yet, in the ﬁBasis of the Chargeﬂ portion of that charge, 
Respondent had typed, in pertinent part, that the Union ﬁsent two 
(2) Union agents and [Respondent] employees, Bill Lynch, Dave 
Wells and Dalen Snow and 
ex-employee
 Jimmy Sprout to threaten 
and intimidate Gary P. Chisholm and Thomas J. Post because they 

wouldn™t go out on strike.ﬂ  (Emphasis added.)  Now, there can be 
no question, were Respondent™s overall defense concerning him to 
be credited, that Sprout should not have been regarded as an ﬁex-
employeeﬂ so early as June 23. 
Holcomb, in effect, blamed the inconsistency on counsel, 
claiming that he (Holcomb) had not seen the charge, nor reviewed 
it for accuracy, before it had been filed.  Of course, reading is not 
the only manner in which a document™s contents can be commu-
nicated to someoneŠlistening to someone else read a document is 
an alternative which supplies knowledge of it contents to a lis-
tener.  Beyond that, obviously during a hearing already in pro-
gress, counsel was in no position to contradict his own client™s 
vice president and general manager, though it should not be over-
looked that there is no representation confirming the accuracy of 
Holcomb™s explanation. 
That omission of a representation should not simply pass with-
out a second look.  Counsel has been representing Respondent at 
least since the Union had filed it
s representation petition during 
the preceding September.  As will be discussed further in section 
IV, infra, during negotiations Respondent had been proposing, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144with regard to wage rates, that any collective-bargaining contract 
contain the name of each unit employee and list that employee™s 
corresponding wage rate.  Counsel had been the one conducting 
those negotiations for Respondent
, though Holcomb admitted that 
he had been making the actual decisions concerning what would 
be counterproposed and what would be agreed to by Respondent.  
By June, Respondent had submitted more than one wage counter-
proposal and each listed all unit employees by name.  Thus, coun-
sel possessed seemingly greater knowledge of unit employees™ 
names than might ordinarily be the situation presented in other 
negotiations, where wage rates were proposed and counterpro-
posed on the basis of job description or classification.  And 
Sprout™s name, with a corresponding counterproposed wage rate, 
appears on each of Respondent™s wage lists. 
Given those facts, it is difficult to believe any assertion that 
counsel simply had made a mistake and that the content of the 
charge in Case 33ŒCBŒ3503Œ1 had been unknown to Holcomb 
before it had been filed.  Holcomb appeared to be a very meticu-
lous individual and the record shows that he was consulted on all 
decisions and positions advanced on 
Respondent™s behalf.  I find it 
difficult to believe, based upon my observation of Holcomb as he 
testified and upon the evidence concerning how negotiations pro-
ceeded, that he would not have been informed of what the charge 
would read before it was filed. 
The fact is that, on its face, the charge carefully distinguishes 
Lynch, Wells and Snow as ﬁemployeesﬂ from Sprout as an ﬁex-
employee.ﬂ  All were named as participants in a purported com-
mon enterprise.  If one studies the record in this proceeding, as 
well as the evidence in connection with the negotiations, the single 
conclusion which emerges is that counsel, also, is a very careful 
individual.  It is hardly consistent with that ongoing course of care 
that counsel would somehow inadve
rtently list Sprout as an ﬁex-
employeeﬂ if, in fact that had not been Respondent™s view of his 

employment situation. 
It is not unprecedented for a client to use counsel as, in effect, a 
whipping post to disguise the client™s own seemingly advanta-

geous agenda of the moment.  See, e.g., 
Golden Cross Health 
Care of Fresno
, 314 NLRB 1201, 1209 (1994).  Indeed, it does 
not appear that, from September 1996 though the close of the 
hearing on March 13, 1998, counsel had acted at any point with-
out consultation with Respondent, always Holcomb.  On the other 
hand, while testifying Holcomb did not appear to be testifying 
with complete candor about the circumstances surrounding the 
filing of the charge in Case 33
ŒCBŒ3503Œ1.  The above-recited 
observations support that impression.  I do not credit Holcomb 
and I conclude that that portion of the charge warrants the infer-
ence that, as early as June 23, Respondent had decided to fire 
Sprout.  When the above-quoted te
xt of the charge became an 
issue in the instant case, it then was necessary for Holcomb to try 

to disguise that decision and counsel became an easy mark. 
In opposition to that conclusion, it would be logical to question 
why Sprout would have been singled out by Respondent for, in 
effect, premature discharge.  One judicially-recognized answer is 
that discharge of even one union adherent might have an ﬁ
in ter-
rorem effect
 on others,ﬂ 
Rust Engineering Co. v. NLRB
, 445 F.2d 
172, 174 (6th Cir. 1971), ﬁby making ‚an example™ ofﬂ that lone 
individual.  
NLRB v. Shedd-Brown Mfg. Co.
, 213 F.2d 163, 175 
(7th Cir. 1954).  Of 
course, the strike was still in progress as of 
June 23, when Respondent filed the charge.  Obviously, a copy of 

that charge would be served upon the Union.  Likely, at least some 
of the striking employees would become aware of its description 
of Sprout as an ﬁex-employee.ﬂ  As a natural consequence of that 
knowledge, those strikers and others whom they inform of what 
the charge recites about Sprout, would tend to become less sup-
portive of a continued strike and of the Union, itself, lest they, 
also, end up in the same position to which the charge relegates 
Sprout.  In addition, his discharge would serve as notice to the 
Union of what could happen to its other employee-adherents, 
should the Union continue to object to Respondent™s positions. 
Why choose Sprout, as opposed to Lynch or Snow?  Unlike 
Sprout, by June 23 those two employees had been arrested.  Re-
spondent could likely assume that in due course criminal proceed-
ings would determine their employment fate, if it but awaited the 
outcome of the criminal process.  Beyond that, Sprout was a rela-
tively easy target for Respondent.  With no disrespect to him, as 
discussed above he did not appear to be a person who seeks to 
move to the forefront of any situation or to make too many waves.  
Indeed, that attitude may well ha
ve been his motivation for not 
testifying that he had left Respon
dent™s facility on June 16 in con-
junction with departure of the vans and cars that morning: he 
wanted to avoid blame for involvement in events, none of which 
were of his making, that turned ugly and confrontational.  Thus, 
he later waited in his truck on 14
5th Street, rather than get out and 
join the other strikers and their supporters.  If so unobtrusive an 
individual could be fired in connection with the strike, other em-
ployee-strikers would naturally become apprehensive about the 
fate which might be visited upon them and, in turn, deterred from 
continued lawful strike activity, thereby inherently ﬁimped[ing 
and] diminish[ing] their ﬁright to strike,ﬂ contrary to Section 13 of 
the Act™s express guarantee and 
to the Supreme Court™s concern 
about deterrent effect on protected activity. 
In addition to asserting, withou
t any demonstrated evidentiary 
support, that Sprout had been tail
gating Post on the interstate and 
on gravel roads, thereby purported
ly facilitating others from ap-
plying their brakes in front of Post™s van and forcing him to slow 
down to avoid a collision, Respondent™s July 18 letter also charges 
that Sprout ﬁchase[d] two servic
e vans.ﬂ  While inflammatorily-
phrased, there is a certain accuracy to that statement.  Based upon 
Bruske™s testimony, Sprout had been following the Lumina and 
the Escort.  Of necessity, that meant that he also had been follow-
ing the two service vans, though his almost immediate loss of 
contact with them on State 61 would seem to undermine the accu-
racy of the verb ﬁchase.ﬂ  Even so, Sprout was following, albeit in 
detached manner, the four-vehicle procession ahead of him.  Yet, 
as pointed out above, merely follow
ing a nonstriker, of itself, has 
been held not to be conduct so egre
gious that it rises to the level of 
strike misconduct.  
Gibraltar Sprocket Co., 
supra. As was true with Wells, discussed above, there is no evidence 
that, by the time that he had left Respondent™s facility, Sprout had 
any idea that Bailey, Lynch or any other striker or strike-supporter 
had intended to engage in misconduct.  Certainly, there is no evi-
dence that Sprout had counseled or incited anyone to do so.  In 
fact, given Sprout™s loss of contact with the other four vehicles as 
they began driving on State 61, and his continued lack of contact 
with them as they drove on Interstate 280, there is no basis for 
even inferring that he likely had observed or known about any 
 ALTORFER MACHINERY CO. 145misconduct which was occurring on those two roadways.  To be 
sure, he observed from the interstate what was happening on the 
first gravel road.  But, mere obse
rvance hardly rises to the level of 
complicity.  Consequently, there 
is no basis upon which to con-
clude that Sprout had somehow ratified any misconduct occurring 
between the onramp to State 61 and 145th Street. 
Left, then, for consideration is the assertion of blocking the rear 
of Chisholm™s service van as it sat motionless on the side of 145th 
Street.  At the outset, Sprout denied that he had intended to block 
Chisholm™s van and there is no di
rect evidenceŠﬁcompetent evi-
dence which, if believed, would prove the existence of a fact at 
issue without inference of presumptionﬂ (citation omitted), 
Zaben 
v. Air Products & Chemicals, Inc.
, 129 F.2d 1453, 1456 (11th Cir. 
1997); see also 
Randle v. LaSalle Te
lecommunications, Inc.
, 876 
F.2d 563, 569 (7th Cir. 1989)Šof an intention by him to block 
that van: such as a statement by Sprout expressing that intention.  
Instead, Respondent relies upon inference for a conclusion that 
Sprout had harbored that intentio
n: from the accounts of Chisholm 
and Post that, almost immediately after Chisholm™s service van 
had stopped or been forced to stop, that Sprout immediately had 
pulled in behind it. 
Even if the collision had not actually occurred by the time that 
Sprout arrived on 145th Street, the fact that he pulled close behind 
Chisholm™s van, assuming arguendo that was what had happened, 
is not so determinative as Respondent would have it portrayed.  
As concluded above, there is no evidence that Sprout had been 
aware of any strike misconduct planned at the time that Sprout 
followed the other vehicles from Respondent™s facility.  He had 
lost contact with those vehicles soon afterward and, thus, it has not 
been shown that he observed any strike misconduct involving 
those vehicles while they were on State 61 and Interstate 280.  
Although he did observe reckless driving on the first gravel road, 
his observation had been made from his location on Interstate 280. 
From there, he had to hasten to catch up with them by exiting 
the interstate onto Kimberly Road, by traveling along it until he 
reached the first gravel road, by
 turning onto and by traveling 
along it until he reached 145th Street onto which he turned.  It is 
difficult to infer that he had accomplished all of that in so short a 
time that he had been able to overtake the other vehicles, then still 
in progress until they turned on
to 145th Street, almost immedi-
ately after Chisholm had stopped his service van, whatever his 
reason for doing so.  As an objective matter, an immediate arrival 
by Sprout after Chisholm™s van had stopped becomes even more 
unlikely, given Sprout™s demonstrated reluctance to drive at an 
excessive rate of speed on State 61 and on Interstate 280.  If he 
was reluctant to do so on seemingly paved highways, it is ex-
tremely unlikely that he would have abandoned that reluctance 
and driven at an excessive speed along a two-lane gravel and, 
then, paved road. 
There is no dispute about the fact that Chisholm had been 
stopped on 145th Street by the time that Sprout arrived there.  
There is no evidence that Sprout had been aware of why that ser-
vice van was stopped at the side of the roadŠno evidence that, as 
he had traveled along the first gravel road, he would have been 
able to see what was taking place on 145th Street.  Even if Bailey 
had forced Chisholm™s van to stop, there is no evidence that 
Sprout had been aware that Bailey had done so, as Sprout turned 
onto 145th Street.  So far as the evidence reveals, when he made 
that turn Sprout was aware only that the service van was stopped 
at the side of 145th Street.  As a result, there is no objective basis 
for concluding that Sprout would have realized that, by pulling up 
behind Chisholm™s service van, he would be aiding misconduct by 
Bailey, by blocking the van from backing up. 
Conversely, of itself, stopping behind the van is not inconsistent 
with an effort to ascertain why the van was stopped and, further, to 
catch up with the cars, so Spro
ut could ascertain to which cus-
tomer-location he was to go.  Afte
r all, he was supposed to be 
following to obtain that information.  Thus, stopping behind Chis-
holm™s parked service van would not be inconsistent with that 
course, even if the collision had not yet occurred by the time that 
Sprout pulled onto 145th Street and even had Sprout pulled quite 
close to that van. 
Of course, if, as he testified, the collision already had occurred 
by the time that Sprout had turned onto 145th Street, his conduct 
in pulling behind the parked service van is even less inferable as a 
nefarious one.  At most accident scenes, those who arrive after-
ward stop as close as is safe to the accident, some to ascertain if 
help can be rendered, others merely to gawk.  Thus, stopping 
behind Chisholm™s service van would not have been inherently 
inconsistent with Sprout™s explanation for having done so. 
Given those considerations, it is difficult to deprive an em-
ployee of the Act™s protection, which the Supreme Court has 
counseled should be taken away only with an exercise of caution, 
in a situation where there is no di
rect evidence of an intention to 
engage in misconduct, where there is no evidence that the em-
ployee had been part of an overall scheme to engage in strike 
misconduct and possessed only limited knowledge (based upon 
what Sprout observed from Interstate 280 occurring on the first 
gravel road) that any might have occurred, and where parking 
even closely behind the van is as susceptible of legitimate 
explanation as of nefarious inference.  Doing so becomes even 
less palatable under the Act when 
taking into consideration, in 
addition, some of the other evid
ence, including the testimony by 
Post and Chisho
lm. 
First, those two service van drivers advanced accounts not alto-
gether consistent with certain undisputed facts.  How logical is it 

that nonstrikers being pursued and harassed by strikers and their 
supporters would choose not to remain on a well-traveled inter-
state and, instead, depart from it and start traveling on relatively 
isolated country gravel roads?  Beyond that, Post claimed that, 
after having turned around in a driveway abutting 145
th Street, he 
had tried to return to Chisholm™s 
location, but that the Escort came 
up on the right side of his service van and began trying to force 
him across 145th Street, into a ditch on the far side of that gravel 
road.  Yet, had Post been returning toward Chisholm on the cor-
rect side of 145th Street, how would the Escort have been able to 
maneuver to the right side of Post™s service van?  Everyone agreed 
that 145th Street is a country gravel road, not a multi-lane high-
way.  For Lynch to have been able to come along the right side of 
Post™s van, Post already would have had to vacate that laneŠthe 
one in which he should have been drivingand already been driving 
on the wrong side of 145th Street. 
Second, one aspect of the accounts by Chisholm and Post was 
contradictory.  Each acknowledged that his service van had been 
equipped with a radio. It allowed drivers to communicate with 
each other and, in addition, with the dispatcher at Respondent™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146facility, Linda Rose.  Chisholm denied flatly having spoken with 
anyone on his van™s radio during any portion of the June 16 
events, though he also testified that he had overheard communica-
tions by Post from the latter™s ra
dio.  Yet, that testimonyŠthat 
Chisholm had not actually communicated over his radio-was con-
tradicted directly by Post.  The latter testified that, while on Inter-
state 280, he had radioed to Chisholm ﬁwe should get off the inter-
state.ﬂ  Asked specifically if Chisholm had spoken back to him, 
Post answered without hesitation, ﬁYes.ﬂ 
That issue of radio-usage by Chisholm, as well as by Post, 
might seem to be a facially tangential, even collateral, one.  Ex-
cept for a third point which likely explains Chisholm™s reluctance 
to admit having spoken over hi
s van™s radio on June 16. 
While still at Respondent™s faci
lity during the morning of June 
16, Bruske testified that he had been listening in, over a radio or a 
scanner in his possession, to radio communications occurring 
between service vans and dispatcher
 Rose.  Bruske testified that 
he had overheard Post and Chisholm
 report that ﬁthey were being 
followed by strikersﬂ while traveling on Interstate 280.  Interest-
ingly, Bruske also testified that neither driver had made mention 
of being tailgated or subjected to being periodically forced to slow 
down by the strikers and their supporters™ cars, as it might be ex-
pected that Chisholm and Post would do if actually encountering 
such misconduct. 
Then, testified Bruske, he overheard Post say that he could not 
lose the strikers and that the vans ﬁwere going to take them down 
a gravel road to see if they w
ould followﬂ the vans there. Post 
never denied having made that statement which, of course, an-
swers the above-posed question as to why Post and Chisholm, 
assertedly in fear for their safety
, would have chosen to leave the 
interstate:  they were trying to get shed of the strikers and their 
sympathizers.  In fact, Post conceded, ﬁI really didn™t want to have 
to stop, pull in to a jobsite, and have three cars full of guys come 
in after me.ﬂ 
Later, testified Bruske, he had overheard one or the other driver 
radio that the strikers and strike-sympathizers ﬁwere following 

[the drivers] on the gravel road
.ﬂ  Significantly, when Bruske 
overheard Rose asking how many vehicles were pursuing the 
vans, she was told one driven by Lynch (the Escort) and another 
by a person unknown to the van drivers (obviously, Bailey driving 
the Lumina).  No mention was made of a pickup truckŠan omis-
sion which tends to further corroborate Sprout™s testimony that he 
had lost contact with the other four vehicles after entering State 61 
and had not again overtaken them until they were stopped on 
145th Street. 
According to Bruske, he next overheard Chisholm saying that 
he intended to turn onto another gravel road, ﬁpull over to the side 
and see if they would go around.ﬂ  Obviously, that overheard 
statement refutes any assertion by Chisholm and Post that Bailey 
had forced Chisholm™s van to the side of 145
th Street.  It also tends 
to corroborate the testimony by Wells that Chisholm had pulled to 
the side of the road and stopped, after having turned onto 145th 
Street.  Chisholm never denied with particularity having made 
those statements to Rose.  And she responded to those statements. 
According to Bruske, he overheard Rose tell Post, ﬁ[I]f they 
went past Gary, to go up and turn around and come back to ram 
them,ﬂ after which she said that she already had contacted the 
police.  Following such an instruction, of course, would answer 
the question as to how the Escort could have gotten on the right 
side of Post™s service van on the return trip: Post had vacated that 
lane and had crossed into oncoming traffic™s lane.  And inasmuch 
as he was headed directly at the Lumina, that message also pro-
vides a possible explanation for Lynch™s effort to force Post fur-
ther across the road and into the 
ditch: he was trying to prevent a 
head-on collision between Post™s van and Bailey™s Lumina, by 

forcing Post™s service van off the ro
ad or, at least, by forcing Post 
to stop. Post denied having tried to hit anyone with his van, denied hav-
ing told anyone that he had tried to hit someone with his van, and 
denied having heard anyone say he had used a van to try to strike 
another vehicle.  However, he did not deny having been told by 
Rose to ﬁtry to ramﬂ the strikers and their supporters.  Beyond 
that, there was no evidence, nor even representation, that Rose 
was not available to testify in th
e instant proceeding. But, she was 
never called as a witness.  In consequence, the statements attrib-

uted to her remain undenied by her. 
Bruske appeared to be testifying honestly in connection with 
the radio messages which he had overheard.  In fact, in a more 
general vein, he was interrogated extensively concerning what had 
occurred during numerous negotiating sessions.  Yet, even though 
some his testimony was not particularly flattering to Respondent, 
almost none of his testimony about the negotiations was con-
testedŠsome indication that Respondent also viewed him as be-
ing a forthright witness.  I credit Bruske™s above-quoted descrip-
tions of the June 16 radio communications which he had over-
heard. Those overheard communications virtually obliterate any reli-
ance on testimony by Chisholm and Post in which they attempted 
to portray themselves as victims. 
 More importantly, with respect 
to Sprout, those communications and the other above-enumerated 
factors, show that Post™s and Chisholm™s testimony about Sprout™s 
conduct on 145th Street cannot be regarded as reliable.  The total-
ity of the foregoing considerations
 fortify the impression that I 
formed as each testified: that Chisholm and Post were attempting 
to embellish their accounts to fortify Respondent™s positions, 
without regard to the truth of what had occurred on June 16.  I do 
not credit either service van driver. 
Which leads back to Respondent™s assertion that Sprout had 
been trying to block Chisholm™s van so that other strikers could 
harass and intimidate Chisholm.  
There is no direct evidence of 
such an intention by Sprout.  Chisholm™s and Post™s descriptions 
of where Sprout had parked, after arriving at the scene, cannot be 
relied upon, seemingly having been motivated by no more than an 
effort to support Respondent™s decision, made by June 23, to fire 
Sprout as a lesson to other strikers and to the Union.  Sprout was 
not always candid, but I believed him when he said that he had not 
tried to park his pickup so that it would block Chisholm from 
backing up.  Such an action hardly seems consistent with Sprout™s 
above-described circumspect personality.  As an objective matter, 
he seems to have done no more than likely would have been done 
by anyone who happened upon the scene of an accident: pulled as 
close to the accident as safely possible, stop and, upon seeing that 
no one appeared injured, wait for the police.  Certainly, Sprout 
cannot be faulted for having failed to leave the scene of an acci-
dent.  ALTORFER MACHINERY CO. 147In sum, regardless of any ﬁgood faithﬂ which Respondent now 
asserts, a preponderance of the cred
ible evidence not only fails to 
establish that either Wells or Sprout had engaged in any legally-
recognized strike misconduct, depriving them of the Act™s protec-
tion, but it supports their denials of having engaged in any such 
misconduct.  Left, then, for consideration is the threshold issue of 
whether their strike activity that day had been for a purpose pro-
tected by the Act. 
That is a somewhat deceptive issue.  Viewed from Respon-
dent™s perspective, the cars and trucks could have followed the 
vans from the facility to harass and intimidate the van drivers.  In 
view of what has been reviewed and said above, however, such a 
suspicion by Respondent is, in fact, not supported by the evidence.  
There is simply no evidence sufficient to support a conclusion that 
the Union, or Wells and Sprout, had been bent on misconduct, nor 
that they had known that car drivers would likely engage in mis-
conduct.  Not to be overlooked in that regard is the total absence 
of evidence of strike misconduct on any other occasion during the 
almost-month long strike against Re
spondent.  At most, the record 
supports no more than a conclusion that, once having left Respon-

dent™s facility, Bailey and Lynch decided spontaneously to ﬁhoo-
rahﬂ the van drivers and that Snow 
later decided to join in.  Noth-
ing shows that either Wells or Sprout counseled, incited or did 

anything to ratify such strike misconduct. 
The General Counsel encounters a more difficult problem 
based upon certain testimony provided by Wells.  Elicited from 
him, at two points, were assertions that the strikers and their sup-
porters had intended to engage in ﬁsecondaryﬂ picketing at cus-
tomer locations.  Truly secondary activity, of course, would not be 
protected by Section 7 of the Act inasmuch as it violates Section 
8(b)(4)(i) and (ii) (B) of the Act. 
There is no basis in the record, however, for concluding from 
Wells™s use of that term that the strikers had left Respondent™s 
facility on June 16 for the intenti
on of engaging in statutorily-
prohibited secondary activity.  It cannot be concluded, based upon 
the evidence, that Wells posses
sed any greater knowledge about 
what constitutes true secondary activity than does any other lay-
person.  That is, his conclusion
ary characterizations cannot be 
regarded as tantamount to expert testimony.  See, e.g., 
United 
States v. Washington
, 106 F.3d 983, 1009 (D.C. Cir. 1997); 
Wright v. Willamette Industries
, 91 F.3d 1105, 1108 (8th Cir. 

1969); 
Waldorf v. Shuta
, 142 F.3d 601, 625 (3d Cir. 1998).  His 
characterizations of the intended 
purpose of the picketing can only 

be regarded as lay opinion. 
Federal Rules of Evidence Rule 701 imposes two requirements 
for lay opinion to be considered reliable.  The first is that it must 
be ﬁrationally based on the perception of the witnessﬂŠupon ﬁthe 
personal observations of the 
witness.ﬂ (Citation omitted.)  
Carter 
v. Decisionone Corp. Through C. T. Corp.
, 122 F.3d 997, 1005 
(11th Cir. 1997).  See also 
United States v. Figueroa-Lopez
, 125 
F.3d 1241, 1246 (9th Cir. 1997).  Of course, Wells had been pre-
sent near the end when Bruske dispatched strikers and their sup-
porters to locations of Respondent™s customers.  But, there is no 
evidence that Bruske actually had issued instructions for picketing 
there to be extended to the cust
omers, as opposed to being con-
fined to the service vans, a subject discussed more below.  In fact, 

no particularized evidence whatsoever was developed as to what 
the strikers and their supporters 
had specifically been told by 
Bruske.  As a result, there is no basis for concluding that the ﬁsec-
ondaryﬂ characterization by Wells had been based upon anything 
said by Bruske or by any other official of the Union.  Lacking 
evidence of a factual basis for that characterization, the most that 
can be said about it is that Wells was expressing no more than his 
personal verbal-shorthand for the picketing, see, e.g., 
United 
States v. Leak
, 123 F.3d 787, 795 (4th Cir. 1997), rather than an 
account of the Union™s intentions. 
In that respect, it should not escape notice that there is no evi-
dence of any actual secondary picketing by the Union™s supporters 
at any customer locations.  Obviously, that could not have oc-
curred at the customer locations 
to which Chisholm and Post were 
traveling on June 16; their trips were interrupted.  Yet, the evi-
dence discloses that Bruske had engaged in a process of dispatch-
ing various strikers and their supporters to various customer loca-
tions.  One was supposed to be obtained by Sprout when he 
caught up with the Lumina and the Escort.  Yet, there is no evi-
dence that the Union had engaged in picketing which violated 
Section 8(b)(4)(i) and (ii) (B) of
 the Act at any customer location 
to which the strikers and their supporters had gone during the 

course of the strike against Res
pondent.  In the totality of these 
circumstances, characterization by Wells will not, standing alone, 
serve to establish as fact an intention by the Union and its em-
ployee-supporters to engage in secondary picketing and, as a re-
sult, an intention to engage in conduct not protected by Section 7 
of the Act. 
That said, the obvious question arises concerning what activity 
at customer locations the strikers could have engaged in and be 
protected by Section 7 of the Act. So far as the record discloses, 
that had been ambulatory picketing, an activity which is not pro-
scribed by the Act.  See 
Teamsters Local 807 (Schultz Refriger-
ated Service)
, 87 NLRB 502 (1949), and 
Teamsters Local 592 
(Estes Express Lines)
, 181 NLRB 790 (1970). 
Of course, ambulatory picketin
g mush comply with common 
situs and reserved gate requirements.  See 
Allied Concrete, Inc. v. 
NLRB, 607 F.2d 827 (9th Cir. 1979); 
Teamsters Local 108 
(DeAnza Delivery System)
, 224 NLRB 1116, 1119Œ1121 (1976);
 Teamsters Local 612 (AAA Motor Lines)
, 211 NLRB 608, 610 
(1974).  But there is no evidence that the Union had not instructed 
its strikers and their supporters 
not to comply with whatever was 
necessary to engage in lawful ambulatory activity.  In conse-
quence, there is no basis for concluding that any of the strikers had 
intended to engage in activity not protected by the Act on June 16.  
So far as the evidence shows, they had been dispatched to engage 
in strike-related lawful ambulatory activity and, thus, had been 
engaged in activity protected by Section 7 of the Act. 
In conclusion, on June 16 Wells and Sprout were among em-
ployees who set out from Respondent™s facility to engage in activ-
ity protected by the Act.  Respondent may not have known spe-
cifically what that activity would be, but it did have knowledge 
that the striking employees were following the vans in connection 
with the strike and seemingly did intend to engage in activity 
related to that strike.  Certainly, as quoted above, Post, who made 
a report to Respondent following the events of June 16, seemed to 
understand to objective of the strikers and their supporters:  ﬁI 
really didn™t want to have to . . . pull in to a job site, and have three 
cars full of guys come in after me.ﬂ  Thus, the requirement of 
employer knowledgeŠor, at least, suspicion or belief, see 
Handi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148cabs, Inc., 
supra, 318 NLRB at 897Šhas been established.  Even 
if Respondent genuinely did believe that the relatively limited 
strike-related activities of Wells and Sprout rose to the level of 
misconduct, in fact neither Wells nor Sprout engaged in any of the 
statutorily-recognized misconduct which actually did occur that 
day.  Neither of those employees were ﬁin fact, guilty of . . . mis-
conduct,ﬂ NLRB v. Burnup & Sims, Inc., 
supra, sufficient to de-
prive their continuing protection under the Act as strikers.  There-
fore, by discharging Sprout and by suspending Wells, Respondent 
violated Section 8(a)(1) of the Act. 
IV.  ALLEGED REFUSAL TO BARGAIN IN GOOD FAITH 
As mentioned in section I, supra,
 it is alleged that Respondent 
failed and refused to bargain in good faith with the Union, follow-
ing the latter™s certification as the exclusive representative of em-
ployees in the appropriate bargaining unit described in that same 
Section.  More specifically, the General Counsel alleges that Re-
spondent conducted its negotiations in a manner intended to frus-
trate bargaining and to prevent agreement.  In resolving such alle-
gations it is necessary to evaluate 
the negotiations in the context of 
two fundamental policies. 
One is the policy of freedom of contract.  
H. K. Porter Co. v. 
NLRB, 397 U.S. 99, 107Œ108 (1970).  The other, enunciated in 
Section 1 of the Act, is the policy of ﬁencouraging the practice and 
procedure of collective bargainingﬂ for the ultimate objective of 
ﬁeliminat[ing] the causes of certain 
substantial obstructions to the 
free flow of commerce and to mitigate and eliminate those ob-

structions.ﬂ  ﬁThe theory of th
e Act is that free opportunity for 
negotiation with accredited representatives of employees is likely 
to promote industrial peace,ﬂ 
the Supreme Court stated in 
NLRB v. 
Jones & Laughlin Steel Corp.
, 301 U.S. 1, 45 (1939).  Accom-
plishing that objective ﬁto some extentﬂ limits the policy to free-
dom of contract by the ﬁ[v]arying practices in enforcing the Act,ﬂ 
the Court stated in footnote 6 of 
H. K. Porter v. NLRB
, supra. One such practice is the statutory mandate that employers must 
bargain collectively with representatives certified as the exclusive 
bargaining agents of those employers™ employees.  The extent of 
that obligation is set out in Sect
ion 8(d) of the Act: ﬁto meet at 
reasonable times and confer in good faith with respect to wages, 
hours, and other terms and conditions of employment, or the nego-
tiation of an agreement . . ., and the execution of a written contract 
incorporating any agreement reached.ﬂ  Nevertheless, in obvious 
deference to the fundamental policy of freedom of contract, Sec-
tion 8(d) continues, ﬁsuch obligation does not compel either party 
to agree to a proposal or require the making of a concession[.]ﬂ 
In consequence, although the Act ﬁpresupposes a desire to 
reach ultimate agreement, to enter into a collective bargaining 
contract,ﬂ 
NLRB v. Insurance Workers, 
361 U.S. 477, 485 
(1960)Šﬁto enter into sincere, good faith negotiations – with an 
intent to settle the differences and to arrive at agreement,ﬂ 
NLRB 
v. Wonder State Mfg. Co.
, 344 F.2d 210, 215 (8th Cir. 1965)Š
ﬁthe Act itself does not attempt to compelﬂ adjustments and 
agreements.  
NLRB v. Jones & Laughlin Steel Corp., 
supra.  For, 
ﬁit was recognized from the beginning that agreement might in 

some cases be impossib
le, and it was never in
tended that the Gov-
ernment would in such cases step in, become a party to the nego-
tiations and impose its own views of a desirable settlement.ﬂ  
H. 
K. Porter Co. v. NLRB
, supra, 397 U.S. at 103Œ104. 
In that respect, it must not be concluded that a respondent vio-
lates the Act only if that respon
dent seeks altogether to avoid 
reaching agreement on terms for a 
collective-bargaining contract.  
A violation can also occur based upon a lesser desire.  ﬁCollective 
bargaining . . . is not simply an occasion for purely formal meet-
ings between management and labor, while each maintains an 
attitude of ‚take it or leave it™,ﬂ 
NLRB v. Insurance Workers, 
su-pra, and, therefore, parties invo
lved in it ﬁmay not have a mind 
‚hermetically sealed™ﬂ which breeds ﬁsuch Fabian tactics as will 
practically render abortive the statutory right of the employees.ﬂ  
Great Southern Trucking Co. v. NLRB
, 127 F.2d 180, 185 (4th 
Cir. 1942), cert. deni
ed 317 U.S. 652 (1942).  Because the Act 
prohibits ﬁmere pretense at negotiation with a completely closed 
mind and without a spirit of cooperation and good faith,ﬂ 
NLRB v. 
Holmes Tuttle Broadway Ford
, 465 F.2d 717, 719 (9th Cir. 1972), 
a respondent no less violates the Act when it ﬁengage[s] in a pat-

tern of conduct evidencing a preconceived determination not to 
reach agreement except on its own terms, irrespective of the Un-
ion™s bargaining powers, approach, or techniques.ﬂ  
Pease Co., 237 NLRB 1069, 1070 (1978).  See also 
Endo Laboratories
, 239 
NLRB 1074, 1076 (1978).  ﬁA refusal to negotiate 
in fact as to 
any subject which is within [Section] 8(d), and about which the 
union seeks to negotiate, violates [Section] 8(a)(5) though the 
employer has every desire to reach agreement with the union upon 
an over-all collective agreement and 
earnestly and all in good faith 
bargains to that end.ﬂ  
NLRB v. Katz
, 369 U.S. 736, 743 (1962). 
It is within the context of the foregoing policies that evaluation 
must be undertaken of specific allegations of trying to frustrate 
bargaining and to prevent agreement. In doing so, attention must 
be paid to the respondent™s ﬁcondu
ct in the totality of the circum-
stances in which bargaining took place.ﬂ  
NLRB v. Billion Motors, 
Inc., 700 F.2d 454, 456 (8th Cir. 1983).  ﬁThe picture is created by 
a consideration of all the facts viewed as an integrated whole.ﬂ  
NLRB v. Stanislaus Implement & Hardware Co.
, 226 F.2d 377, 
381 (9th Cir. 1955).  To accomplish that, the Board has enumer-

ated specific areas to which it looks: delaying tactics, unreason-

able bargaining demands, unilateral employment changes, efforts 
to bypass employees™ bargaining re
presentative, failure to desig-
nate an agent with sufficient barg
aining authority, withdrawal of 
agreed-upon proposals, and arbitrary scheduling of meetings, as 
well as conduct occurring away from the bargaining table.  
At-lanta Hilton & Tower
, 271 NLRB 1600, 1603 (1974). 
As is disclosed by even a cursory review of the Amended Con-
solidated Complaint, most of thos
e areas are not ones brought into 
issue in the instant case.  Nevertheless, it has never been required 
that a respondent must have engaged in the entirety of those enu-
merated activities before it can be concluded that bargaining has 
not been conducted in good faith.  After all, ﬁa piece of fruit may 
well be bruised without being rotten to the core.ﬂ  
Cooper v. Fed-
eral Reserve Bank of Richmond
, 467 U.S. 867, 880 (1984).  
Avoidance of the statutory bargaining obligation can be demon-
strated without engaging in wholesale and wideranging activities 
in every one of those areasŠwithou
t demonstrating flagrantly that 
it has no intention of reaching agreement.  Rather, ﬁbad faith is 

prohibited though done with 
sophistication and finesse.ﬂ  
NLRB v. 
Herman Sausage Co.
, 275 F.2d 229, 232 (5th Cir. 1960). 
Here, Respondent did engage in unlawful conduct away from 
the bargaining table, as concluded in sections II and III, supra.  
 ALTORFER MACHINERY CO. 149Yet, there is no basis for concluding that the prohibition and 
threats to enforce it by relativel
y low-level supervisors, and the 
discipline of strikers, somehow naturally ﬁreflect[ ] an interest on 
the part of the Respondent[ ] to 
negotiate without any intention of 
reaching agreement.ﬂ  
American Commercial Lines
, 291 NLRB 
1066, 1080 (1988).  Certainly, there is ﬁno presumption that an 
employer™s unfair labor practice automatically precludes the pos-
sibility of meaningful negotiations,ﬂ 
NLRB v. Cauthorne
, 691 F.2d 
1023, 1025 (D.C. Cir. 1982), nor that it inherently contributes to 

unlawful deadlock in negotiations.  See 
Litton Systems
, 300 
NLRB 324, 330 (1988).  Accordingly, while Respondent did en-
gage in unfair labor practices, away from the bargaining table, that 
unlawful conduct lacks sufficient 
nexus to the negotiations to be 
regarded as an indication of intention to frustrate bargaining and to 
prevent agreement. 
Beyond that, the record discloses that Respondent did meet fre-
quently with the Union, did not delay in doing so, did not arbitrar-
ily schedule meetings, did not make any unilateral changes prior 
to the allegedly unlawful one concerning wages on June 29, did 
not try to bypass the Union by dealing directly with employees, 
did not fail to designate a bargaining agent with sufficient bargain-
ing authority, and did not withdraw previous agreements upon 
proposals.  Rather, intention to frustrate bargaining and avoid 
agreement, it is alleged, is shown by the substance of a number of 
proposals advanced by Respondent. 
Of course, as set forth above, the Act does not intend ﬁthat the 
Government would . . . step in, become a party to the negotiations 
and impose its own views of a desirable settlement.ﬂ  
H. K. Porter 
Co. v. NLRB, 
supra.  See also 
Management Training Corp.
, 317 
NLRB 1355, 1357Œ1358 (1995).  A necessary corollary is that the 
Board is not permitted to ﬁscrutinize bargaining proposals to see if 
they are sufficiently generous,ﬂ 
Modern Mfg. Co.
, 292 NLRB 10, 
10 (1988), and must ﬁavoid making purely subjective judgments 

concerning their contents.ﬂ  
American Commercial Lines, 
supra, 
291 NLRB at 1078Œ1079.  Having said that, however, the Board 

is not prohibited altogether from scrutinizing the substance of 
bargaining proposals, though for a quite different purpose. 
That purpose is to ascertain whether bargaining is being con-
ducted through the tactic of ﬁsophisticated pretense in the form of 
apparent bargaining sometimes referred to as ‚shadow boxing™ or 
‚surface bargaining™,ﬂ 
Continental Insurance Co. v. NLRB
, 495 F.2d 44, 48 (2d Cir. 1974), whereby a party goes through the mo-
tions of negotiating without, in fact, any intention of trying to 
reach agreement or, alternatively, with a ﬁtake it or leave itﬂ atti-
tude.  ﬁConsequently, to sit at a bargaining table, or to sit almost 
forever, or to make concessions he
re and there, could be the very 
means by which to conceal a purposeful strategy to make bargain-
ing futile or fail.ﬂ  
NLRB v. Herman Sausage Co., 
supra.  ﬁSome-
times, especially if the parties ar
e sophisticated, the only indicia of 
bad faith may be the proposals advanced and adhered to,ﬂ 
NLRB 
v. Wright Motors, Inc.
, 603 F.2d 604, 609 (7th Cir. 1979), and ﬁif 
the board is not to be blinded by empty talk and by the mere sur-
face [m]otions of collective bargaining, it must take some cogni-
zance of the reasonableness of the positions taken by the employ-
ers in the course of bargaining negotiations.ﬂ  
NLRB v. Reed & 
Prince Mfg. Co.
, 205 F.2d 131, 134 (1st Cir. 1953), cert. denied 

346 U.S. 887. 
ﬁThe reasonableness or unreasonableness of demands are 
among the factors which the fact fi
nder can consider in the diffi-
cult task of laying bare the subjective intent of the parties.ﬂ  
NLRB 
v. Arkansas Rice Growers Assn.
, 400 F.2d 565, 572 (8th Cir. 
1968).  Not to evaluate whether or not those proposals are suffi-
ciently generous, but rather to reach determinations in two other 
areas. 
The first is to compare what the employer proposes in light of 
the employees™ employment terms and conditions before they 
elected a collective-bargaining repr
esentative.  To be sure, stand-
ing alone, proposals that represent concessions or reductions in 
those terms do not necessarily warrant a conclusion that bargain-
ing is not been conducted in good faith.  See, e.g., 
AMF Bowling Co. v. NLRB
, 63 F.3d 1293, 1300Œ1303 (4th Cir. 1995), and 
Hamady Bros. Food Markets
, 275 NLRB 1335, 1337 (1985).  
Still, when employees elect a bargaining agent which is immedi-
ately confronted with proposed reductions in existing employment 
terms and conditions, there is some basis for questioning whether 
such proposals are punitively motivatedŠare intended to penalize 
employees for the very fact of exercising their statutory right of 
electing a bargaining agent and, beyond that, to impress upon 
them that they continue not to enjoy statutory protection to which 
the Act entitles them.  Those are the types of statutory vices 
underlying the conclusion that ﬁbargaining from scratchﬂ threats 
violate the Act.  See, e.g., 
TRW-United Greenfield Division v. 
NLRB, 637 F.2d 410, 412 (5th Cir. 1981), and 
NLRB v. Suburban 
Ford, Inc., 646 F.2d 1244, 1247Œ1249 (8th Cir. 1981). 
Second, proposals can validly be evaluated in light of the Act 
and the role which Congress has accorded under it to parties, in 
the overall interest of the collective-bargaining process intended to 
promote industrial peace.  For example, those statutory interests 
are compromised by proposals ﬁwhich would exclude the labor 
organization from any effective means of participation in impor-
tant decisions affecting the terms and conditions of its membersﬂ 
(footnote omitted), 
United Contractors
, Inc., 244 NLRB 72, 73 
(1979), and which ﬁstrike[ ] at the very heart of the Union™s repre-
sentative function to bargain collectively on behalf of the unit 
employeesﬂ and ﬁeffectively destroy the Union™s capacity for 
resolving disputes on the unit employees™ benefits.ﬂ  
Modern Mfg. 
Co., supra, 292 NLRB at 11.  Examination of proposals™ sub-
stance may also reveal what Chief Judge Edwards characterized as 
ﬁde-collectivizationﬂ of the collective-bargaining process, 
NLRB 
v. McClatchy Newspapers, Inc.
, 964 F.2d 1153, 1173 (D.C. Cir. 
1992), a concept discussed further below.  Proposals which can be 
so categorized ﬁcontain terms so hostile to the role of the other 
sides™ bargaining representatives,ﬂ 
NLRB v. Tomco Communica-
tions, 567 F.2d 871, 881Œ882 (9th Cir. 1978); see also 
NLRB v. 
Patent Trader, Inc.
, 415 F.2d 190, 198 fn. 3 (2d Cir. 1969), affd. 
en banc 426 F.2d 791(2d Cir. 1970), or to the bargaining process 
contemplated by the Act, see 
Charles D. Bonanno Linen Service 
v. NLRB
, 454 U.S. 404 (1982), and 
McClatchy Newspapers, Inc. 
v. NLRB
, 131 F.3d 1026, 1031Œ1033 (D.C. Cir. 1997), that those 
proposals can be a basis for a conclusion of failure to bargain in 
good faith. 
Even so, mere examination of proposals hardly concludes the 
scrutiny which must be undertaken to ascertain if such a failure 
had occurred.  Though a particular proposal appears onerous, the 
party who makes it may have a legitimate business purpose for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150having advanced it.  ﬁEvery position on issues of mandatory bar-
gaining . . . must reflect a legitimate business purpose, otherwise 
the company has not bargained in good faith.ﬂ  
NLRB v. J. P. Stevens & Co
., 538 F.2d 1152, 1165 (5th Cir. 1976).  Where the 
justifications advanced are ﬁpatently improbableﬂ their very asser-
tion suggests an inference that the proposal or proposals were not 
made in good faith.  
Queen Mary Restaurant Corp. v. NLRB
, 560 
F.2d 403, 409 (9th Cir. 1977); 
Glomac Plastics, Inc. v. NLRB
, 592 
F.2d 94, 98 (2d Cir. 1979). 
Nor does analysis of proposals cease with consideration of only 
their substance and of the legitim
acy of the reasons advanced for 
them.  Other ﬁsignificant manifestations of bad-faith bargaining 

are a refusal to budge from an in
itial bargaining position, a refusal 
to offer explanations for one™s bargaining proposals (beyond con-
clusional statements that this is what a party wants), and a refusal 
to make any efforts at compro
mise in order to reach common 
ground.ﬂ  
John Ascuaga™s Nugget
, 298 NLRB 524, 527 (1990), 
enfd. in pertinent part 968 F.2d 991 (9th Cir. 1992).  In other 
words, it is necessary to review
 the course of negotiations con-
cerning proposals to ascertain the extent to which a party advanc-
ing them is willing to modify, di
scuss modifying or
 abandon those 
proposals and, conversely, to discuss accepting and to accept pro-

posals by the other party.  
American Commercial Lines, 
supra, 
291 NLRB at 1079; 
Genstar Stone Products
, 317 NLRB 1293, 
1293 (1995).  Such a review may further reveal whether or not a 
party™s position is lawful ﬁfirmness,ﬂ 
Hamady Bros. Food Mar-
kets, 275 NLRB 1335, 1337 (1985) or, conversely, is ﬁthe very 
means by which to conceal a purposeful strategy to make bargain-
ing futile or fail.ﬂ  
NLRB v. Big Three Industries
, 497 F.2d 43, 46 
(5th Cir. 1974). 
Turning to the facts of the instant case, as might be expected the 
Union made a series of initial proposals which, if accepted, would 

have provided unit employees with significantly improved wages, 
benefits and employment terms and conditions.  Respondent 
countered with a series of initia
l counterproposals, most of which 
effectively rejected the improvements- proposals made by the 
Union.  However, the General Counsel alleges that many of those 
counterproposals, by their terms and in light of the ensuing nego-
tiations regarding them, demonstrat
ed Respondent™s intention to 
frustrate bargaining and to prevent agreement on terms for a col-

lective-bargaining contract. 
To support that allegation, the Ge
neral Counsel points to certain 
counterproposals which would have relegated unit employees to 
employment terms less advantageous than had been the fact be-
fore they had elected the Union as their bargaining agent.  Re-
spondent accomplished that, it is alleged, by three means.  First, it 
counterproposed complete elimination of overtime pay after eight 
hours of work, of the existing profit-sharing/pension plan, of the 
existing 40-hour workweek guarantee, of existing paid breaks, and 
of all existing employment practices.  Second, Respondent coun-
terproposed re
duction, but not elimination, of vacation benefits 
and in the number of paid holidays.  Finally, the initial counter-
proposal increased the burden of unit employees by limiting eligi-
bility for receiving paid holidays, by
 increasing the cost of health 
benefits, and by introducing mandatory overtime. 
There is no argument about the fact that Respondent had made 
those counterproposals.  Indeed, 
Holcomb testified that they had 
been motivated by a tactical consideration relating to the negotia-
tions:  ﬁBecause [they were] a starting point of negotiations.  If I 
could go further, it was just like us selling lift trucks.  We have to 
start at one point in selling a lift truck and the customer starts at 
another point.ﬂ  As the two side move from their respective initial 
figures, testified Holcomb, ﬁ[W]e have got to agree some place.ﬂ 
The General Counsel further alleges that Respondent™s intent to 
frustrate bargaining and to prevent agreement is shown by certain 
counterproposals pertaining to 
the above-mentioned area of the 
Act and of the role which Congress has accorded under it to par-
ties engaged in the overall collective-bargaining process.  Thus, it 
is alleged that Respondent initially counterproposed an overly-
broad management rights provision which would curtail employ-
ees™ statutory rights, that wages must be negotiated on an em-
ployee-by-employee basis, that no contractual provision regarding 
seniority be included in a contract, and that office clerical employ-
ees be removed from the certified bargaining unit. 
As with the proposed elimina
tions, reductions and increased 
employment requirements, there is no disagreement that the coun-
terproposals enumerated in the 
preceding paragraph 
had been ones 
submitted by Respondent.  With respect to management rights, 
wages and seniority, as well as with regard to certain other pro-
posals related to them, Respondent
 adhered to its initial position.  
As will be seen, its basic reason for doing so had been Holcomb™s 
desire to preserve power to continue making decisions in those 
areas, as it had been doing before the Union™s certification.  In 
connection with the office clericals, a different reason was ad-
vanced. 
Proposed removal of hourly office personnel from the   bargaining 
unit As set forth in section I, supra, the certified bargaining unit in-
cluded all full-time and regular part-time hourly employees.  No 
one contests the fact that office clerical employees are included in 
that bargaining unit.  To the contrary, when it filed its representa-
tion petition, the Union had sought to have office clerical employ-
ees excluded from the unit.  But, Holcomb admittedly had ob-
jected to doing so and had instru
cted counsel to seek their inclu-
sion in the unit:  ﬁit we are going to have to have a union election 
let™s have everybodyﬂ vote, testified Holcomb.  So, Respondent 
insisted upon their inclusion an
d the Union acquiesced to doing 
so. 
In the initial counterproposal Respondent™s recognition provi-
sion tracked the certification in describing employees included 
and excluded from the unit, with
 one prominent exception.  It 
defined ﬁemployeeﬂ in a manner which excluded ﬁall hourly office 
personnel.ﬂ  No one contests the fact that ﬁhourly office person-
nelﬂ would embrace the office cl
erical employees whom Respon-
dent earlier had sought to have included in the bargaining unit.  

Holcomb explained that he had decided to ﬁget them out ofﬂ the 
bargaining unit to ﬁgive us more personnel in the office to handleﬂ 
information that is ﬁsensitive,ﬂ such as ﬁpersonnel matters and 
whatever.ﬂ  Yet, that explanatio
n encounters problems, in view of 
the other evidence. 
First, it brings into question why Respondent had insisted upon 
inclusion of office clerical employees if they were handling ﬁsen-
sitiveﬂ information.  Seemingly that would have been no less a 
concern before than after the representation election.  ﬁAt that 
time I probably wasn™t thinking good at all over anything,ﬂ 
 ALTORFER MACHINERY CO. 151claimed Holcomb.  That is not inherently an illogical explanation.  
In fact, during negotiations in connection with the counterpro-
posal, Respondent explained to the Union ﬁthat before [it was] 
union some things weren™t confiden
tial that might be now because 
of the union situation so therefore in [Respondent™s] opinion [one 
of the clericals: Shirley Grunder] was a confidential employee.ﬂ  
Yet, Respondent had been advised by experienced counsel 
throughout the representation pro
ceedings.  Given that fact, it at 
least raises an eyebrow that Ho
lcomb would not likely have been 
alerted to possibility ﬁsensitiv[ity]ﬂ
 concerns when he originally 
expressed a desire to have office clerical employees included in 
the unit in which the election would be conducted. 
Second, as set forth in Section I, supra, the certified unit ex-
cludes ﬁconfidential employees.ﬂ  Seemingly, that exclusion 
would address and resolve any purported concern about unit-
inclusion of office clericals who 
might have ﬁaccess to confiden-
tial business informationﬂ (footno
te omitted) under the ﬁlabor 
nexus testﬂ.  
NLRB v. Hendricks County Rural Electric Member-
ship Corp.
, 454 U.S. 170, 189Œ190 (1981).  Yet, rather than sim-
ply relying upon that stated exclusion, Respondent counterpro-
posed a definition of ﬁemployeeﬂ that would exclude the entire 
class of employees whose inclusion in the bargaining unit it had 
sought originally.  And, as discussed below, in the end it agreed to 
exclusion of only one as being confidential, in lieu of removing 
the entire class as initially counterproposed. 
As to negotiations concerning that counterproposal, upon see-
ing it the Union objected based upon the Respondent™s original 
insistence that office clericals be included in the unit and, also, 
upon the fact that the Union was uncertain of the legality of re-
moving employees from a newly certified bargaining unit.  Re-
spondent provided citations to aut
hority allowing parties to do so.  
Eventually, the difference was resolved by removing only ﬁsecre-

tary/receptionistﬂ Grunder from th
e unit definition of ﬁemployeeﬂ 
as counterproposed by Respondent.   
Proposed elimination of existing employment terms 
Holcomb acknowledged that prior to the certification Respon-
dent had been paying employees time-and-a-half for work in ex-

cess of eight hours a day, had allowed unit employees to partici-
pate in Respondent™s profit-sharing/pension plan, had guaranteed 
40-hour workweeks, and had allowed employees working on 
certain jobs to enjoy two 15-min
ute breaks, one in the mornings 
and the other in the afternoons, while other employees were al-
lowed to take breaks as they needed to do so and as work allowed.  
The Union initially proposed that
 any collective-bargaining con-
tract provide for overtime pay for work performed in excess of 
eight hours a day and 40 hours a week, provide time-and-a-half 
for nonovertime Saturday work and double time for nonovertime 
Sunday work, provide guaranteed 4 hours of pay when employees 
were called in for non-regularly scheduled service calls, and pro-
vide certain proposed procedures for administering those provi-
sions. 
The Union also initially proposed, 
with respect to Respondent™s 
profit-sharing program, vesting for all unit employees upon con-
tract-ratification and release of funds to each employee, with Re-
spondent thereafter contributing $61 per week per unit employee 
ﬁon the payroll for thirty (30) days or moreﬂ to the Central States 
Southeast and Southwest Areas Pension Fund for class 15A and, 
as well, certain additional pension-related features.  In addition, 

the Union proposed retention of the guarantee of not less than 40 
hours of work each week, coupled with designated normal daily 
work hours, premium pay for employees required to work before 
or after those designated hours, 
and prohibition on requiring any 
employee to work more than 10 hours a day.  It also proposed 
initially two daily breaks, one to be taken during the first 4 shift 
hours and the other to be taken during the last 4 shift hours. 
Respondent made no specific counterproposal concerning profit 
sharing/pension plan, nor concerning breaks and 40-hour work-
week guarantee.  Its initial coun
terproposal provided for overtime 
pay, but only when more than 40 hours of weekly work was per-
formed.  As negotiations progressed, Respondent agreed eventu-
ally to restore most of those benefits which unit employees had 
enjoyed before electing to be represented by the Union.  Thus, in 
its May 22 revised counterproposal Respondent included provi-
sion of overtime pay for work in excess of 8 hours a day.  Still, 
given Holcomb™s above-mentioned ﬁstarting point of negotia-
tions,ﬂ it is significant that Respondent never explained with par-
ticularity why it had abruptly chosen to restore that employment 
term.  And there is no evidence 
of any trade-off made by the Un-
ion to achieve Respondent™s 
willingness to restore it. 
In that same May 22 revised counterproposal Respondent 
added a provision whereby technicians would be allowed morning 
and afternoon 15-minute breaks.  Again, there is no particularized 
evidence of Respondent™s specific reason for having added that 
counterproposal at that stage of 
negotiations.  What is shown is 
that the Union still objected to only allowing scheduled breaks for 

technicians, without a similar expressed allowance for other unit 
employees.  In apparent response to that objection, during the June 
11 negotiating session Respondent agreed to add that unit em-
ployees other than technicians ﬁmay take breaks to go to the bath-
room, use the vending machines and smokeﬂ in other than a des-
ignated nonsmoking area, ﬁso long as the breaks are not excessive 
in number or duration.ﬂ  The Union did not disagree with the sub-
stance of that proposal.  It di
d argue that the breaks provision 
should be included in a maintenance of standards article of any 
collective-bargaining contract which the parties executed.  As will 
be discussed below, Respondent objected to any maintenance of 
standards provision.  During the negotiating session of November 
22 the Union agreed to its inclusion in the ﬁ
HOURS OF WORK
ﬂ article of the contract, where 
Respondent wanted it to appear. 
Respondent adhered to its initial position on pension-
elimination until it submitted a May 30 revised counterproposal in 
which, for a reason not revealed by the evidence, it included the 
provision, ﬁEligible employees may participate in [Respondent™s] 
Profit Sharing Plan,ﬂ under plan documents governing eligibility, 
benefits and conditions for obtaining benefits, and with Respon-
dent reserving ﬁthe right to change the terms and benefits of the 
Profit Sharing Plan during the term
 of this Agreement, so long as 
such changes are uniform four [sic] all hourly participants in the 
Profit Sharing Plan.ﬂ  The Union bridled somewhat at agreeing to 
allow Respondent to make changes 
as it saw fit.  However, Re-
spondent pointed out that its re
vised counterproposal left unit 
employees participating in the same plan in which they and non-
unit employees already were participating.  During the July 17 
negotiating session the Union agreed to that revised counterpro-
posal concerning profit-sharing/pension. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152No agreement was ever reached to restore the 40-hour work-
week guarantee which Holcomb admitted that unit employees had 
enjoyed prior to selecting the Union to represent them.  The Union 
objected to its elimination on the basis that Respondent would be 
allowed to reduce workweeks below 40 hours for unit employees, 
while assigning their work to supervisors and temporary workers, 
perhaps even ones obtained from temporary employment place-
ment agencies.  In the circumstances, that concern was not simply 
an abstract one.  For, in its initial counterproposal, in connection 
with management rights, Respondent had included a provision 
reciting, ﬁDue to the business requirements of the Employer™s 
business, Supervisors and other employees employed by the Em-
ployer may perform work that is normally performed by employ-
ees covered by this agreement.ﬂ 
In response to the Union™s objection, Respondent argued that 
there were no guarantees in life, po
inting out that it was not guar-
anteed business by its customers. 
 It agreed that the counterpro-
posal would allow it to siphon off unit work to supervisors and 
nonunit personnel, but told the Un
ion that it ﬁhad to trust [Re-
spondent] that that wasn™t [its] 
intent.ﬂ  Yet, it rebuffed the Un-

ion™s proposal that such an a
ssurance be included in a written 
contract. 
During the negotiating session of November 26 the Union ac-
quiesced in Respondent™s unwillingness to restore the 40-hour 
workweek guarantee.  During 
the December 23 negotiating ses-
sion Respondent relented somewhat
 in its counterproposal allow-
ing it to assign supervisors and nonunit personnel to perform unit 
work.  It proposed adding the qualification that supervisors and 
part-time workers ﬁshall not be hired or appointed for the sole 
purpose of performing barg[aining] unit work.ﬂ 
Proposal to eliminate existing practices 
Considerable evidence was addu
ced in connection with the al-
leged elimination of past practices 
counterproposal.  So far as the 
record discloses, prior to elect
ion of the Union there were no 
documents enumerating employment practices.  The Union ini-

tially proposed that ﬁsubject to the following provisions,  . . . all 
conditions of employment  . . . relating to wages, hours of work, 
overtime differentials and genera
l working conditions shall be 
maintained at not less than the highest standards in effectﬂ when a 
contract is executed.  That proposal continues by requiring that 
ﬁcurrently existing conditions and/or
 privileges (see attached list)ﬂ 
must ﬁremain unaltered, unless improved upon and mutually 
agreed to by the unaffected par
ties prior to implementationﬂ dur-
ing the term of the contract. 
Respondent initially counterproposed, ﬁPast practices existing 
prior to this agreement are null and void.ﬂ  In addition, it initially 

counterproposed that an Entire Ag
reement provision 
stating, to the 
extent pertinent, that each party had had ﬁthe opportunity to make 
demands and proposalsﬂ and ﬁthat the understandings and agree-
ments arrived atﬂ are set forth in the contract.  The Union saw that 
provision as a possible contractually-allowable means for chang-
ing existing standards. 
The ﬁattached listﬂ was not supplied by the Union to Respon-
dent until the negotiating session of April 22.  It was a one-and-a-
quarter-page list of practices, discussed in somewhat greater detail 
below.  During that session an
d the one which occurred on the 
following day, Respondent characterized the list as ﬁridiculous.ﬂ It 
is undisputed that, as former business agent Bruske testified, Re-
spondent also said it would furnish whatever employees needed to 
perform their work, without need for it ﬁto be in writing,ﬂ and, 
further, that it was Respondent™s ﬁinherent right to determine 
whatﬂ else would be furnished ﬁand
 that just because [Respondent 
is] union it continued to be [Respondent™s] inherent rightﬂ to make 
such determinations.  During the May 22 negotiating session, 
testified Bruske without dispute, Respondent asserted that things 
such as breaks, telephone usage and bathroom usage were ﬁthe 
way it was now and [it] had no intent of changing anything,ﬂ and, 
moreover, refused to reduce to writing any existing practices. 
Bruske acknowledged that, during the June 11 negotiating ses-
sion, Respondent had expressed w
illingness to negotiate about any 
employment practices ﬁput on the tableﬂ and, further, had ex-
pressed willingness to put any agreements reached about them ﬁin 
the contract and sign off on it.ﬂ  However, asserted Respondent, it 
was not willing to submit to arbitration concerning such trivial 
matters.  Yet, it is uncontested 
that when the Union attempted to 
address that assertion, by proposing that any standards or practices 

provision be exempted from arbitrationŠso that employees would 
have at least some limited contractual avenue for bringing defi-
ciencies to Respondent™s attent
ionŠRespondent still was unwill-
ing to agree to append a list of practices to any contract.  Instead, it 

pointed out that Holcomb had an open door policy of which em-
ployees could avail themselves to bring problems to Respondent™s 
attention. 
During the July 7 negotiating session, it is not contested, Re-
spondent took the position that it
 believed it needed to have all 
agreements embodied in a written contract, so it would know what 

it was obliged to do.  Thus, it demanded that the Union ﬁput . . . on 
the tableﬂ any practices that it wanted to have continued and, then, 
they would go into the contract if
 Respondent agreed to them and 
would be subject to arbitration. 
 Nonetheless, it is undisputed, 
Respondent maintained that the Union™s April list was ﬁridicu-
lousﬂ and was not worthy of possible submission to arbitration.  
Yet, Respondent did not address the Union™s June 11 modified 

proposal to exempt practices on that list from arbitration.  Eventu-
ally, the Union made two other relatively minor changes in its 
proposed maintenance of standards list.  Respondent made no 
change in its past-practice-el
imination and Entire Agreement 
counterproposals.  Ultimately, th
e Union did agree to the Entire 

Agreement counterproposal, but no
 agreement was reached on the 
list of practices nor on a more general maintenance of standards 
provision by the end of the December 23 negotiating session. 
Given the allegation concerning past practices, as one indicium 
of bad-faith bargaining, some further attention must be paid to the 
Union™s proposed list, though I have no intention of reciting each 
item on it.  In general, it is subdivided into three sections.  The 
first is a list of existing practices which the Union proposed be 
perpetuated during the contract™s term.  Holcomb never denied 
that those practices had existed, though he did testify that smoking 
was not allowed in certain areas. 
The second subsection addresses a single subject:  ﬁEmployees 
will be allowed to take breaks on company premises and lunches 
wherever they desire.ﬂ  Holc
omb acknowledged that some em-
ployees did take breaks wherever it was feasible to do so, in light 
of the jobs that they were performing.  He pointed out, however, 
 ALTORFER MACHINERY CO. 153that breaks and lunches could not be taken in his office, the gen-
eral office or the conference room. 
The final subsection is similar to th
e first.  In it are enumerated 
various benefits which employees w
ill continue to enjoy.  For the 
most part, Holcomb agreed that the employeesŠor, in a few in-

stances, some of themŠdid enjoy those benefits, albeit limited in 
some regards.  For example, he agreed that certain employees 
were provided with fans in certain situations.  He agreed that em-
ployees could purchase postage stamps from Respondent, if they 
were available for purchase.  He agreed that limited personal-use 
purchases could be made from the warehouse parts department 
and that employees in some areas 
were allowed to play radios and 
CD-players, so long as they had headphones.  Sometimes, he 
acknowledged, employees could work in the shop after hours and 
during weekends, so long as they had prior supervisory permission 
to do so.  And some employees were allowed to use service vans 
to commute to and from work. 
Therefore, it is pretty much undisputed that the Union™s April 
22 list essentially recited accurately practices which had prevailed 
in Respondent™s Davenport facility.  When testifying about Re-
spondent™s objections to the items
 enumerated on that list, how-
ever, Holcomb renewed the objection to almost every one, made 
during negotiations, that Responde
nt did not want to submit dis-
putes about it to arbitration.  For example, the proposal to perpetu-

ate existing eating, drinking, and smoking policy, Holcomb re-
jected because ﬁwe don™t want some
 arbitrator to come back and 
tell us that we made the right decision or the wrong decision on a 

small issue.ﬂ  Similarly, in connection with the proposal to con-
tinue providing ﬁsupplies needed for the job,ﬂ Holcomb com-
plained, ﬁI don™t want an arbitrator to tell what supplies we have 
to have to get the job done.ﬂ  He voiced that same objection in 
connection with the proposed continuance of supplying first aid 
kits;  ﬁI don™t want an arbitrator
 to tell what we need.ﬂ  In like 
vein, asked to explain why he had objected to proposed continu-

ance of monthly safety meetings, Holcomb answered, ﬁ[I]t is re-
quired we have monthly safety meetings and it should [not] be 

necessary for an arbitrator to be involved.ﬂ 
Yet, Holcomb never claimed that he possessed any information 
which had led him to believe that the Union had a history of forc-
ing into arbitration all disputes arising from relatively minor con-
tractual provisions.  Nor was such evidence provided during any 
other aspect of the hearing, though Respondent did produce nu-
merous collective-bargaining contracts between the Union and 
other employers.
5  Costliness of arbitration is a reality which has 
been recognized by the Supreme Court in 
Vaca v. Sipes
, 386 U.S. 
171, 191Œ192 (1967).  However, there is no evidence showing that 
the union possesses unlimited financ
ial resources.  Nor, given the 
judicially-recognized contemplation that each party to a dispute 
ﬁwill endeavor in good faith to se
ttle grievances short of arbitra-
tion,ﬂ Id. at 191, does it appear realistic, based upon the evidence 
adduced, to simply assume, without evidentiary support, that the 
union would likely be disposed to force into arbitration every 
                                                          
 5 More Sturm and Drung over allowing Respondent to adduce evi-
dence concerning contracts with othe
r employers.  But, in evaluating 
allegations of refusal to bargain in
 good faith, the Board has looked to 
contracts with employers other than the Respondent.  See, e.g., 
Reich-
hold Chemicals, 288 NLRB 69, 71 (1988). 
dispute arising from asserted noncompliance with a listed practice 
or standard. 
In any event, Holcomb never explained why he had not recon-
sidered his purported ﬁdon™t want an arbitrator to tell what we 
needﬂ concern in light of the Union™s June 11 revised proposal to 
exempt practices or standards from the arbitration phase of any 
contract™s disputes resolution procedure.  Seemingly, that revised 
proposal removed any concern about having to arbitrate such 
disputes.  Yet, testifying approximately 9 months after that revised 
proposal had been made, Holcomb continued to complain about 
the possibility of having to arbi
trate, and about being compelled 
by an arbitrator to do or not do something, in connection with a 
practices or standards list. 
Concern about having to arbitrate every dispute, it should not 
escape notice, portrays a worst-po
ssible scenario concerning the 
Union™s proposed list of practices or standardsŠthat every dispute 

will automatically lead to arbitration.  Holcomb added other 
worst-case scenario concerns with respect to specific past prac-
tices.  For example, in connection with the proposal that employ-
ees be allowed to continue purchasing postage stamps, a benefit 
which Holcomb conceded employees had been enjoying when-
ever stamps were available, he protested, ﬁIf we agree to that we 
would have to make sure that we had these provisions available.ﬂ  
He did not explain why Respondent had not counterproposed 
amending that item, to add a qualification about not being obliged 
to carry stamps for whenever employees wanted them. 
ﬁSometimes,ﬂ admitted Holcomb, employees had been allowed 
access to the shop after hours to pe
rform personal work, so long as 
they had prior supervisory permission.  Yet, when addressing the 

proposal to ﬁcontinueﬂ that benefit, Holcomb protested, ﬁthere are 
certain things in the shop that we would not want people to relo-
cate for them to come in and do personal work and I am not going 
to get into a guarantee that we can always let them do that.ﬂ  But, 
the proposal is to ﬁcontinueﬂ an 
existing practice, not to enlarge 
upon it.  Nothing in that proposal, nor in what limited evidence 

there is concerning discussions of practices, even indicates that the 

Union was seeking allowance for employees to ﬁalwaysﬂ have off-
hours access to the facility.  Furthe
rmore, inasmuch as the practice 
had been existing without seeming need ﬁto relocateﬂ anything to 
accommodate off-hours work, that 
portion of Holcomb™s protest 
seems patently groundlessŠat least absent some additional expla-

nation, which never was forthcoming.  And it should not escape 
notice that Respondent made no counterproposal which would 
qualify the occasions when employees would be allowed off-
hours access. 
Holcomb™s worst-case scenarios attained an almost ridiculous 
level with respect to two other items.  One, mentioned above, 
concerned perpetuation of the proposed practice of allowing em-
ployees to take their lunches and breaks wherever they desired to 
do so.  Obviously, that is a broadly-worded proposal, though Re-
spondent has adduced no evidence of any documented restriction 
on where within the Davenport f
acility employees had been al-
lowed to take lunches and breaks. 
 Putting the worst possible face 
on that vaguely-worded proposal, Holcomb complained about it, 
ﬁI don™t care to have people come in my office to take breaks and 
having [sic] lunch.ﬂ  And adding to such a worst-case scenario, by 
combining with it his purported concern about being told what to 
do by an arbitrator, Holcomb testified, ﬁI would not want an arbi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154trator to determine whether or not they could eat in my office or 
another one of my manager™s offi
ces.ﬂ  Respondent has adduced 
no evidence that such a fear is realistic, either in connection with 

arbitrations conducted under the Union™s other collective-
bargaining contracts, nor in connection with arbitration awards 
elsewhere in the Quad Cities geographic area. 
A second proposed practice-perpetuation concerned allowing 
employees to take time off, without pay or discipline, for personal 
appointments.  At first blush, th
at proposal seems somewhat ex-
cessive.  But, Holcomb admitted that it had been Respondent™s 
practice to permit employees to take off work for appointments.  
He advanced no restriction which Respondent had imposed in 
connection with granting such permission.  Yet, in addressing the 
Union™s proposal to continue th
at practice, Holcomb protested, 
ﬁTo me, if a person has an appointment they could have an ap-

pointment every day and never show up for work according to 
this, plus I would not want an arbitrator to have to determine what 
days those are.ﬂ  Of course, if an employee failed to show up for 
work every day, that employee would not receive any wages un-
der the Union™s proposal.  Beyond that, Respondent made no 
counterproposal to limit 
such time off, at least not so far as the 
record discloses.  It just rejected that proposal, as well as almost 

all other proposals concerning continuance of specified practices. 
True, some of the enumerated practices on the Union™s one-
and-a-quarter-page standards list are expressed vaguely.  Others 
do not state with exactitude existing practices.  But, the remedy 
for those problems is to question the vaguely-stated practices and 
to counterpropose the others with
 greater exactitude.  There is no 
evidence that Respondent took eith
er course.  Still, it never con-
tended that it had rejected all of the items on the list because a few 
were worded vaguely and others were not exact recitations of 
existing practices.  Instead, it simp
ly maintained its own proposals 
to eliminate all practices and to confine employment terms to 

those expressed in any contract reached by the parties. 
When asked about his objections to the proposed continuation 
of the practice of providing employees with ﬁsupplies needed for 

the job,ﬂ Holcomb added a different objection to the worst-case 
scenarios which he lodged in connection with others:  ﬁI feel my-
self and my management people kno
w best what is required.ﬂ  He 
repeated that refrain in the process of objecting to the proposal that 

Respondent continue supplying, ﬁNotebooks, pens, pencils, tape, 
staples, computers and headsetsﬂ:  ﬁWe, the management, know 
what is needed and headsets and office supplies.ﬂ  Later, asked 
about proposed continuance of providing ﬁpagers and two-way 
communication radioﬂ for employees to whom those items had 
been furnished, Holcomb objected, ﬁFirst of all, that is operations, 
necessity for running operations and that should be a management 
decision on who should have radios and who should be furnished 
radios,ﬂ as well as the mantra-like objection to allowing ﬁan arbi-
trator to decide[ ] who would be using them.ﬂ 
Proposed reductions in benefits 
One benefit which Respondent proposed be reduced, but not al-
together eliminated, involved employees™ vacations.  Existing 
vacation practice for ﬁfull-time employees,ﬂ prior to the represen-
tation election, had been based upon ﬁlength of employment.ﬂ  
During the first calendar year of employment an employee earned 
4 hours vacation credit for each continuous month employed, to a 
maximum of 40 hours.  During the second calendar year of con-

tinuous employment the employee continued earning 4 hours 
vacation credit to a maximum of 40 hours or, alternatively, up to 
80 hours of accumulated first and second year months of em-
ployment. 
Employees who completed 15 years of continuous employment 
prior to any June 30 received 120 hours of vacation pay; those 
who completed 20 years of continuous employment prior to any 
June 30 received 160 hours of vacation pay.  Restrictions existed: 
vacation had to be requested and could be ﬁauthorized on a first 
come-first approved basis,ﬂ consistent with adequate staffing; 
vacations had to be used in no less than eight-hour units except for 
employees with ﬁan odd 4 hours to use in their second or third 
calendar year of employmentﬂ which ﬁmust be used in the year it 
is available,ﬂ with no carry 
over into the following year. 
The Union™s initial proposal wa
s for a 1-week vacation after 1 
year of employment, 2 weeks for employees who worked 2 years, 
3 weeks for those employed 7 ye
ars, and 4 weeks for those who 
had worked 15 years.  Eligible to receive vacation would be any 
employee who worked 60 percent of more of total working days 
ﬁduring any twelve (12) month period,ﬂ with pro rata vacations to 
be awarded to employees who did not achieve that 60-percent 
threshold. 
The Union™s initial proposal included additional vacation fea-
tures: for time lost due to illness or injury; for separation from 
employment during a year; for splitting vacations; for scheduling 
ﬁwith due regard to the desire, seniority, and preference of the 
employee, consistent with the efficient operation of [Respon-
dent]™s businessﬂ; for ﬁreasonable noticeﬂ not less than one-week 
before the anticipated vacation; for holidays falling within a vaca-
tion period; for the effects on vacations of layoff; and, for when 
vacations must be taken, with prohibition on payment to an em-
ployee in lieu of vacation ﬁexcep
t by mutual agreement between 
the Union andﬂ Respondent. 
No question, that initial proposal
 made significant changes and 
additions, to the unit employees™ benefit, to vacation policy as it 
had existed.  Respondent replied in kind, but in the opposite direc-
tion.  Its initial counterproposal reduced allowable vacations to 1 
week™s vacation for 1 year™s service, 2 weeks for 5 years™ em-
ployment, and 3 weeks for 15 years of continuous service.  No 
provision was made for, in effect
, 4 weeks of vacation for 20 years 
continuous employment.  Pro rata vacations would no longer be 

allowed.  An employee ﬁmust have worked 1,900 hours during his 
anniversary year to be eligible,ﬂ with that calculation to be made 
on the basis of ﬁconsecutive years of serviceﬂ beginning ﬁwith the 
last day of hire.ﬂ  As with th
e Union™s initial proposal, Respon-
dent™s initial counterproposal co
ntained additional, though less 
numerous, restrictions and qualif
ications on when vacations may 
be requested and taken.  Holcomb acknowledged that the initial 
counterproposal contained reduced vacation benefits for unit em-
ployees. 
During the May 22 negotiating session the parties discussed 
their vacation differences, as well as the difference between exist-
ing vacation policy and Respondent™s counterproposal.  The Un-
ion abandoned its demand for a fourth week of vacation after 15 
years of employment.  But, it held out for a third vacation week 
after 10 years™ employment, as opposed to the 15-year eligibility 
requirement under Respondent™s existing vacation policy.  Re-
 ALTORFER MACHINERY CO. 155spondent verbally advanced changes in its initial counterproposal.  
It did not explain why it had chosen to make revision at that point 
in negotiations.  There is no evid
ence that the revisions had been 
made as some sort of trade-off for union-concessions in some 
other area(s). 
Those changes, and perhaps others as well, were embodied in a 
May 30 revised counterproposal.  Essentially, that counterpro-
posal restated existing vacation 
policy, with a fourth vacation-
week included after 20 years of cont
inuous service.  Still, the Un-
ion continued holding out for a th
ird vacation week after ten years 
of employment.  It continued to do so through the November 26 
negotiating session, but during that session the Union agreed to all 
other aspects of the May 30 revised counterproposal.  Then, dur-
ing the December 23 negotiating session the Union did agree that 
eligibility for a third vacation-week would not occur until 15 years 
of continuous employment.  As a result, full agreement was 
reached on that date to what had essentially been Respondent™s 
existing vacation policy. 
Reductions also were counterpro
posed with respect to existing 
holiday policy.  Prior to certification, ﬁfull-time employeesﬂ re-
ceived eight paid holidays: New Year™s Day, Memorial Day, In-
dependence Day, Labor Day, Thanksgiving Day and the next day, 
and Christmas Day, as well as the 
day before or after it.  An em-
ployee was paid ﬁeight hours or less as the employee may be 

scheduled to workﬂ on a holiday.  With prior authorization of a 
departmental manager, an employee was allowed to ﬁuse vacation 
time to supplement holiday time.ﬂ 
In its initial proposal, the Union added four more paid holidays: 
Martin Luther King Day, New Year™s Eve, the employee™s birth-
day, and a floating holiday, ﬁeven when not worked and regardless 
of the day of the week on which the holiday falls,ﬂ with the em-
ployee to be granted an additional
 vacation day or paid day when-
ever a holiday falls during an employee™s vacation.  Qualifications 
were proposed for an employee to be eligible for vacation pay 
(ﬁmust work either withﬂ the 15
-day period before or after the 
holiday, unless ill or injured, or unless agreement by Respondent 
to the absence), as were provisions for the floating holiday and the 
birthday holiday.  An employee obliged to work on a holiday was 
to receive double-time pay, with 4 hours guaranteed pay if work 
started on a holiday. 
Respondent initially counterproposed its existing holiday pol-
icy, with two changes.  One was to reduce the number of paid 
holidays from a total of eight to a total of six.  Eliminated were the 
day after Thanksgiving Day and the day before or after Christmas 
Day.  The second change is discussed in the succeeding subsec-
tion. Seemingly early in the negotiation
s, and definitely by May 20, 
Respondent restored the two paid holidays omitted in its initial 
counterproposal.  As with many of its other restorations of bene-
fits, as negotiations had progressed, Respondent advanced no 
explanation for its decision to restore those two paid holidays and, 
independently, there is no evidence showing that had been done as 
a quid pro quo for some concession elsewhere by the Union. 
Proposed increases in requirements and costs 
The second holiday change in Re
spondent™s initial counterpro-
posal pertained to qualification for receiving a paid holiday.  Un-
der Respondent™s existing holiday policy, at least so far as the 
evidence discloses, there was no requirement that ﬁfull-time em-

ployeesﬂ be on the payroll for any minimum period to be eligible 
for a paid holiday.  Such a requirement was added in the initial 
counterproposal.  To receive holiday pay, it stated, an employee 
must complete ﬁ365 work days of employmentﬂŠthat is, more 
than a calendar year of continuous employmentŠ and, in addi-
tion, must work the work days prior to and after that holiday. 
At the negotiating session of May 20, Respondent agreed to 
drop the 365-day initial eligibility requirement, in return for the 
Union™s agreement to the workday-before-and-after eligibility 
requirement.  Thus, the ultimate 
holiday-pay agreement resulted in 
imposition of a requirement to which, so far as the record reveals, 
unit employees had not been subjected before the certification. 
A similar added requirement was imposed with regard to vaca-
tions.  So far as the evidence shows, historically vacation pay for 
full-time employees had been based upon ﬁtheir length of em-
ployment.ﬂ  As set forth in the preceding subsection, newly hired 
employees would ﬁearn 4 hours 
of vacation pay for each full 
month of continuous employment during [his/her] first calendar 

year worked,ﬂ to a maximum of 40 hours, which could then be 
used for paid vacation during the following year.  Thereafter, 
hourly vacation credits were earne
d in succeeding months of each 
year of continuous employment. 
Respondent initially counterproposed that vacation eligibility 
be based upon ﬁconsecutive years of service withﬂ Respondent, 
ﬁbegin[ning] with the last day of hire.ﬂ  However, it continued, 
only after employment for 1 year would a newly hired employee 
be eligible for a 1-week vacati
on, to be taken during the succeed-
ing anniversary year.  Thus, for example, an employee hired dur-

ing October could not take a vacation until after his/her following 
October anniversary date, whereas previously that employee could 
have taken a vacation any time during the next calendar year, 
based upon hourly vacation credits earned from October through 
December of the year of hire.  
The initial counte
rproposal also 
prohibited ﬁpro rata vacationsﬂ and imposed the above-quoted 

new requirement that ﬁto be eligible for a vacation employees 

must have worked 1,900 hours during his anniversary year.ﬂ  As 
described in the preceding subsection, as of May 22 Respondent, 
for whatever reason not disclosed by the record, had decided to 
revise that counterproposal, by restoring vacation-requirements to 
what had existed historically. 
As to health benefits, prior to the Union™s certification, policy 
had been for single employees to pay $35, with Respondent pay-
ing $90.58 a month for health coverage.  For family coverage, an 
employee paid $55, and Respondent paid $282.82 per month.  The 
Union initially proposed that Respond
ent begin contributing to the 
Central States Southeast and Sout
hwest Health and Welfare Fund.  
That proposal contemplated substitution of $25,000 death benefit, 
in place of the existing $7500 one.  It also would oblige Respon-
dent to pay $132 per month for 
each full-time and regular part-
time unit employee, though only after that employee had been on 
the payroll for 30 days.  Additional proposals pertained to em-
ployees absent due to illness or off-the-job injury, employees 
injured on the job, and employees who had been granted leaves of 
absence. Respondent initially counterproposed continued participation, 
at the employee™s choice, in the 
existing program.  However, it 
also counterproposed that it and the employees each pay half of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156the monthly premiums for health coverage.  Thus, unit employees™ 
costs for family coverage would increase rather dramatically and, 
to a lesser degree, so also would the cost for individual coverage. 
During negotiations, Respondent legitimately objected that par-
ticipating in the Central States 
Fund would increase its health 
insurance costs.  The Union conceded as much.  But, it objected, 
also legitimately, to increased costs which unit employees would 
be obliged to absorb under the init
ial counterproposal.  During the 
May 22 negotiating session the Union agreed to continued unit 

employees™ participation in Respondent™s plan, in return for Re-
spondent™s agreement that no more than the amounts paid by other 
hourly-paid participants would be required of unit employees. 
It is uncontroverted that overtime work had not been mandatory 
prior to the Union™s certification.
  In its initial counterproposal 
Respondent advanced a change in that existing practice:  ﬁEm-

ployees shall be required to work overtime in order to meet the 
production requirements of the Employer.ﬂ  The Union objected 
to such a change in practice.  It continued to do so for duration of 
the negotiations, including during the session of December 23.  In 
turn, Respondent adhered to its initial counterproposal.  Although 
Holcomb attempted to explain the reason for that adherence, his 
explanations were not always consistent. 
Asked why Respondent had regarded mandatory overtime to be 
an important counterp
roposal, Holcomb initiall
y answered, ﬁ[f]or 
the same reasonﬂ as Respondent
 had proposed eliminations and 
reductions in other areas: the ab
ove-quoted ﬁstarting point of ne-
gotiations.ﬂ  Almost immediately thereafter, however, he departed 
from that strategy-related reason
, by adding a business-related 
reason:  ﬁIt is because we are a service organization and when our 
customers say jump, we jump.ﬂ  Yet, the inherent logic of that 
latter explanation diminishes in the face of Respondent™s policy 
prior to election of the Union as the unit employees™ bargaining 
agent. As pointed out above, Respondent had not been requiring its 
employees to accept overtime work. There is no evidence whatso-
ever that customer demands prio
r to the representation election 
had been any less than could be fairly anticipated by Respondent 
after that election.  That is, there is no evidence that, as negotia-
tions commenced, Respondent had anticipated increases in cus-
tomers™ demands, nor more insistent demands by customers for 
better service than had previously been the fact.  Thus, to the ex-
tent that Holcomb™s business-related reason is not inconsistent 
with his strategy-related reason for counterproposing mandatory 
overtime, there is no basis in the record for concluding that the 
asserted business-related reason ha
d been based on the reality of 
Respondent™s operations as they existed when negotiations com-
menced and as those negotiations progressed.  That reality had not 
required mandatory overtime prior to certification of the Union. 
Proposals affecting ability of the Union to fulfill its  
statutory role 
The amended consolidated complaint identifies three areasŠ
management rights, wages, seniorityŠin which Respondent™s 
counterproposals allegedly undermined the Union™s role as a 
statutory bargaining representative and, also, the ongoing statutory 
process of collective bargaining which arose following the Un-
ion™s certification.  By way of overview, there is no dispute that 
Respondent counterproposed a broad management right provision; 
insisted that wages be negotiated on a unit employee-by-unit em-

ployee basis and that it retain discretion to determine wage in-
creases, subject only to prior no
tification to the Union about them 
and to the Union™s right to strike if
 it could not agree to particular 
increases; and, refused to include any seniority provision in any 
contract executed by the parties. 
As will be seen, Holcomb had a consistently-asserted basis for 
the above-enumerated positions: Respondent had the unfettered 
right to make those determinatio
ns before the Union™s election 
and certification and did not want to compromise ongoing unfet-
tered control over determinations encompassed by those bargain-
ing positions.  Thus, he testified, ﬁI wanted management rights to 
stay basically what we had in the past years.  It had been effective.  
It hasŠand I didn™t see any reason for change,ﬂ and, ﬁI feel that 
we have the best knowledge of what people are doing, how well 
they do it and can make that decision better being closer than an 
arbitrator.ﬂ 
With respect to management rights, in its initial proposal the 
Union included the following provision: 
 Except as limited by the intent and language of this Agree-
ment, the Union recognizes the Employer™s sole and exclu-
sive right to make all decisions essential to the conduct of the 
business including, but not limited to, the right to direct the 
working forces; the right to determine the type and number 
of products to be distributed and remanufactured; the right to 
hire, promote, discipline, or discharge for just cause; and all 
other prerogatives and responsibilities normally inherent in 
management, provided the same are not contrary to any in-
tent and/or language of this Agreement. 
The Employer construes and the Union recognizes the provi-

sions of this Agreement as co
nstituting limitations and being 
the only limitation upon the Employer™s right to manage its 

business. 
 By way of understanding the ensuing negotiations about manage-
ment rights, one other subject must be understood. 
As quoted above, the Union™
s initial management-rights pro-
posal modifies Respondent™s ﬁright to hire, promote, discipline, or 
dischargeﬂ with the phrase ﬁfor just cause.ﬂ  In addition, the Union 
initially proposed that Respondent
 ﬁwill not discipline an em-
ployee without just causeﬂ and, as
 well, detailed provisions con-
cerning grounds for discharge without prior warning, a progres-
sive disciplinary procedure for other infractions, and a procedure 
whereby an employee could ﬁappeal any disciplinary action,ﬂ 
which culminated in submission to ﬁthe grievance and arbitration 
provisions of this Agreement.ﬂ  As will be seen, one major unre-
solved sticking point during the negotiations became the ﬁjust 
causeﬂ phrase. 
From the outset Respondent opposed that phrase™s inclusion in 
any contract.  It adhered to that opposition throughout the ensuing 
negotiations and, it is fair to sa
y, that opposition and the Union™s 
insistence on the phrase™s inclusion became a significant reason 
why no agreement ever was reached.  The reason for Respon-
dent™s opposition to ﬁjust causeﬂ corresponded with Holcomb™s 
above-quoted explanations.  Thus, when ﬁjust causeﬂ was raised 
for discussion during the June 11 negotiating session, it is uncon-
troverted that, as Bruske testified, Respondent asserted that it 
thought it ﬁwas fair in discipline, that [it] had [its] inherent right 
 ALTORFER MACHINERY CO. 157before to discipline however [it] wanted to,ﬂ and ﬁwanted to con-
tinue to have that inherent right.
ﬂ  As of the last negotiating ses-
sion on December 23, Respondent continued to refuse to agree to 
inclusion of any ﬁjust causeﬂ provision. 
As to its own management rights counterproposal, Respondent 
initially submitted a provision that, in pertinent part, recited: 
 Section 1:  Except as expressly modified by a specific 
provision of this agreement, the Employer reserves and re-
tains solely and exclusively all 
of its inherent rights to man-
age the business as such rights existed prior to the execution 
of any agreement with the Union. 
Section 2:  It is expressly recognized that the Employer 
shall have the exclusive right to determine partial or perma-
nent discontinuance of operations or partial or complete 
shutdown or transfer of operations. 
Section 3:  The Union agrees and acknowledges that the 
Employer has the exclusive right, using its sole discretion, to 
hire, discharge, discipline, lay off, rehire, promote, demote, 
select for vacancy or layoff, to
 create or expand job classifi-
cations and to modify or discontinue existing job classifica-
tions; to determine and change the size and make up of the 
workforce; to determine, establish and change job duties, 
standards and requirements; to establish, or from time to time 
change rules to promote safety, efficiency, order and protec-
tion of Employer property and operations; to establish and 
change quality standards and workmanship required, to es-
tablish and change hours of work; to halt work stoppages, 
and to take effective action against slowdowns; to discon-
tinue, transfer, relocate, subcontract or assign all or any part 
of its business operations; to expand, reduce, alter, combine, 
transfer, assign to or cease any job, job group, department or 
operation; to control and regulate or discontinue the use of 
supplies, machinery, equipment, vehicles, and other property 
owned, used, possessed or leased by the Employer. 
The listing of specific management rights in this Article 
is not intended to be or shall it
 be considered restriction of or 
a waiver of any of the rights of the Employer not listed and 

not specifically surrendered by a specific provision of this 
Agreement whether or not such rights have been exercised in 
the past. 
 Respondent™s reasons for this specific counterproposal were two-
fold. 
First, as quoted above and as will be quoted further below, Hol-
comb had no desire to relinquish any of Respondent™s pre-existing 
discretion over any aspect of operations.  Second, he was aware, 
when Respondent™s counterproposals were formulated, that the 
Union had agreed to an almost identical management rights provi-
sion in its collective-bargaining contract with Serv-A-Lite Prod-
ucts, Inc.  Moreover, he was aware that the Union had once exe-
cuted a contract with Logistics Support Group which did not con-
tain a ﬁjust causeﬂ provision.  Of course, there is nothing inher-
ently wrong under the Act with formulating bargaining positions 
on the basis of contracts reached elsewhere.  Nor is there anything 
inherently wrong with a partyŠemployer or labor organizationŠ
negotiating with an eye to reaching a contract which contains 
provisions which exist elsewhere.  After all, such conduct is the 
basis of concepts such as area st
andards and most-favored nations. 
Over the course of negotiati
ons discussion took place about 
both of those contracts.  The Logistics Support one had terminated 

before negotiations began between Respondent and the Union.  
During those negotiations Responden
t pointed to the absence of a 
ﬁjust causeﬂ provision in Logistics Support™s expired contract.  
The Union responded that its absence had caused the Union to 
incur substantial litigation costs.  
Those were incurred because the 
Union had attempted to submit an employee™s discharge to con-
tractual disputes resolution procedures, most particularly arbitra-
tion.  But, that effort had been rebuffed by the absence of a ﬁjust 
causeﬂ restriction on Logistics Support™s contractual power of 
discharge.  Based upon its absen
ce, ultimately it was determined 
that Logistics Support was not contractually obligated to submit 
the discharge to arbitration.  As a result, Respondent was told, the 
Union had decided to never again agree upon a contract which did 
not contain some form of ﬁjust causeﬂ provision. 
Discussion of the Serv-A-Lite contract™s almost identical man-
agement right provision is somewhat illuminating in evaluating 
Respondent™s general attitude.  The portion of that contract™s 
management rights provision which leaves it only ﬁalmost identi-
calﬂ is its inclusion of a ﬁjust causeﬂ restriction for personnel deci-
sions.  The Union pointed that out to Respondent, during the 
negotiations with it.  Uncontradicted was Bruske™s testimony 
about Respondent™s retort, made during the May 1 negotiating 
session: that Respondent had not said that it ﬁwanted the whole 
management rights partsﬂ of Serv-A-Lite™s provision, but only 
ﬁthe parts [it] want[s].  We don™t want a just cause.  We just want 
the rest of it.ﬂ 
For its part, the Union complained that, while it recognized Re-
spondent had possessed all of those managerial rights which it was 
counterproposing prior to the representation election, the Union 
had become the certified bargaining agent which meant that it had 
certain resulting statutory rights under the Act.  Beyond that, the 
Union argued that so broad a management-rights counterproposal 
would allow Respondent to erode the bargaining unit.  It also 
would allow Respondent, the Union argued, to deal arbitrarily 

with unit employees and, in consequence, would leave the Union 
vulnerable to liability for failure to
 comply with its statutory duty 
of fair representation of all unit employees. 
For the most part the parties pretty much remained hitched to 
their initial management rights 
proposal and co
unterproposal 
throughout the negotiations, though there was agreement on a 
revised alcohol and drug testing section which also had been in-
cluded in Respondent™s initial counterproposal and, further, revi-
sion of that counterproposal™s above-mentioned section concern-
ing performance of unit work by nonunit personnel. 
When ﬁjust causeﬂ was raised at the May 3 negotiating session, 
it is undisputed that Respondent asserted, as Bruske testified, ﬁthat 
it was [Respondent]™s inherent right prior to being union to disci-
pline, discharge for whatever reason [it] want to in whatever man-
ner [it] wanted to and [it] believe
d [it] still had that inherent right 
and [it] had no wish to give that up.ﬂ  When management rights 

was raised for discussion during the May 20 negotiating session, 
the Union was told, according to Bruske™s uncontradicted testi-
mony, ﬁthat it was [Respondent™s] inherent right to run the Com-
pany is [management] deemed [it] should run it, that [it was] of-
fering good wages, increases and that that should be enough for 
the employees.ﬂ  In the course of discussing ﬁjust causeﬂ during 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158the July 7 negotiating session, Respondent argued, Bruske testi-
fied without contradiction, ﬁif [it] thought an employee had a 
problem [it] would deal with them, with the employeeﬂ and did 
not want discipline or discharge to become subject to an arbitra-
tor™s decision. 
Events during the June 11 negotiating session are particularly 
significant.  When the subject of management rights was raised 
for discussion, undisputed is Bruske™s testimony that the Union 
was told, ﬁthe management rights that we are offering you is the 
same management rights we offered you from day one.  We ha-
ven™t changed it.  It is not going to change.  That is our proposal.  
We reject yours.ﬂ  When the Union inquired why Respondent 
needed management rights that were so broad, Respondent re-
torted that it ﬁthought that was wh
at [Respondent] needed in order 
to protect [its] rights,ﬂ according to Bruske™s undenied testimony. 
The Union offered to accept Respondent™s management rights 
counterproposal if Respondent would agree to certain other lan-
guage, such as a ﬁsuccessor™s clauseﬂŠa euphemism for what, in 
reality, would be a relocation provisionŠto protect employees™ 
jobs should Respondent move to another location.  Respondent 
agreed that its counterproposal 
allowed it to move across the 
street, hire a new work force and 
terminate its contract with the 
Union, but promised ﬁthat wasn™t [its] intention and that [the Un-
ion] just needed to tr
ustﬂ Respondent.  If that truly was not Re-
spondent™s intention, replied the Union, why not include that 

promise in a collective-bargaining contract.  No, answered Re-
spondent:  ﬁIf we move, we are not going to tell new employees 
we might hire or those transferring that they have got to be part of 
the Union,ﬂ adding that at that point the employees could ﬁgo 
through the process of certifying like these people did and vote the 
[U]nion in again and then we may sit down and negotiate with 
them.ﬂ 
In the end, there was no agreement on management rights, nor 
on ﬁjust cause.ﬂ  By the end of the December 23 negotiating ses-
sion the Union remained firm that it would not agree to any man-
agement-rights provision unaccompanied by some form of ﬁjust 

cause.ﬂ  Respondent remained firm that it would not agree to the 
latter and, moreover, did not intend to budge from the above-
quoted management rights language which it had initially coun-
terproposed. 
As with management rights and ﬁjust cause,ﬂ there is a relation-
ship between the subjects of wages and seniority.  The dispute 
over wages is a straightforward one.  The Union proposed that 
wages and their increases during a contract™s term be based upon 
job titles, with each job title being included in one of four groups: 
ﬁEngine Rebuilder, Service/Shop, Field Service, Engine Machin-
istﬂ ﬁTruck Driver, Shipping/Engine Test, Engine Teardownﬂ; 
ﬁParts, Yard Equipment, Parts Warehouse, Parts Delivery, Tire 
Press/Hosesﬂ; and, ﬁClerk, Receptionist.ﬂ  For each group a base 
ﬁApprenticeﬂ wage rate is listed, with progression in wage in-
creases set forth, based upon months of service in the group, until 
the employee attains that group™
s  ultimate ﬁJourneymanﬂ pay 
rate.  Thus, seniority becomes the basic means for unit employees 

to achieve wage increases during
 the contract™s term, although 
other factors were not excluded as a basis for denying a particular 
increase.  Moreover, seniority wa
s initially proposed by the Un-
ion, as a means of making other contractual determinations. 
Respondent submitted an initial counterproposal which listed 
each employee by name and, opposite each name, listed a mini-
mum wage for that employee.  During the contract™s term Re-
spondent ﬁmay pay more than the minimum, but may not pay 
less.ﬂ  Respondent rejected any seniority provision.  It also re-
jected any grouping of employee job titles and, in fact, rejected 
any listing of job classifications and departments. 
The basis for rejecting the Union™s initial proposals, as well as 
for advancing an employee-by-employee wage counterproposal, 
was explained by Holcomb.  He testified that it was his personal 
view that wages should be established and changed only upon the 
basis of review of individual employee merit, consistent with 
Respondent™s historically-followed procedure: ﬁthe 1st of July 
each year, we wouldŠI would as
k for recommendations from 
supervisors and managers throughout the organization of antici-

pated raises for each employee.ﬂ  After reviewing those recom-
mendations, Holcomb testified, ﬁI would sit down with the man-
agers and discuss each raise indivi
dually to best determine what 
we would give to the employee,ﬂ on the basis of such considera-

tions as ﬁperformance on their jo
b, how well they knew their job; 
their attendance record and whether 
they would come in late or on 
time for work,ﬂ as well as ﬁhow long they have been in the job, or 
within the company.ﬂ 
No limit was placed on the number of factors he considered, 
claimed Holcomb, when determining each employee™s individual 
wage increase and, he further cl
aimed, ﬁI could never figureﬂ any 
formula or calculation for making those determinations.  Further-
more, Holcomb testified that he would not agree to inclusion of a 
contractual provision for seniority, ﬁBecause I don™tŠwe have 
never done it that way and feel that it takes out the judgment of 
managers of employees who are actually performing their work 
the best.ﬂ 
With respect to that subject of seniority, the Union initially pro-
posed a seniority article which encompassed such matters as 
newly-hired employees, promotion and transfer, layoff and recall, 
and determination of employee-qualification to perform jobs, as 

well as, of course, wage increases.  During the ensuing negotia-
tions, the Union persisted in demanding inclusion of a seniority 
provision and Respondent persisted in rejecting that demand.  
Furthermore, each side remained fixed on its wage proposal.  In 
that regard, it should not be overlooked that Respondent™s coun-
terproposal contained increases, in some instances substantial 
ones, for the individually-listed unit employees.  Indeed, as quoted 
above, Respondent appeared to believe that those initial increases 
should be a sufficient reason not to
 agree to relinquish any of its 
preexisting management rights and not to agree that certain sub-
jects would be encompassed by any contract™s disputes resolution 
procedure. For the April 23 negotiating session Respondent increased the 
wage rates that it was counterproposing.  The Union revised 
downward its initially proposed wage rates at the May 1 negotiat-
ing session. 
During the May 20 negotiating session Respondent presented a 
ﬁTHIRD WAGE PROPOSALﬂ  For purposes of this proceeding, 
the truly interesting component of
 it, aside from its wage revi-
sions, is that that proposal included a table of ﬁminimum wage 
rate[s]ﬂ which would be paid to ﬁemployees hired after the date 
this agreement is signed.ﬂ  Separate ﬁHourly Rate of Payﬂ is set 
 ALTORFER MACHINERY CO. 159out for each of 10 separate ﬁJob 
Title[s]ﬂ: mechanic, engine re-
building, engine tear-down, tire press, parts person, parts delivery, 
warehouse, clerk, delivery driver, and yard person.  Even so, Re-
spondent continued to resist listing even job titles, as well as 
groups of job titles, in any contra
ct for employees already working 
for it and, beyond initial hire pay rates, for employees who were 
hired during a contract™s term and continued working long enough 
to be considered for increases. 
During the June 11 negotiating session, Respondent further 
modified its wage counterproposal, adding that, ﬁ[d]uring the term 
of this agreement, if the Employer wishes to raise the pay of an 
employee, it shall first provide written notice of its intent to the 
Union.ﬂ  Bargaining about amounts would then ensue, if de-
manded by the Union.  However, ﬁif agreement is not reached 
concerning the amount of increase in pay, such disputeﬂ would not 
be subject to the disputes resolution nor no-strike/no-lockout con-
tractual provisions, ﬁand the parties may take such economic ac-
tion as is permitted by law.ﬂ 
By way of explanation, testified Bruske without contradiction, 
Respondent asserted that those modifications would ﬁallow the 
Union to be involved in determine [sic] who got how much or [it] 
would have the right to strike.ﬂ  In addition, explained Respon-
dent, union security would then be unnecessary: ﬁ[I]f the Union 
had the right to deny somebody a wage increase, that surely they 
would pay Union dues because if th
ey didn™t pay Union dues, they 
would assume the Union wouldn™t approve their wage increase 
and, therefore, everybody would just pay dues voluntarily.ﬂ 
Thereafter the positions of the pa
rties remained essentially the 
same until the December 23 negotiating session.  During it, the 
Union revised its proposal to the extent of allowing Respondent to 
determine whether or not to grant raises, under the above-
described group schedule initially proposed by the Union, so long 
as the factors upon which Respondent would rely for its determi-
nations were ones set out in a collective-bargaining contract.  
Respondent rejected the latter aspect of that revised proposalŠ
written factors as the ﬁbasis for wage ratesﬂŠbut counterproposed 

acceptance of it with merely the language, ﬁThe employer shall 
have the right to grant wage increases,ﬂ along with certain other 
provisions not here pertinent. 
There was essentially a single reason for Respondent™s position 
concerning wages: as set forth above, Holcomb always had made 
individual employee wage evaluations concerning raises and 
wanted no change in his exercise of unfettered discretion when 
making those determinations.  His 
position was articulated repeat-
edly to the Union during negotiations.  For example, during the 

April 23 session, it is unconteste
d that the Union was told, as 
Bruske testified, ﬁthat it was [Respondent™s] inherent right to de-
termine wages in the past, that they had took [sic] each individual, 
they had considered everything and they had determined what 
each individual should receive as an increase in wages,ﬂ and 
wanted to continue doing so.  Asked during the April 2 negotiat-
ing session for the basis of its employee-by-employee wage in-
crease determinations, it is not 
disputed that Respondent re-
sponded that it ﬁ[H]ad looked at each individual and determined 

for whatever reason [it] wanted to determine how much [it] 
thought the increase should be and that is what the proposal is 
based on.ﬂ  When the subject again was raised during the June 11 
negotiating session, the Union was told that Respondent was ﬁgiv-
ing big wages in the first contractŠreally big wages compared to 
most . . . and that the employees should be satisfied with big in-
creases in wages for a first contract and not expect anything else.ﬂ 
When the component subject of job description and group-
classification was raised during the April 23 negotiating session, 
no one disputed Bruske™s testimony that the Union was told, 
ﬁThere was going to be no job desc
riptions or job titles,ﬂ and that 
Respondent ﬁwould determine who did what work on a day-to-
day basis.ﬂ  That message was repeated during the May 22 negoti-
ating session when, Bruske testified without contradiction, the 
Union was told ﬁthere would be no classifications or descrip-
tions,ﬂ and ﬁthat it was an inherent right of [Respondent] to deter-
mine what the people would do when they come to work.ﬂ  So far 
as the evidence shows, that remained Respondent™s position 
throughout the remaining negotiations. 
Similarly firm was Respondent in its position concerning sen-
iority.  There is no dispute that it told the Union on April 2, as 
Bruske testified, ﬁ[T]here was going to be no seniority in the con-
tract that [Respondent] agreed to,ﬂ and, during the July 7 session, 
that Respondent ﬁwas not going to recognize seniority and there 
was not going to be a 
seniority article in the contract.ﬂ  Indeed, 
Respondent™s position could not have been articulated more firmly 

than during the June 11 negotiating session when, Bruske testified 
without contradiction, Respondent asserted ﬁ[T]his Company will 
not sign a contract with seniority in it,ﬂ after which it refused to 
discuss that subject any further. 
On the other side, throughout negotiations the Union articulated 
its reasons for opposing employee-by-employee wage enumera-
tion and unfettered discretion for Respondent to decide whether or 
not to grant increases and their amounts.  It protested that such a 
procedure, as Bruske put it, ﬁcreates jealousies and discontent with 
the workers, and will destroy a bargaining unit,ﬂ if employees 
perceive that they are being disadvantaged by lesser, perhaps no, 
increases while their bargaining agent has allowed Respondent 
complete discretion to grant increa
ses in greater amounts to simi-
larly situated coworkers.  It protested that allowing such unlimited 
discretion could be a basis upon which disadvantaged employees     
could complain of failure by the Union to fairly represent all unit 
employees equallyŠcomplaints which could lead to legal pro-
ceedings.  It also objected that such unfettered discretion would 
allow Respondent to discriminate 
in increases, granting lesser, 
perhaps no, increases to employees who supported the Union, 
while granting greater increases to
 employees not so supportive of 
the Union. 
There has been no change in those positions regarding wages 
and seniority.  As mentioned in section I, above, Respondent ad-
mitted in its answer that on June 29 it had granted wage increases 
to unit employees.  That did not occur until Respondent had sub-
mitted a final counterproposal and had informed the Union of its 
intention to grant those increases.  Still, the Union did not agree 
that they could be granted.  Moreover, there is no evidence that 
Respondent implemented any other aspect of its final proposal.  
Thus, so far as the record disclo
ses, the wage increases constituted 
a piecemeal implementation of its final proposal. 
In light of the discussion in 
the following Section, one other 
counterproposal must be mentioned.
  In its initial counterproposal, 
Respondent included a provision which states, ﬁUpon termination 
of this agreement, all benefits hereunder shall be terminated and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160shall not survive the agreement.ﬂ  Respondent did not explain its 
reason for that provision.  It probably should not be difficult for 
anyone to ascertain that purpose.
  The provision remained on the 
table throughout the ensuing negotiations.  At the November 23 
negotiating session the Union agreed to its inclusion in a contract. 
V.  DISCUSSION 
As set forth at the beginning of the preceding section, any 
analysis of negotiations and their progress, or lack of it, must be 
conducted within the confines of two restrictions.  First, negotia-
tions must be viewed in their totality, so that isolated events, pro-
posals and counterproposals are not accorded undue weight, 
which is not truly reflective of the entirety of the process.  Second, 
the substance of proposals and counterproposals may be scruti-
nized, but that scrutiny must not be conducted on the basis of 
whether a trier of fact or reviewer subjectively believes their terms 
to be desirable or sufficiently generous. 
The Union™s initial proposal, if accepted, would have resulted 
in substantial improvement in the employment situation of unit 
employees.  It hardly is surprising that Respondent would have 
resisted changes which were so extensive.  But, Respondent did 
not merely resist those proposals. 
 In significant respects, it coun-
terproposed terms which took away substantial employment terms 

existing before the Union had been certified or imposed greater 

burdens on unit employees. 
The initial counterproposal elim
inated unit employees™ 40-hour 
weekly workweek guarantee, while obliging those employees for 
the first time to work overtime whenever directed by Respondent 
to do so.  In addition, it eliminated overtime pay for work in ex-
cess of 8 hours a day; only work in excess of 40 hours during a 
workweek would provide a basis fo
r overtime pay.  The initial 
counterproposal also el
iminated existing paid breaks and two paid 
holidays, reduced existing vacation benefits, and increased re-
quirements for paid vacations and paid holidays.  It eliminated 
altogether ability of unit employees to participate in Respondent™s 
profit-sharing program, while 
not accepting any alternative pen-
sion program, and proposed increasing substantially unit employ-

ees™ costs for health insurance.  
Finally, it eliminated altogether 
any guarantee that existing practices would be continued. 
As pointed out in section IV, it is not inherently unlawful to 
propose concessions in existing benefits.  Nonetheless, where an 
employer makes such proposed concessionsŠespecially where, as 
here, that is done in so many areasŠit is natural for unit employ-
ees to become apprehensive about being retaliated against for 
having exercised their statutory right to elect a bargaining agent.  
Employee-perception has been held a valid statutory consideration 
when evaluating whether or not violations of Section 8(a)(1) of 
the Act have been committed.  
NLRB v. Gissel Packing Co.
, 395 
U.S. 575, 617 (1969).  There seems no reason to conclude that the 
Court would be any less disposed to take employee perceptions 
into account when evaluating co
unterproposed eliminations, re-
ductions and increased burdens. 
Obviously, an employer can eliminate any adverse conclusion, 
based upon concessionary counterproposals, by adducing evi-

dence of ﬁa legitimate business purpose,ﬂ 
NLRB v. J. P. Stevens & 
Co., supra, for them.  Here, Respondent has not argued, nor pro-
duced evidence showing, that it had some pressing financial need 
that obliged it to propose the above-enumerated counterproposals.  
Nor has it argued, even, that gran
ting the Union™s proposals would 
cause it to incur too great an expe
nse.  Instead, Holcomb advanced 
a somewhat different type of reason for them. 
As quoted in section IV, he explained that those counterpropos-
als had been intended as, in effect, bargaining chips: they were 
made with the intended objective of using their restoration in ex-
change for concessions by the Union in its own extensive initial 
proposals.  Of course, viewed un
der the Act, such an explanation 
raises an inherent danger, in light of the above-mentioned em-

ployee-perception of possible retaliation for having elected a bar-
gaining agent.  Nonetheless, that election does not guarantee em-
ployees of increased employment benefits nor, even, of retention 
of all existing employment benefits. 
So far as the record discloses, Respondent had never guaran-
teed its employees that all, or any, of those existing employment 
terms would be perpetuated indefinitely.  Presented here is a bar-
gaining situation for an initial collective-bargaining contract.  
During its term, Respondent would be obliged to perpetuate what-
ever employment terms were enumerated in such a contract.  Be-
yond that, Respondent was entitled to stake out some ground for 
resisting the Union™s proposed improvements.  In such circum-
stances, despite the danger that unit employees might perceive that 
the detrimental counterproposals were retaliatorily-motivated, it 
cannot be said that Respondent™s counterproposed eliminations, 
reductions and increased obligations, involving employment terms 
prior to certification, had been to
tally lacking in legitimate busi-
ness purpose and so n
ecessarily at odds with ﬁintent to settle the 
differences and to arrive at agreement,ﬂ 
NLRB v. Wonder State 
Mfg. Co., supra, that, without more, they inherently constituted 
evidence of unwillingness to bargain in good faith. 
Before moving on, one proposalŠelimination of existing prac-
ticesŠwarrants added comment.  Viewed from an objective per-
spective, the items on the Union™s page-and-a-quarter list may 
appear trivial, even viewed in their totality.  But, relative trivial-
ness of an employment-related subject or subjects is not a proper 
analytical consideration.  For, regardless of their relative weight in 
the overall employment-scheme, the practices on the Union™s list 
did involve ﬁissues that settle an as
pect of the relationship between 
the employer and the employees.ﬂ (Citations omitted.)  
Chemical 
& Workers v. Pittsburgh Plate Glass Co.
, 404 U.S. 157, 178 
(1971).  So long as an employment term ﬁis an aspect of the rela-
tionship between [an employer] and its own employees,ﬂ 
Ford Motor Co. v. NLRB
, 441 U.S. 488, 501 (1979), ﬁ[n]ational labor 
policy contemplates that areas of common dispute between em-
ployers and employees be funneled into collective bargaining.ﬂ Id
. at 499. 
Considering that the Union prepar
ed its one-and-a-quarter page 
list from information 
provided by unit employees, it would be 
difficult to conclude that the list™s enumerated items were not 
matter of concern to at least some
, if not all, of those employees.  
Certainly, there is no evidence that no unit employees had been 
uninterested in perpetuation of those listed practices.  Given Re-
spondent™s own ﬁEntire Agreementﬂ counterproposal, moreover, 
there is no basis for concluding 
that the Union had no legitimate 
reason for seeking to have those practices embodied in a collec-
tive-bargaining contract with Respondent.  Indeed, throughout the 
negotiations, Respondent made plai
n that it would not regard itself 
 ALTORFER MACHINERY CO. 161bound by any employment term not included in a collective-
bargaining contract. 
Turning to the second objective area for evaluating the sub-
stance of proposals and counterproposalsŠones which are meas-
ured against the process contemplated by the Act and against the 
role which Congress has accorded under the Act to partiesŠ
Respondent™s initial counterproposal included a broad manage-
ment rights provision, no restriction on the extent of its authority 
over personnel decisions, and a wage provision which allowed it 
to exercise total discretion over 
wage increase determinations.  Of 
course, the Board has held that ﬁit 
is not unlawful for an employer 
to propose and bargain concerning a broad management-rights 
clause.ﬂ  (Footnote omitted.)  
Commercial Candy Vending Divi-
sion
, 294 NLRB 908, 909 (1989). Still, not to be overlooked is the 
inherent impact of Respondent™s management right counterpro-
posal, especially when considered in conjunction with the other 
counterproposals enumerated at the beginning of this paragraph. 
Were all of those counterproposa
ls to be accepted, the Union 
would be left with no role as
 a certified collective-bargaining 
representative in areas of greatest concern to employees it is sup-
posed to be representing.  For example, at this earlier stage of the 
overall bargaining process, it is no less logical to ask, than did the 
United States Court of Appeals fo
r the District of Columbia, in 
connection with a later stage of the overall bargaining process, 

ﬁCan one imagine employee™s payŠin any industryŠbeing de-
scribed as a subject of a 
management functions
 clause?ﬂ  
McClatchy Newspapers, Inc. v. NLRB, 
supra, 131 F.3d at 1033.  
Yet, that is precisely the result which would occur under the pro-
visions of Respondent™s initial counterproposal, notwithstanding 
that wages were covered un
der a separate section. 
Under that section, to be sure, 
the Union was accorded a role in 
bargaining about minimum wage for each unit employee.  But, 
that role was confined to ad hoc
 wage determinations for each unit 
employee, without any standards, such as seniority, to guide de-
terminations concerning relationships between minimum wages 
for similarly-situated employees.  Beyond that, under its initial 
counterproposal Respondent was fr
ee to decide when and whether 
or not each unit employee would receive a wage increase during 

any contract™s term, as well as the amounts of increases which it 
decided to grant, without ﬁhaving fixed standards as well as fixed 
timing for considering raises,ﬂ Id. at 1035 fn. 8, which would 
allow the union to meaningfully 
represent unit employees in con-
nection with wage increases. 
Beyond that, under the management rights counterproposal, the 
Union was foreclosed altogether
 from a meaningful bargaining-

agent role with respect to personnel decisions: ﬁdischarge, disci-
pline, lay off, rehire, promot[ion], demot[ion], select[ion] for va-
cancy or layoff.ﬂ  Respondent based that counterproposal on the 
one in the Union™s contract with Se
rv-A-Lite.  But, in its initial 
counterproposal, it delib
erately omitted the ﬁjust causeﬂ qualifica-
tion contained in Serv-A-Lite™s management provision.  As a 
result, Respondent concedes, the Union would be foreclosed from 
any representative role in such personnel decisions which Re-
spondent chose to make, effectively leaving unit employees un-
represented when such decisions were made. 
It must not be overlooked that the totality of the management 
rights, ﬁjust cause,ﬂ wages and their increases, and no-seniority 
counterproposals have statutory implications beyond merely the 
immediate bargaining situation.  
As Bruske pointed out during 
negotiations, the Union is required to abide by a duty of fairly 
representing all unit employees.  
Vaca v. Sipes
, supra.  ﬁThe un-
ion, of course, had to represent all employees in the bargaining 
unit.ﬂ  Danylchuk v. Des Moines Register & Tribune Co.
, 128 
F.3d 653, 654 (8th Cir. 1997).  That duty is not one confined 
merely to processing grievances, nor even merely to contract ad-
ministration.  It extends no less to contract formation.  
Airline 
Pilots v. O™Neill
, 499 U.S. 65 (1991).  A union ﬁowes its members 
the same duty of fair representati
on during contract negotiations as 
it [does] in all other union activities.ﬂ  (Citation omitted.)  
Young 
v. UAW-LETC
, 95 F.3d 992, 997 (10th Cir. 1996). 
One aspect of that duty is that a union must not deal with its 
members in a fashion that is concluded to be ﬁarbitraryﬂŠﬁso far 
outside a wide range of reasonableness that it is wholly irrational 
or arbitrary.ﬂ  Ibid, 499 U.S. at 78.  Although the issue has never 
been litigated, so far as I can ascertain, given the statutory role 
contemplated for a certified bargaining representative, a union 
certainly leaves itself vulnerable to a conclusion of arbitrary action 
if it abandons the fields of wage and personnel decisions to the 
total discretion of an employer with whom that union executes a 
collective-bargaining contract.  Certainly, it is difficult to square 
such an abandonment role with the obligations which the Act 
contemplates for certified representatives in the overall bargaining 
process and, beyond that, with the statutory obligation of labor 
organizations to fairly and fully represent all bargaining unit 
members.  The fact is that, under its management rights and wage 
counterproposals, Respondent could freely discriminate against 
employees, on whatever basis, and the Union would be foreclosed 
altogether from any contractual recourse to prevent and remedy 
that discrimination. 
In fact, it was essentially foreclosure of the Union from any 
participation in connection with those subjects that generated 
Respondent™s management rights and wage counterproposals, as 
well as its objections to any ﬁjust causeﬂ and seniority provisions.  
ﬁI wanted management rights to stay basically what we had in past 
years,ﬂ asserted Holcomb, and as to ﬁjust cause,ﬂ he testified that 
Respondent™s management has ﬁthe best knowledge of what peo-
ple are doing, how well they do it and can make that decision 
better being closer than an arbitrator.ﬂ  Similarly, as to wages, 
Holcomb argued that Respondent™s wage counterproposal, shorn 
of any objective standards, preserved ﬁthe judgment of managers 
of employees who are actually pe
rforming their work the best,ﬂ 
and, further, that he ﬁcould never figureﬂ any objective-factor 
formula for granting wage increases.  Thus, Respondent™s reasons 
for its counterproposals
 in this second objective area for evaluat-
ing proposals are quite different from the bargaining-chip argu-

ment that it advanced in connection with counterproposals in the 
first objective area of evaluation. 
The reasons advanced by Holcomb in that second area, how-
ever, are more akin to ﬁempty talk and . . . mere surface 
[m]otions,ﬂ 
NLRB v. Reed & Prince Mfg. Co., 
supraŠto ﬁshadow 
boxingﬂ and to ﬁsurface bargaining,ﬂ 
Continental Insurance Co. v. 
NLRB, supra
Šthan to legitimately advanced business-related 
concerns.  After all, as quoted in section IV, Holcomb did testify 
to some objective factors which he took into account when evalu-
ating past wage increases: ﬁperformance on their job, how well 
they knew their job; their attendance record and whether they 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162would come in late or on time for work,ﬂ and ﬁhow long they have 
been in the job, or within the company.ﬂ  In fact, that latter factor 
appears to be the very seniority criterium which Respondent was 
unwilling to include in a contract with the Union. 
In reality, the counterproposal co
ncerning wage increases, and 
to a lesser extent the aspect of management rights concerning 
personnel decisions, illustrate th
e concern with decollectivization 
which Chief Judge Edwards identified in his opinion in 
NLRB v. 
McClatchy Newspapers, Inc
., supra, 964 F.2d at 1173.  Those 
counterproposals would allow Respondent to continue dealing 
with unit employees, under a contract with their bargaining agent, 
on an individual basis, to the detriment of the collective-
bargaining process contemplated by the Act.  Employees could be 
punished or rewarded without regard to standards applied to simi-
larly situated unit or nonunit employees.  Employees could receive 
wage increases while similarly s
ituated coworkers were denied 
increases.  Amounts of increases could vary even though employ-
ees involved were comparably situ
ated.  In short, under Respon-
dent™s wage and management rights counterproposals, those em-

ployees and their elected and certified bargaining agent would 
ﬁface[ ] a discretionary cloud.ﬂ  
McClatchy Newspapers, Inc. v. 
NLRB, supra, 131 F.3d at 1032. 
Not to be overlooked in connection with an evaluation of Re-
spondent™s initial coun
terproposal is its pr
ovision for excluding 
ﬁhourly office personnelﬂ from the definition of ﬁemployeeﬂ in-
cluded in the bargaining unit.  Respondent agreed that that provi-
sion would encompass all office clerical employees.  Yet, it had 
been at Respondent™s insistence that that classification of em-
ployee had been included in the 
unit in which the representation 
election was to be conducted.  There is no evidence that the duties 
of those employees had changed between execution of the election 
stipulation and submission of Respondent™s initial counterpro-
posal.  An abrupt reversal of pos
ition, so soon after the certifica-
tion had issued, would naturally convey the message that Respon-

dent was not altogether
 serious in its attitude toward the employ-
ees whom the Union represented and toward the overall statutory 
process of selection of a bargaining agent and bargaining with that 
agent.  That is, so abrupt a reversal of position raises a natural 
suspicion about Respondent™s good faith. 
So, also, does its counterproposal
 for termination of all contrac-
tual benefits upon termination of 
the contract.  As a matter of law, 
with limited exceptions, ﬁthe collective bargaining agreement 

survives its expiration date for purposes of marking the status quo 
as to wages and work
ing conditions,ﬂ whic
h the employer is 
obliged to maintain ﬁuntil the parties negotiate a new agreement or 

bargain in good faith to impasse.ﬂ  
NLRB v. Carilli, 648 F.2d 
1206, 1212 (9th Cir. 1981).  Accord: 
Hinson v. NLRB
, 428 F.2d 
133, 136Œ138 (8th Cir. 1980).  A proposal to, in effect, waive that 
statutory obligation ﬁdeprive[s] the union of ‚purchase™ in pursu-
ing future negotiations,ﬂ thereby disparaging it, 
McClatchy News-
papers, Inc. v. NLRB
, supra, 131 F.3d at 1033, as well as disparag-
ing the statutory process of collective-bargaining.  For, such a 
proposal, no less than a refusal to
 honor the statutory obligation to 
preserve existing terms upon contract expiration, ﬁamounts to a 

declaration . . . that not only the Union, but the process of collec-
tive bargaining itself may be dispensed with.ﬂ  
NLRB v. General 
Electric Co., 418 F.2d 736, 748 (2d Cir. 1969), cert. denied 397 
U.S. 965 (1970), rehearing denied 397 U.S. 1059 (1970). 
Still, as pointed out at the beginning of section IV, evaluations 
of the course of bargaining must 
not be confined to the face of 
proposals and counterproposals.  Al
so to be taken into account is 
the course of negotiations: the ar
guments made to support an em-
ployer™s own counterproposals and to oppose a union™s proposals, 
willingness to modify and trade-
off initial propos
als and counter-
proposals, openness of mind.  As set forth in section IV, Holcomb 
did explain that he ﬁprobably wasn™t thinking good at all over 
anythingﬂ when Respondent had insisted on office clerical em-
ployees being included in the bargaining unitŠthat he had not 
taken into consideration the fact 
that ﬁbefore [it was] union some 
things weren™t confidential that mightﬂ become so after certifica-

tion issued.  Yet, that explanation was not advanced convincingly 
and, as pointed out in section IV, it tends to be contradicted by the 
objective fact that, during the representation proceeding, Respon-
dent had been represented by experienced and knowledgeable 
counsel.  It simply did not seem
 likely that the consequences of 
including office clericals in the bargaining unit would not have 
been explained to Holcomb at the time he expressed his desire to 
include them in the bargaining unit. 
Beyond that, ﬁconfidential employeesﬂ are specifically ex-
cluded from the certified bargaining unit.  If all office clerical 
employees truly had ﬁaccess to confidential business information,ﬂ 
NLRB v. Hendricks County Rural Electric Membership Corp., 
supra, surely that specific exclusion would have accomplished 
their exclusion, without the need to fool around with the certified 
unit definition. Moreover, Respondent eventually agreed that only 
one of the office clericalsŠShirley GrunderŠtruly was confiden-
tial.  Any argument that that 
agreement demonstrates Respon-
dent™s flexibility is an argument which founders on one fact.  
There is no basis for concluding that Respondent had been un-
aware, when it formulated its in
itial counterproposal, that office 
clerical employees other than Grunder truly did not qualify as 
confidential employees.  Surely, if anyone knew what their duties 
were, that someone would be Respondent.  Yet, it advanced a 
counterproposal for their exclusion from the unit and a supporting 

argument that, in fact, applied to only one of them.  Rather than 
demonstrating flexibility, Respondent™s eventual acquiescence to 
exclusion of only Grunder partakes more of a party being caught 
with its paw in the cookie jar. 
No greater confidence in Respondent™s seriousness toward bar-
gaining is engendered by examination of its negotiating conduct in 
connection with the other above-covered subjects.  To be sure, 
most of the first above-described 
category eliminations, reductions 
and increased obligations were eventually restored.  Consistent 
with Holcomb™s ﬁselling lift trucksﬂ analogy, one would assume 
that those restorations would have
 resulted from trade-offs with 
improvements which the Union had initially proposed.  In fact, 

that did occur on May 20 when Respondent agreed to drop its 
365-days eligibility requirement for paid holidays, in return for the 
Union™s agreement to accept only 
eight paid holidays and to ac-
cept the counterproposal requiring 
work the day before and after a 
holiday to be eligible to be paid for that holiday.  During the May 

22 negotiating session, Respondent agreed that unit employees 
would pay no greater health insurance costs than its other hourly-
paid employees, in return for the Union™s agreement to forego 
proposing that unit employees par
ticipate in the Central States 
program.  But, those were the only
 restorations or partial restora-
 ALTORFER MACHINERY CO. 163tions which were shown to have 
been the result of actual trade-
offs. 
For the most part, Respondent made unexplained ﬁconcessions 
here and there,ﬂ 
NLRB v. Herman Sausage Co., 
supra, without 
any evidence of specific trade-o
ffs for them.  For example, Re-
spondent revised its counterproposal to restore overtime pay after 
8 hours of work, without any show
ing that the revision related to 
any concession by the Union in its initial proposal.  Similarly, 

Respondent restored paid breaks for technicians for the May 22 
negotiations and, when the Union continued to protest about the 
lack of contractual paid breaks for other unit employees, later 
extended paid breaks to other unit employees.  But, there is no 
evidence that it took either step only after the Union had aban-
doned some proposal or had acquiesced in some other counterpro-
posal.  After the Union dropped its demand for a fourth paid vaca-
tion week after only 15 years, Respondent revised its initial coun-
terproposal to restore most of the 
preexisting paid vacation policy.  
But, there is no particularized evidence that the latter had been in 
response to the former, nor to some concession by the Union in 
another area.  In short, while Holcomb advanced an explanation 
for the first category of proposalsŠeliminations, reductions, obli-
gations increasesŠthere is no evid
ence that Respondent bargained 
consistently with that explanat
ion in connection with those sub-
jects.  For the most part, instead, the evidence shows that it did no 
more than feed restorations into the bargaining process, here and 
there, without regard to what the Union was doing or not doing as 
negotiations progressed. 
In fact, in two regards Respondent resisted any restorations 
whatsoever.  Prior to certification unit employees had been guar-
anteed a 40-hours workweek and 
were not required to accept 
overtime work.  In its initial counterproposal, Respondent elimi-
nated the former and required the latter.  There is no evidence that 
it was willing to consider any 
changes in those two counterpro-
posals, as might be expected were it truly following a ﬁselling lift 

trucksﬂŠlike approach in that cate
gory of subjects.  Instead, Re-
spondent obdurately insisted on inclusion of both counterpropos-
als in any contract which it exec
uted with the Union.  Yet, its 
asserted business-related reason fo
r that insistence are not consis-
tent with the practice which Respondent had been following be-
fore the Union became the certifie
d representative of the unit em-
ployees. 
In both instances, Respondent pled customer-necessity.  For the 
one, it argued that customers did not guarantee business to Re-
spondent.  Yet, that was the fact before the Union was certified.  
For the other, it argued that ﬁwhen our customers say jump, we 
jump.ﬂ  Obviously, true.  Yet, there is no basis for concluding that 
customer-demands had been any greater after than before the 
Union™s certification.  If Re
spondent was able to accommodate 
customer demands before then, there is no basis for concluding 
that it would be unable to continue doing so after certification, 
without unit employees being newly required to work overtime 
whenever demanded by Respondent.  What is shown is that, taken 
collectively, those counterproposals left unit employees vulnerable 
to working less than 40 hours a week, perhaps as supervisors and 
nonunit employees performed their work, while the unit employ-
ees would be required to work overtime whenever directed to do 
so by Respondent.  Yet, the only perceivable difference between 
Respondent™s operations was the fact that the Union had been 
certified as the unit employees™ bargaining agent.  In the circum-
stances, it would be fair for an employee to conclude that those 
counterproposals partook more of
 retaliatory penalty, than of 
genuine business need. 
A like conclusion might be perceived from Respondent™s coun-
terproposal to eliminate all existing practices, though as it turns 

out that its approach in this area
 was more rooted in the rationale 
which motivated its management rights and wage proposals.  The 
importance to employees of such
 practices, trivial though one 
might subjectively view them, under
 the Act is discussed above.  
Although Respondent criticized some items on the Union™s page-
and-a-quarter list as being vaguely-worded and as not being totally 
accurate recitations of some practices, it never denied that the list 
did recite practices being followed
 at the Davenport facility prior 
to the Union™s certification.  What Respondent did argue, with 
logic to support that argument, is that never before had it reduced 
those practices to a written guarantee of their continuation.  As a 
result of the certification and its ensuing bargaining obligation, 
Respondent would become required to make such a commitment.  
Thus, it was hardly illogical for it to
 insist that the Union ﬁput on 
the tableﬂ the practices that it sought to have Respondent perpetu-

ate. The logic of that position, however, diminishes when the bar-
gaining about those practices is reviewed.  Rather than specify 
vague or not completely accurate statements of certain practices, 
Respondent deprecated the Union™s 
entire list as being ﬁridicu-
lous,ﬂ even though it had been Respondent who had insisted on 
ﬁput[ting] on the tableﬂ practices which the Union wanted contin-
ued during a contract™s term.  Respondent also made the facially 
logical argument that it would be too costly to submit every dis-
pute over those items to arbitration.  Yet, as pointed out in section 
IV, Respondent has presented no evidence showing that such a 
concern had truly been genuineŠhad been other than the smoke 
of ﬁconclusional statements,ﬂ 
John Ascuaga™s Nugget
, supra.  In fact, the Union™s revised proposal to remove any standards or 
practices provision from the arbitr
ation stage of any disputes reso-
lution procedure would appear to remove Respondent™s asserted 
objection.  Nonetheless, Respondent continued to advance it as an 
objection to listing practices in any contract and, moreover, Hol-
comb continued doing so as late as when testifying in this pro-
ceeding. Beyond that base objection to including standards and practices 
in any collective-bargaining contract, Holcomb advanced a series 
of particularized objections to sp
ecific items on the Union™s page-
and-a-quarter list.  Yet, it is difficult to take any one of those par-
ticularized objections seriously, 
in light of the evidence concern-
ing existence of those practices 
and in light of commonsense.  
How truly realistic is it to assume that some unit employee would 
seize upon the lunch and break practice and insist upon taking 
lunch in the vicepresident and general manager™s office?  And, 
concomitantly, how reasonable is it to assume than any arbitrator 
would conclude that a contractual right existed to do so?  More-
over, inasmuch as employees had been allowed to perform some 
off-hours personal work at Respondent™s facility, on what basis 
did relocations arise as a problem for no more than continuation of 
that admitted practice?  Further, is it realistic to assume that per-
petuation of the practice of allowing unit employees to take un-
paid time off for personal reasons will lead to unit employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164taking every day off, in the process foregoing pay altogether?  Or 
to contend that continuance of the stamp-purchase practice, when-
ever stamps are available, will 
somehow necessitate that Respon-
dent undertake the expanded obligation of making special stamp 
purchases to satisfy employee-demands for them? 
The ﬁpatent improbab[ility],ﬂ Q
ueen Mary Restaurants Corp. v. 
NLRB, supra, of those objections is, itself, some evidence that 
Respondent was not approaching negotiations about maintenance 

of standards or practices with an open mind and with sincerity of 
intent to make accommodations and modifications needed to 
reach agreement.  In fact, Respon
dent made mostly no response to 
the Union™s proposal for continua
nce of practices other than to 
reject almost all aspects of that proposal and its related list.  No 
seeming effort was made to make a more limited counterproposal.  
No seeming effort was made to suggest reduction in the number of 
practices, that would leave more acceptable the overall commit-
ment about practices which the Union was seeking.  In fact, no 
seeming effort was made to more narrowly describe the practices 
enumerated on the Union™s list.  To be sure, Respondent was be-
ing asked for the first time to embody its practices in writing and 
to make a commitment to continue them for the duration of a 
contract.  But, rather than attempt to accommodate that situation 
and try to reach a more limited 
agreement with the Union, Re-
spondent did no more than deprecate the list and reject every one 
of its listed practicesŠnot on grounds displaying genuine concern 
about having to continue particular practices, but rather on a basis 
removed by the Union during negotiations and on a variety of 
specious worst-case scenarios. 
A conclusion that Respondent had entered negotiations with no 
intention of relinquishing any control over its employment rela-
tionship with employees, regardless of proposals or modified 
proposals which might be made by the Union, is fortified by its 
rigidity during negotiations concerning wages and their increases, 
and by the aspect of management rights involving personnel deci-
sions, such as discharge, layoff, 
promotion, etc.  Respondent was 
completely unwilling to budge from its initial management rights 

counterproposal.  It refused to submit personnel-related decisions 
to contractual disputes resolution, especially to arbitration.  It 
displayed no open-minded willingn
ess to consider even the least 
restriction on what it asserted to be its ﬁinherent rightﬂ to make 

personnel decisions, even to the limited extent of agreeing that 
there should be ﬁjust causeﬂ for such decisions.  It offered no 
compromise.  It made no effort to
 trade-off some limitation on its 
authority over personnel-related decisions in return for the Un-
ion™s concession in that or some other area. 
Indeed, Respondent™s total unwillingness to brook any com-
promise whatsoever in its management rights counterproposal™s 
language, as negotiations continued, was highlighted by what 
occurred when the Union pointed out that the counterproposal left 
the Union and the unit employees™ representation rights unpro-
tected should Respondent decide to relocate operations.  Respon-
dent agreed that that was the fact.  It disavowed any intention to 
take such a course.  Yet, asked to embody that stated intention in 
writing, in a contract, Respondent
 flatly refused to modify its 
management rights provision even to that extent.  It advanced no 
reason for that unwillingness.  
It merely assert
ed unwillingness 
and remained adamant in its refusal to make even so limited a 

modification. 
Respondent remained no less rigid with regard to wages.  Un-
der its initial counterproposal, min
imum wages would be set on an 
individual unit-employee basis.  No standards were contemplated 
to guide comparability of mini
mum wages among comparably-
situated employees.  Nor would any such standards exist to guide 
comparable fairness of increases during a contract™s term.  Instead, 
throughout negotiations, Respondent insisted single-mindedly that 
it intended to retain total control over wage-increase determina-
tionsŠthat its managers knew best and that no role in that process 
could be accorded to an arbitrator.  Even though Holcomb enu-
merated some objective standards historically considered when 
evaluating whether or not to grant increases, Respondent was 
completely unwilling to agree to the least modification of its open-
ended wage increase discretionŠunwilling to include seniority or 
any other objective factor as even some, though not necessarily 
the only, bases for considering whether or not to grant mid-term 
wage increases to unit employees. 
True, Respondent did make some seeming compromise in its 
ﬁTHIRD WAGE PROPOSAL.ﬂ  But,
 that purported compromise 
was more apparent than real.  In the first place, ongoing wage 
increase negotiations, over the term of a collective-bargaining 
contract, presents ﬁtransaction costs [which] might (or might not) 
make that infeasible.ﬂ  
McClatchy Newspapers, Inc. v. NLRB
, supra, 131 F.3d at 1034.  After all, though Respondent has fol-

lowed a practice of determining and granting wage increases mid-
calendar year, nothing in its counterproposals would oblige it to 
continue following that practiceŠto refrain from, instead, decid-
ing to string-out wage increase determinations, unit-employee-by-
unit-employee, throughout the calendar year.  Certainly, its overall 
individual-unit-employee approach to wages naturally raises some 
suspicion, among employees and their bargaining agent, that Re-
spondent might well resort to 
such a revision in practice. 
Second, with no objective standards whatsoeverŠeven limited 
ones which still would allow Respondent to exercise some subjec-
tive discretion in determining whether or not to grant particular 
wage increasesŠwillingness to give notice of proposed increases, 

and to bargain before granting them, is hardly meaningful.  Any 
bargaining would essentially consist of Respondent advancing its 
reasons and, where it disagreed, the Union protesting.  The same 
factors could be emphasized to support an increase for one em-
ployee, while diminishing those same factors in connection with a 
decision to not grant an increase to a comparably-situated em-
ployee.  The Union would be in no position to bargain meaning-
fully about what, after all, would be no more than Respondent™s 
statements about why it decided to grant or withhold a particular 
increase.  In fact, absence of 
any objective standards whatsoever, 
not only decollectivizes the collective-bargaining process, but also 

inherently invites an employer to discriminate, in granting and 
withholding increases, against employees who more strongly 
support a bargaining agent, and in favor of unit employees who 
less strongly support, perhaps oppose, that bargaining agent.  With 
respect to wage increases, Respondent™s firmly-held position is 
not meaningfully different than a management functions one. 
In that connection, it should no
t escape notice that the ﬁTHIRD 
WAGE PROPOSALﬂ did provide for certain wage determinations 
to be made on the basis of job titleŠfor employees newly hired 
during the term of a contract.  Th
ereafter, however, possible wage 
increases for those employees, as well as for employees working 
 ALTORFER MACHINERY CO. 165while that contract was being ne
gotiated, would be made without 
any regard for job title.  Yet, if job titles could be a basis for initial 
wage determinations, for newly hired employees, seemingly there 
would be no barrier to taking job 
titles into account, as one factor, 
when making wage increase determinations.  And Holcomb ad-
vanced no explanation for why that would not be feasible. 
Understand, I am not saying that Respondent had to agree to 
the Union™s initially proposed wa
ge-groupings and to its wholly 
seniority-determined system for periodic increases.  To say that 
would be to indulge in subjectiv
e judgment which, as pointed out 
in section IV, is not allowed under the Act.  Yet, as set out at the 
beginning of that section, evaluation of good or bad faith bargain-
ing can take into account objectiv
e aspects of proposals and coun-
terproposals, the explanations fo
r them, and the willingness of 
parties to make efforts to strike
 compromises in connection with 
them, as well as the impact of th
ose proposals and counterpropos-
als on the Congressionally-mandated process of collective bar-
gaining and on the representative role assigned to certified bar-
gaining agent under the Act. 
Respondent was not required to blindly accept the Union™s ini-
tial proposal of job title-grouping 
for purposes of wage determina-
tions.  Nonetheless, doubt about the good faith of its own bargain-

ing position inherently arises from its refusal to give even some 
weight to job titles when evaluating whether or not to grant wage 
increases, while at the same time
 being perfectly willing to utilize 
job titles to establish entry pay for employees hired during the 

term of a contract.  The unexplained inconsistency cannot be dis-
regarded when assessing Respondent™s willingness to bargain in 
good faith. 
Third, if ﬁtransaction costsﬂ incident to bargaining about wage 
increases is of suspect feasibility, even less so is striking whenever 
no agreement is reached as a result of bargaining about one or a 
few proposed wage increases.  
Calling out on strike an entire bar-
gaining unit is hardly an action to be taken cavalierly.  Even less 
so is repeatedly striking ever
y time increases are proposed during 
a contract™s term, particularly were Respondent to begin stringing 
them out during the course of a calendar year.  In that respect, note 
also should be taken of Respondent™s ongoing complaints about 
the trivialness of including practic
es and standards in a collective-
bargaining contract and of the pos
sibility of allowing one or more 
of them to become a subject of arbitration.  Seemingly, Respon-
dent would regard it as no less trivial to dispute a nickel or dime 
an hour increase, or the lack of it, to a strike by the entire bargain-
ing unit.  Yet, it took inconsistent positions on the two subjects. 
It also should not be overlooked that Respondent™s strike-aspect 
of its ﬁTHIRD WAGE PROPOSALﬂ is not necessarily consistent 
with the objective sought by Congress.  As Section 1 of the Act 
makes explicit, one of its objectives is to utilize collective-
bargaining contracts as a means for minimizing, if not eliminating, 
disruptions to the free flow of commerce caused by labor disputes.  
Obviously, strikes are one such disruptions.  Rather than accom-
modating that objective, Respondent™s strike-alternative revised 
counterproposal contemplates the very type of conduct which is 
inherently disruptive of the free flow of commerce.  And inas-
much as striking is a possibility every time a wage increase is 
conferred or denied, that as
pect of the ﬁTHIRD WAGE 
PROPOSALﬂ presents the prospect of ongoing labor dispute and 

incident disruption.  Of course, were one to conclude that the Un-
ion would not be likely to strike as a result of individual wage 
increase determinations, because it is not feasible to do so, then 
that aspect of Respondent™s revised counterproposal is an empty 
oneŠand it did not seem that Respondent had overlooked that 
fact. Of course, Respondent is hardly obliged to tailor its bargaining 
actions with an eye to promotin
g the statutory objectives of Con-
gress.  Even so, it is obliged to 
comply with ﬁ[v]arying practices in 
enforcing the Act,ﬂ 
H. K. Porter v. NLRB, 
supra.  Its 
attitude to-
ward the Act and the obligations arising under it was revealed in 
connection with negotiations about that ﬁTHIRD WAGE 
PROPOSAL.ﬂ  It suggested that the Union utilize its willingness 
to bargain about wage increases as some type of lever to compel 
unit employees to pay union dues.  Putting aside the fact that Iowa 
is a so-called ﬁright to workﬂ State, and the fact that represented 
employees are not required under the Act to become full union 
members, the fact is that Sectio
n 8(a)(3) of the Act provides the 
means whereby labor organizations can lawfully compel dues 

payments by ﬁfinancial coreﬂ members.  
NLRB v. General Motors 
Corp.
, 373 U.S. 734, 742 (1963).  Discrimination in evaluating 
wage increases for represented employees is not contemplated by 
that statutory scheme.  To the contrary, to discriminate against an 
employee who legitimately refuses to pay dues, much less become 
a full member of the Union, woul
d constitute the very type of 
discriminatory conduct which gives rise to a breach of labor or-

ganizations™ statutory duty of fair representation.  Advancing an 
unlawful course of action to justify a counterproposal hardly dis-
plays the good faith which the Act requires. 
Aside from its substantive position
s and its lack of willingness 
to agree to compromises and modifications of them, at various 
points during the negotiations Respondent made statements which 
demonstrated its inflexibility concerning its counterproposalsŠ
demonstrated its unwillingness to 
negotiate ﬁwith an open and fair 
mind, and a sincere purpose to find a basis of agreement,ﬂ 
Globe 
Cotton Mills v. NLRB
, 103 F.2d 91, 94 (5th Cir. 1939), and ﬁwith 
an intent to settle the differences and to arrive at an agreement.ﬂ 
NLRB v. Wonder State Mfg. Co., 
supra.  Thus, it is uncontroverted 
that it told the Union, in connec
tion with seniority, ﬁthis Company 
will not sign a contract with seniority in itﬂ; that breaks and tele-

phone and restroom usage were ﬁthe way it was now and [Re-
spondent] had no intent of changing anythingﬂ; that ﬁthe manage-
ment rights that we are offering you is the same management 
rights we offered you from day one.  We haven™t change it.  It is 
not going to changeﬂ; that ﬁit was [Respondent™s] inherent right 
prior to being union to discipline, discharge for whatever reason . . 
. and [Respondent] believed [it] still had that inherent right and . . .  
had no wish to give it upﬂ; and, that ﬁthere would be no classifica-
tions or descriptions.ﬂ  Those phrases are hardly words expressing 
willingness to compromise or to 
settle differences.  Rather, they 
are phrases of farewell, should the Union seek to negotiate any 
changes in Respondent™s initial 
counterproposals concerning those 
subjects. 
In the final analysis Respondent™s overall approach to bargain-
ing appears to have been one of
 rigid unwillingness to bargain 
meaningfully about what Holcomb asserted were management™s 
ﬁinherent rightsﬂ and that the Union should simply be willing to 
accept that state of affairs in return
 for initial wage increases.  In 
fact, Respondent stated as much during the negotiations.  Thus, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166there is no dispute that it flatly told the Union during the May 20 
negotiating session, ﬁthat [Respondent was] offering good wages, 
increases and that that should be enough for the employees.ﬂ  That 
cannot be regarded as some type of inadvertent or momentarily ill-
considered remark.  For, it is unc
ontested that the Union was told 
the same thing during the June 11 negotiating session: that Re-

spondent ﬁwas giving big wages in the first contracŠreally big 
wages compared to most . . . and that the employees should be 
satisfied with big increases in wages for a first contract and not 
expect anything else.ﬂ  Of course, Section 8(d) of the Act requires 
that bargaining be conducted for subjects other than merely ﬁgood 
wagesﬂ and ﬁbig increases.ﬂ 
The situation presented here is not so open and shut as the Gen-
eral Counsel portrays it to be.  Vi
ewed in isolation, many of the 
above-discussed factors would not, standing alone, support a con-
clusion of failure to bargain in good faith.  Indeed, such a conclu-
sion would not be supported by certain combinations of those 
factors.  Nevertheless, the situation 
must be viewed in its entirety.  
Respondent entered negotiations with the admitted intention of not 
relinquishing any of the ﬁinherent rightsﬂ of managementŠan 
intention not necessarily unlawful,
 but one that creates a natural 
tension with the statutorily-contemplated process of collective 
bargaining and, also with the representative function of a certified 
bargaining agent. 
Respondent implemented that ad
mitted intention through initial 
counterproposals regarding wages and personnel decisionsŠe.g., 
discharge and discipline, layoff and rehire, promotion and demo-
tionŠwhich shut out the Union al
most entirely from fulfilling any 
representative role concerning those important mandatory bargain-
ing subjects during a contract™s term.  Respondent adhered rigidly 
to those initial counterproposals, be
ing unwilling to relent in any 
meaningful extent from them and being unwilling to be open-
minded to compromise regarding their terms.  To the small degree 
that it did counterpropose a revisi
on of its initial wage counterpro-
posal, it accompanied that revision with the suggestion that the 
Union utilize it in a manner wh
ich likely violates the Union™s 
statutory duty of fair representation and which exceeds the statuto-
rily-allowable method for enforcing financial obligations of bar-
gaining unit members. 
Nor was that the lone occasion when Respondent displayed a 
cavalier attitude toward the Act an
d ﬁpractices in enforcingﬂ it.  
H. 
K. Porter v. NLRB, 
supra.  It initially counterproposed revising the 
newly-certified bargaining unit to remove from representation an 
entire class of employeesŠoffi
ce clerical employeesŠwhose 
inclusion in the unit Respondent had sought originally.  It did so 

on an asserted basis already covered by the certified unit™s exclu-
sions: ﬁconfidential employeesﬂ.  Although it did eventually relent 
from that initial counterproposal, it did so be effectively acknowl-
edging that, in fact, only one office clerical employee is truly con-
fidentialŠby acknowledging that there was no basis for broadly-
based counterproposal for removal off all office clerical employ-
ees from the certified bargaining unit.  Not only does its bargain-
ing conduct in that respect call into question the sincerity of Re-
spondent™s initial unit-revision co
unterproposal, but also the sin-
cerity of originally insisting that office clerical employees be in-

cluded in the unit. 
Another initial counterproposal which creates tension with 
practices under the Act was the one which terminated all contrac-
tual benefits upon termination of a collective-bargaining contract 
in which they are enumeratedŠin 
effect, counterproposing waiver 
of a statutory right of unit employees and disparaging both the 

certified bargaining agent and, as well, the very process of collec-
tive bargaining, as was true of its wage and personnel-decision 
counterproposals.  And, as with
 the latter counterproposals, Re-
spondent rigidly adhered to that waiver counterproposal, concern-

ing termination of contractual benefits, throughout the negotia-
tions. Indeed, those were not the sole subjects with which Respondent 
displayed no disposition to make modifications to reach agree-
ment on terms for a collective-bargaining contract.  It initially 
counterproposed several eliminations and reductions of existing 
benefits, as well as increases in existing obligations of unit em-
ployees.  Its claim that those counterproposals were intended to, in 
effect, create room for bargaining tends to be refuted by what 
happened in connection with them.  Respondent actually traded 
off restorations during negotiations of but a few of them.  Others it 
added back for no seeming particular reason other than to calcu-
latedly ﬁmake concessions here and there,ﬂ 
NLRB v. Herman 
Sausage Co., 
supra, thereby apparently attempting to disguise, if 
not conceal altogether, the ﬁsha
dow boxingﬂ overall negotiating 
strategy which it was pursuing. 
Contrary to Holcomb™s purported ﬁstarting pointﬂ assertion, 
moreover, some of the eliminatio
ns and one obligation-increase 
never were restored during bargaining.  To the contrary, Respon-
dent obdurately adhered to its initial mandatory overtime counter-
proposal. It also rigidly adhered to elimination of the existing 40-
hour workweek guarantee, agreeing only that it would not hire 
anyone for the specific purpose of replacing work of unit employ-
ees, but retaining the option to assign supervisors and regularly 
employed nonunit employees to perform work that unit employees 
could be performing.  Both with respect to mandatory overtime 
and elimination of the 40-hour workweek guarantee, Respondent 
advanced for those counterproposal
s explanations at obvious odds 
with practice before certification and, consequently, ones which 

were inherently specious in appearance. 
Indeed, Respondent was not loathe to advance bargaining posi-
tions which did not withstand scrutiny and which were seemingly 
specious.  It repeatedly did that when resisting recitation in a con-
tract of any existing practices or standards which union employ-
ees, through their bargaining agent, had sought to preserve.  Even 
when the Union revised its initia
l proposal to address the most 
recurrent of Respondent™s objectionsŠremoval of contractually-
listed practices or standards from coverage of arbitration under the 
contractual disputes resolution procedureŠRespondent simply 
ignored that proposed revision and continued to object to arbitra-
tion of such purported trivial matters.  It continued to object to 
listing practices or standards in a contract, while continuing to 
insist that it would regard itself as bound only to perpetuate those 
terms and conditions which were enumerated in a collective-
bargaining contract. 
In the final analysis, Respondent admitted that its overall bar-
gaining strategy was based not upon its view that employees 
should be satisfied with ﬁbig [wage] increases for a first contractﬂ 
and were not entitled to expect ﬁanything else,ﬂ thereby leaving 
Respondent free to continue exercising complete discretion over 
other terms and conditions of employment, regardless of the statu-
 ALTORFER MACHINERY CO. 167torily-contemplated representative role of a certified bargaining 
agent and the policies of the 
Act concerning obligations once 
certification has issued.  In view 
of the totality of these considera-
tions, as well as of the other circumstances and considerations 
reviewed in this and in the preceding Sections, I conclude that a 
preponderance of the credible ev
idence establishes that Respon-
dent did not bargain in good faith with the Union, from the outset.  
That is, it engaged in take it or leave it bargaining with no mean-
ingful effort being made to accommodate differences with respect 
to statutorily-important subjects and to reach a final contract on 
terms other than those predetermined by Respondent.  Therefore, I 
conclude that Respondent did not bargain in good faith with the 
Union and, in consequence, that it violated Section 8(a)(5) and (1) 
of the Act.  From that follow two additional conclusions. 
First, there is no basis for concluding that the June wage in-
creases had been based upon a valid impasse.  Regardless of past 
practice, ﬁunilateral change in conditions of employment under 
negotiationﬂ violate Section 8(a)(5) of the Act.  
NLRB v. Katz, 
supra, 369 U.S. at 743.  ﬁWhere, as here, the parties are engaged 
in negotiations for a collective-bargaining agreement, an employer 
has the obligation to refrain from making unilateral changes in 
unit employees™ terms and conditions of employment unless and 
until the parties have reached an overall impasse on bargaining for 
the agreement as a whole.ﬂ  (Citation omitted.)  
Monroe Mfg.
, 323 NLRB 24, 24 (1977).  See also 
North Star Steel Co. v. NLRB
, 974 
F.2d 68, (8th Cir. 1992).  Ther
efore, Respondent™s June wage 
increases, apparently not actually realized by employees until July, 

violated Section 8(a)(5) and (1) of the Act. 
Secondly, the Union was certified on December 2, 1996.  As 
concluded above, from the outset Respondent has failed and re-
fused to bargain in good faith with it.  Therefore, the certification 
year will be ordered extended for another year to ensure that unit 
employees will receive the benefits
 of bargaining to which the Act 
entitles them.  See 
Day & Zimmerman Services
, 325 NLRB 1046 
(1998).  See also 
NLRB v. Americare-New Lexington Health Care
, 124 F.3d 753, 759Œ760 (6th Cir. 1997), and 
Bryant & Stratton 
Business Institute, v. NLRB
, 140 F.3d 169, 184Œ185 (2d Cir. 
1998). 
CONCLUSIONS OF LAW 
Altorfer Machinery Company, Lift Truck Division has commit-
ted unfair labor practices affecting commerce by failing and refus-
ing to bargain in good faith with Teamsters Local Union No. 371, 
affiliated with the International Brotherhood of Teamsters, AFLŒ
CIOŠas the certified exclusive collective-bargaining representa-
tive of employees in an appropriate bargaining unit of all full-time 
and regular part-time hourly employees employed at Altorfer 
Machinery Company, Lift Truck Division™s facility located at 
3888 West River Drive, Davenport, Iowa; but excluding all other 
employees, including but not limited to sales employees, confi-
dential employees, guards and supervisors as defined in the ActŠ
and by changing wage rates of employees in that appropriate bar-
gaining unit during bargaining and at a time when no legitimate 
impasse existed, in violation of Section 8(a)(5) and (1) of the Act; 
and by prohibiting employees from communicating with each 
other only about the above-named labor organization work time 
and while on company property, by threatening discharge and 
other discipline against employees caught violating that prohibi-
tion, and by discharging striker Jimmy Sprout and by suspending 
striker David Wells for engaging in purported strike misconduct in 
which neither of them did, in fact, engage, in violation of Section 
8(a)(1) of the Act.  However, no violation of Section 8(a)(3) of the 
Act will be considered and that allegation shall be dismissed. 
REMEDY 
Having concluded that Altorfer Machinery Company, Lift 
Truck Division has engaged in unfair labor practices, I shall rec-
ommend that it be ordered to cease and desist therefrom and, fur-
ther, that it be ordered to take cer
tain affirmative actions to effec-
tuate the policies of the Act.  With respect to the latter, it shall be 
ordered to bargain in good faith with Teamsters Local Union No. 
371, affiliated with the International Brotherhood of Teamsters, 
AFLŒCIOŠas the exclusive collective-bargaining representative 
of employees in the appropriate bargaining unit of all full time and 
regular part-time hourly employees employed at Altorfer Machin-
ery Company, Lift Truck Division™s facility located at 3888 West 
River Drive, Davenport, Iowa; but excluding all other employees, 
including but not limited to sale
s employees, confidential employ-
ees, guards and supervisors as defined in the ActŠon terms and 

conditions of employment and, if an understanding is reached, 
embody it in a signed agreement.  However, nothing in this Order 
shall be construed as authorizing 
any recession or change in the 
mid-1997 wage increases granted to employees in that appropriate 
bargaining unit.  Moreover, th
e certification year shall extend 
from one year from the date that good-faith bargaining begins. 
It shall also be ordered to, within 14 days from the date of this 
Order, offer Jimmy Sprout reinstatement to the position of engine 
rebuilder he held prior to his discharge, dismissing, if necessary, 
anyone who subsequently may have been hired or assigned to that 
job.  If that job no longer exis
ts, Sprout will be offered employ-
ment in a substantially equivalent 
job, without prejudice to senior-
ity or other rights and privileges which he would have enjoyed 
had he not been unlawfully discharged.  Further, it shall be or-
dered to make whole Sprout for any loss of earnings and other 
benefits suffered as a result of that unlawful discharge and, also, to 
make whole David Wells for any loss of earnings and other bene-
fits suffered as a result of the la
tter™s unlawful 30-d
ay suspension.  
Backpay in each instance shall be 
computed on a quarterly basis, 
making deduction for interim earnings, 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), and with interest to be paid on amounts owing, 
as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  It shall also be ordered to, within 14 days from the date of 

this Order, remove from its file
s all references to the unlawful 
discharge of Jimmy Sprout and to the unlawful suspension of 

David Wells.  Within 3 days thereafter, it shall notify each one in 
writing that this has been done and that those unlawful acts shall 
not be used against them in any way. 
On the foregoing findings of fact and conclusions of law, and 
based upon the entire record, I issue the following recommended
6                                                           
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168ORDER 
Respondent, Altorfer Machinery Division, Lift Truck Division, 
Davenport, Iowa, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Prohibiting employees from communicating with each other 
about Teamsters Local Union No. 37
1, affiliated with the Interna-
tional Brotherhood of Teamsters, AFLŒCIO during company time 
or while on company premises, and threatening to discharge or 
otherwise discipline employees for violating that prohibition. 
(b) Discharging Jimmy Sprout, suspending David Wells or oth-
erwise interfering with, restraining, or coercing Sprout, Wells or 
any other employee for engaging in misconduct while striking, or 
while engaging in any other concerted activity protected by the 
Act, when, in fact, Sprout, Wells or other employees have not 
engaged in any misconduct under the Act. 
(c) Engaging in surface and bad-faith bargaining with the 
above-named labor organization which is the certified exclusive 
collective-bargaining representative
 of employees in an appropri-
ate bargaining unit of: 
 All full-time and regular part-time hourly employees em-
ployed at the Altorfer Machinery Company, Lift Truck Divi-
sion™s facility located at 3888 West River Drive, Davenport, 
Iowa; but excluding all other employees, including but not 

limited to sales employees, confidential employees, guards 
and supervisors as defined in the Act. 
 (d) Making changes in wages of any employees in the above-
described appropriate bargaining unit without first reaching 
agreement with the above-named certified labor organization, as 
the exclusive bargaining representative of employees in that unit, 
or unless a legitimate impasse has been reached during negotia-
tions with that labor organization. 
(e) In any like or related manner interfering with, restraining, or 
coercing employees in the exercise of rights guaranteed them by 
Section 7 of the Act. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) On request, bargain in good faith with the above-named la-
bor organization, as the exclusive representative of all employees 

in the certified appropriate bargaining unit set forth in paragraph 
1(c) above, and embody any agreement reached in a written con-
tract.  The certification shall extend one year from the date that 
such good-faith bargaining begins. 
(b) Within 14 days from the date of this Order, offer full rein-
statement to Jimmy Sprout as an engine rebuilder or, if they job no 
longer exists, to a substantially 
equivalent position, without preju-
dice to his seniority or any other rights and privileges. 
(c) Make whole Jimmy Sprout and David Wells for any loss of 
earnings and other benefits suffered as a result of the discrimina-

tion directed against them in the manner set forth in the remedy 
section of this decision. 
(d) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying all payroll 
records, social security paymen
t records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amounts of backpay due under the terms of this Order. 
(e) Within 14 days from the date of this Order, remove from its 
files any references to the discharge of Jimmy Sprout and the 
suspension of David Wells, and within 3 days thereafter notify 

each of them in writing that this 
had been done and that those acts 
of discrimination will not be used against either of them in any 

way. 
(f) Within 14 days after service by the Region, post at its Dav-
enport, Iowa place of business copies of the attached notice 
marked ﬁAppendix.ﬂ
7  Copies of the notice, on forms provided by 
the Regional Director for Region 33, after being signed by its duly 

authorized representative, shall be
 posted by Altorfer Machinery 
Company, Lift Truck Division and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted.  It shall take reasonable steps 
to ensure that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pendency of these 
proceedings, it has gone out of bu
siness or closed the Davenport 
facility involved in these procee
dings, Altorfer Machinery Com-
pany, Lift Truck Division shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and all for-
mer employees employed by it any time since January 21, 1997. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official on 
a form provided by the Region attesting to steps that it has taken 
to comply. 
IT IS FURTHER ORDERED that
 the amended consolidated 
complaint be, and it hereby is, dismissed insofar as it alleges viola-
tions of Section 8(a)(3) of the Act. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 After a trial at which all parties had an opportunity to present evi-
dence, the National Labor Relations Board has found that we 
violated the National Labor Relations Act and we have been or-
dered to post this Notice. 
 The National Labor Relations Act gives all employees the follow-
ing rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected con-
certed activities.  
 WE WILL NOT prohibit you fro
m communicating with each 
other during company time and on company premises about 
Teamsters Local Union No. 371, affiliated with the International 
Brotherhood of Teamsters, AFLŒCIO. 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ALTORFER MACHINERY CO. 169WE WILL NOT threaten to discharge or otherwise discipline 
you because you are caught violating the above-described unlaw-
ful prohibition. 
WE WILL NOT discharge Jimmy Sprout, suspend David 
Wells, nor otherwise interfere with, restrain, or coerce Sprout, 
Wells or any other employees for engaging in purported miscon-
duct during a strike, nor during any other concerted activity pro-
tected by the Act, when, in fact, they have not engaged in any 
misconduct under the Act. 
WE WILL NOT engage in surface and bad-faith bargaining 
with the above-named union which is the bargaining agent for all 
employees in the following certif
ied appropriate bargaining unit: 
 All full-time and regular part-time hourly employees em-
ployed at Altorfer Machinery Company, Lift Truck Divi-
sion™s 3888 West River Drive, Davenport, Iowa; but exclud-
ing all other employees, including but not limited to sales 
employees, confidential employees, guards and supervisors 
as defined in the National Labor Relations Act. 
 WE WILL NOT make changes in wages of any employees in 
the above-described appropriate bargaining unit without first hav-
ing reached agreement to do so with the above-named union or 
unless a lawful bargaining impasse has been reached during nego-
tiations with that union. 
WE WILL NOT in any like or related manner interfere with, 
restrain or coerce you in the exercise of your rights protected by 
the National Labor Relations Act. 
WE WILL, upon request, bargain in good faith with the above-
named union, as the exclusive representative of our employees in 
the above-described certified bargaining unit, and embody any 
agreement reached in a written contract.  The certification year 
shall extend 1 year from the date that such good-faith bargaining 
begins. 
WE WILL, within 14 days from 
the date of this Order, offer 
Jimmy Sprout full reinstatement to the job of engine rebuilder 
from which he was unlawfully terminated or, if that job no longer 
exists, to a substantially equivalent position, without prejudice to 
seniority or any other rights and privileges which he would have 
enjoyed had we not unlawfully discharged him. 
WE WILL make whole Jimmy Sprout, for his unlawful dis-
charge, and David Wells, for unlawfully suspending him, for any 
loss of earnings and other benefits suffered as a result of our dis-
crimination against them, plus interest on the amounts owing. 
WE WILL, within 14 days from the date of this Order, remove 
from our files any references to the unlawful discharge of Jimmy 
Spout and to the unlawful 30-day suspension of David Wells, and 
WE WILL, within 3 days thereafter, notify each of them in writ-
ing that this has been done and th
at those unlawful acts will not be 
used against either of them in any way. 
ALTORFER MACHINERY COMPANY, LIFT 
TRUCK DIVISION 
  